Exhibit 10.7

 

EXECUTION COPY

 

 

 

 

$372,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

GENERAL MARITIME CORPORATION,
as Parent,

 

GENERAL MARITIME SUBSIDIARY CORPORATION,

 

and

 

ARLINGTON TANKERS LTD.
as Guarantors,

 

GENERAL MARITIME SUBSIDIARY II CORPORATION,
as Borrower,

 

VARIOUS LENDERS

 

and

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of May 6, 2011

 

--------------------------------------------------------------------------------

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

and

 

DNB NOR BANK ASA, NEW YORK BRANCH

 

--------------------------------------------------------------------------------

 

as Joint Lead Arrangers and Joint Book Runners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1. Definitions and Accounting Terms

2

 

 

1.01 Defined Terms

2

 

 

SECTION 2. Amount and Terms of Credit Facilities

35

 

 

2.01 The Commitments

35

2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings

35

2.03 Notice of Borrowing

35

2.04 Disbursement of Funds

36

2.05 Notes

37

2.06 Pro Rata Borrowings

38

2.07 Interest

38

2.08 Interest Periods

39

2.09 Increased Costs, Illegality, Market Disruption Event, etc.

40

2.10 Compensation

42

2.11 Change of Lending Office

42

2.12 Replacement of Lenders

43

 

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment

44

 

 

3.01 Commitment Commission

44

3.02 Voluntary Termination of Unutilized Revolving Commitments

44

3.03 Mandatory Reduction of Revolving Commitments

44

 

 

SECTION 4. Prepayments; Payments; Taxes

45

 

 

4.01 Voluntary Prepayments

45

4.02 Mandatory Repayments and Revolving Commitment Reductions

46

4.03 Method and Place of Payment

48

4.04 Net Payments; Taxes

48

 

 

SECTION 5. [Intentionally Omitted]

50

 

 

SECTION 6. Conditions Precedent to each Borrowing Date

50

 

 

6.01 No Default; Representations and Warranties

50

6.02 Notice of Borrowing

50

 

 

SECTION 7. Representations, Warranties and Agreements

50

 

 

7.01 Corporate/Limited Liability Company/Limited Partnership Status

50

7.02 Corporate Power and Authority

51

7.03 No Violation

51

7.04 Governmental Approvals

51

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities

51

7.06 Litigation

52

 

ii

--------------------------------------------------------------------------------


 

7.07 True and Complete Disclosure

52

7.08 Use of Proceeds; Margin Regulations

53

7.09 Tax Returns and Payments

53

7.10 Compliance with ERISA

53

7.11 The Security Documents

55

7.12 Capitalization

55

7.13 Subsidiaries

56

7.14 Compliance with Statutes, etc.

56

7.15 Investment Company Act

56

7.16 Money Laundering

56

7.17 Pollution and Other Regulations

57

7.18 Labor Relations

57

7.19 Patents, Licenses, Franchises and Formulas

58

7.20 Indebtedness

58

7.21 Insurance

58

7.22 Concerning the Collateral Vessels

58

7.23 Citizenship

58

7.24 Collateral Vessel Classification; Flag

58

7.25 No Immunity

59

7.26 Fees and Enforcement

59

7.27 Form of Documentation

59

7.28 Solvency

59

7.29 Patriot Act

60

7.30 Certain Business Practices

60

 

 

SECTION 8. Affirmative Covenants

60

 

 

8.01 Information Covenants

60

8.02 Books, Records and Inspections

64

8.03 Maintenance of Property; Insurance

64

8.04 Corporate Franchises

64

8.05 Compliance with Statutes, etc.

64

8.06 Compliance with Environmental Laws

65

8.07 ERISA

66

8.08 End of Fiscal Years; Fiscal Quarters

67

8.09 Performance of Obligations

67

8.10 Payment of Taxes

67

8.11 Further Assurances

67

8.12 Deposit of Earnings

68

8.13 Ownership of Subsidiaries

68

8.14 Flag of Collateral Vessels; Citizenship; Collateral Vessel Classifications

68

8.15 Use of Proceeds

69

8.16 Payment of Interest under Junior Credit Agreement

69

 

 

SECTION 9. Negative Covenants

69

 

 

9.01 Liens

69

9.02 Consolidation, Merger, Sale of Assets, etc.

71

 

iii

--------------------------------------------------------------------------------


 

9.03 Dividends

73

9.04 Indebtedness

74

9.05 Advances, Investments and Loans

75

9.06 Transactions with Affiliates

77

9.07 Capital Expenditures

78

9.08 Minimum Cash Balance

78

9.09 Total Leverage Ratio

78

9.10 Collateral Maintenance

78

9.11 Junior Credit Agreement Collateral Maintenance

79

9.12 Interest Expense Coverage Ratio

79

9.13 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.

79

9.14 Limitation on Certain Restrictions on Subsidiaries

79

9.15 Limitation on Issuance of Equity Interests

80

9.16 Business

80

9.17 Jurisdiction of Employment

81

9.18 Bank Accounts

81

9.19 Limitations on Voluntary Payments, Etc. of Senior Unsecured Notes and
Junior Credit Agreement; Modifications of Senior Unsecured Documents and Junior
Credit Documents

81

 

 

SECTION 10. Events of Default

82

 

 

10.01 Payments

82

10.02 Representations, etc.

82

10.03 Covenants

82

10.04 Default Under Other Agreements

82

10.05 Bankruptcy, etc.

83

10.06 ERISA

83

10.07 Security Documents

84

10.08 Guaranties

84

10.09 Judgments

84

10.10 Change of Control

84

 

 

SECTION 11. Agency and Security Trustee Provisions

85

 

 

11.01 Appointment

85

11.02 Nature of Duties

86

11.03 Lack of Reliance on the Agents

86

11.04 Certain Rights of the Agents

86

11.05 Reliance

87

11.06 Indemnification

87

11.07 The Administrative Agent in its Individual Capacity

87

11.08 Holders

87

11.09 Resignation by the Administrative Agent

87

11.10 The Joint Lead Arrangers

88

11.11 Collateral Matters

88

11.12 Delivery of Information

89

 

iv

--------------------------------------------------------------------------------


 

SECTION 12. Miscellaneous

89

 

 

12.01 Payment of Expenses, etc.

89

12.02 Right of Setoff

90

12.03 Notices

91

12.04 Benefit of Agreement

91

12.05 No Waiver; Remedies Cumulative

94

12.06 Payments Pro Rata

95

12.07 Calculations; Computations

95

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

95

12.09 Counterparts

97

12.10 Restatement Effective Date; Waiver of Defaults and Events of Default

97

12.11 Headings Descriptive

100

12.12 Amendment or Waiver; etc.

100

12.13 Survival

102

12.14 Domicile of Loans

102

12.15 [Intentionally Omitted]

102

12.16 Confidentiality

102

12.17 Register

103

12.18 Judgment Currency

103

12.19 Language

104

12.20 Waiver of Immunity

104

12.21 USA PATRIOT Act Notice

104

12.22 Release of Collateral Vessels, Related Security Documents and Subsidiary
Guarantors

104

 

 

SECTION 13. Holdings Guaranty

106

 

 

13.01 Guaranty

106

13.02 Bankruptcy

106

13.03 Nature of Liability

106

13.04 Independent Obligation

107

13.05 Authorization

107

13.06 Reliance

108

13.07 Subordination

108

13.08 Waiver

109

13.09 Judgment Shortfall

109

 

SCHEDULE I

-

Commitments

SCHEDULE II

-

Lender Addresses

SCHEDULE III

-

Collateral Vessels

SCHEDULE IV

-

Existing Liens

SCHEDULE V

-

Existing Indebtedness

SCHEDULE VI

-

Required Insurance

SCHEDULE VII

-

ERISA

SCHEDULE VIII

-

Subsidiaries

 

v

--------------------------------------------------------------------------------


 

SCHEDULE IX

-

Capitalization

SCHEDULE X

-

Approved Classification Societies

SCHEDULE XI

-

Existing Investments

SCHEDULE XII

-

Transactions with Affiliates

SCHEDULE XIII

-

Subsidiary Guarantors

SCHEDULE XIV

-

Attributable Loan Amounts; Collateral Vessel Amortization Amounts

 

 

 

EXHIBIT A

-

Form of Notice of Borrowing

EXHIBIT B-1

-

Form of Term Note

EXHIBIT B-2

-

Form of Revolving Note

EXHIBIT C-1

-

Form of Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the
Credit Parties

EXHIBIT C-2

-

Form of Opinion of Constantine P. Georgiopoulos, New York maritime counsel to
the Credit Parties

EXHIBIT C-3

-

Form of Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the
Credit Parties

EXHIBIT C-4

-

Form of Opinion of George E. Henries, Esq., Liberian counsel to the Credit
Parties

EXHIBIT C-5

-

Form of Opinion (or extract of Opinion) of Goltsblat BLP, Russian counsel to the
Credit Parties

EXHIBIT C-6

-

Form of Opinion of Albuquerque & Associados, Portuguese counsel to the Credit
Parties

EXHIBIT C-7

-

Form of Opinion of Allen & Gledhill LLP, Singapore counsel to the Credit Parties

EXHIBIT C-8

-

Form of Opinion of Conyers, Dill & Pearman Limited, Bermuda counsel to the
Credit Parties

EXHIBIT D

-

Form of Officer’s Certificate

EXHIBIT E

-

Form of Subsidiaries Guaranty

EXHIBIT F-1

-

Form of Pledge Agreement

EXHIBIT F-2

-

Form of Parent Pledge Agreement

EXHIBIT F-3

-

Form of Secondary Pledge Agreement

EXHIBIT G-1

-

Form of Assignment of Earnings

EXHIBIT G-2

-

Form of Secondary Assignment of Earnings

EXHIBIT H-1

-

Form of Assignment of Insurances

EXHIBIT H-2

-

Form of Secondary Assignment of Insurances

EXHIBIT I-1

-

Form of Marshall Islands Collateral Vessel Mortgage

EXHIBIT I-2

-

Form of Marshall Islands Secondary Collateral Vessel Mortgage

EXHIBIT I-3

-

Form of Liberian Secondary Collateral Vessel Mortgage

EXHIBIT I-4

-

Form of Bermuda Secondary Collateral Vessel Mortgage

EXHIBIT J

-

Form of Solvency Certificate

EXHIBIT K

-

Form of Assignment and Assumption Agreement

EXHIBIT L

-

Form of Compliance Certificate

EXHIBIT M

-

Subordination Provisions

EXHIBIT N

-

Form of Parent Officer’s Certificate

EXHIBIT O-1

-

Form of Intercreditor Agreement

EXHIBIT O-2

-

Form of Secondary Intercreditor Agreement

EXHIBIT P

-

Form of Joinder Agreement

 

vi

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 6, 2011, among
GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the “Parent”),
GENERAL MARITIME SUBSIDIARY CORPORATION, a Marshall Islands corporation
(“GMSC”), in its capacity as a Guarantor, ARLINGTON TANKERS LTD., as a Guarantor
(“Arlington”), GENERAL MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands
corporation (the “Borrower”), the Lenders party hereto from time to time, and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent under the Security
Documents (in such capacity, the “Collateral Agent”). All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent, the Lenders from time to time party thereto,
the Administrative Agent and the Collateral Agent are party to a Credit
Agreement, dated as of July 16, 2010 (as amended, modified and/or supplemented
to, but not including, the Restatement Effective Date, the “Original Credit
Agreement”);

 

WHEREAS, the Borrower and GMSC, as co-borrowers (the “Junior Borrowers”),
Arlington and the Parent intend to enter into a $200,000,000 Amended and
Restated Credit Agreement, dated as of May 6, 2011 (as amended, modified and/or
supplemented in accordance with the terms thereof and of the Intercreditor
Agreements, the “Junior Credit Agreement”), among the Parent, the Junior
Borrowers, Arlington, OCM Marine Investments CTB, Ltd., as initial lender, and
OCM Administrative Agent, LLC, as administrative agent and collateral agent (in
such capacities, the “Junior Agent”);

 

WHEREAS, GMSC intends to amend and restate its existing $900,000,000 Amended and
Restated Credit Agreement, dated as of October 20, 2008 (as amended, modified
and/or supplemented from time to time to, but not including the Restatement
Effective Date, the “Original 2008 Credit Agreement”), among the Parent, GMSC,
as borrower, the lenders from time to time party thereto and Nordea Bank Finland
plc, New York Branch, as administrative agent, with a revolving credit facility
providing for the making of loans to, and the issuance of, and participation in,
letters of credit for the account of GMSC in an amount not to exceed
$550,000,000 (such $550,000,000 Second Amended and Restated Credit Agreement (as
amended, modified and/or supplemented in accordance with the terms thereof and
of the Intercreditor Agreements), among the Parent, GMSC, as borrower, the
Borrower and Arlington, as guarantors, the lenders from time to time party
thereto and Nordea Bank Finland plc, New York Branch, as administrative agent
and collateral agent (in such capacities, the “$550M Agent”), the “$550M Credit
Agreement”);

 

WHEREAS, the Parent and certain of its Subsidiaries intend to utilize the net
cash proceeds of the loans from the Junior Credit Agreement to (i) reduce
outstanding indebtedness under the Original 2008 Credit Agreement and (ii) repay
the Term Loans under this Agreement in an amount of no less than $25,000,000 on
the Restatement Effective Date;

 

--------------------------------------------------------------------------------


 

WHEREAS, the $550M Credit Agreement and the Junior Credit Agreement require that
(x) the Subsidiary Guarantors, under and as defined in the Original Credit
Agreement, guarantee the obligations of the Parent and its Subsidiaries
thereunder and (y) the Collateral, under and as defined in the Original Credit
Agreement, secures the obligations of the Parent and its Subsidiaries thereunder
(i) on a second lien basis in the case of the obligations under the $550M Credit
Agreement and (ii) on a third lien basis in the case of the obligations under
the Junior Credit Agreement;

 

WHEREAS, in consideration for the Lenders under the Original Credit Agreement
consenting to the incurrence of Indebtedness under the $550M Credit Agreement
and the Junior Credit Agreement (including the guarantees thereof as described
above) and the granting of the second and third priority liens as described
above, (x) the Guarantors under and as defined in the $550M Credit Agreement and
the Junior Credit Agreement will guarantee the Obligations under this Agreement
(to the extent not already guaranteeing the Obligations under the Original
Credit Agreement) and (y) the Obligations of the Credit Parties under this
Agreement will be secured by a second priority Lien on the Secondary Collateral;
and

 

WHEREAS, the parties wish to amend and restate the Original Credit Agreement in
order to permit the transactions described above and to amend certain other
provisions of the Original Credit Agreement.

 

NOW, THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Original Credit Agreement shall be, and hereby is, amended
and restated in its entirety as follows:

 

SECTION 1. Definitions and Accounting Terms.

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“$550M Agent” shall have the meaning provided in the Recitals hereto.

 

“$550M Credit Agreement” shall have the meaning provided in the Recitals hereto.

 

“$550M Credit Documents” shall mean the “Credit Documents” under and as defined
in the $550M Credit Agreement.

 

“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.14.

 

“Acceptable Replacement Vessel” shall mean, with respect to a Primary Collateral
Vessel, any Vessel with an equal or greater Fair Market Value than such Primary
Collateral Vessel (as determined in accordance with the appraisal reports most
recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 8.01(c) or delivered pursuant to a
Vessel Exchange to the Administrative Agent by the Borrower); provided that such
Vessel must (i) constitute a double hull Vessel, (ii) be of at least 80,000 dwt,
(iii) have been built after the Primary Collateral Vessel it replaces, (iv) have
a class

 

2

--------------------------------------------------------------------------------


 

certificate reasonably acceptable to the Administrative Agent and (v) be
registered and flagged in an Acceptable Flag Jurisdiction.

 

“Adjustable Applicable Margin” shall have the meaning provided in the definition
of “Applicable Margin”.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Parent shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Parent and any officer or director of the Parent or any of its Subsidiaries.
A Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Collateral Agent, nor the Joint Lead Arrangers nor
any Lender (or any of their respective affiliates) shall be deemed to constitute
an Affiliate of the Parent or its Subsidiaries in connection with the Credit
Documents or its dealings or arrangements relating thereto.

 

“Affiliated Lender” shall have the meaning set forth in Section 12.04 (d).

 

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent and each Joint Lead Arranger.

 

“Aggregate Primary Collateral Vessel Value” shall have the meaning set forth in
Section 9.10.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended or restated from time to time.

 

“Applicable Commitment Commission Rate” shall mean, for each Non-Defaulting
Lender, for the period from the Restatement Effective Date and ending on the
Maturity Date a rate per annum equal to 1.50% of the daily average unutilized
Revolving Commitment of such Non-Defaulting Lender as in effect from time to
time; provided that, commencing upon the delivery of the Quarterly Pricing
Certificate for the full fiscal quarter of the Borrower ending December 31,
2011, from and after any Start Date to and including the corresponding End Date,
the Applicable Commitment Commission Rate shall be that set forth below opposite
the Total Leverage Ratio achieved as indicated in the Quarterly Pricing
Certificate delivered with respect to such period:

 

 

 

Applicable Commitment

 

Total Leverage Ratio

 

Commission Rate

 

 

 

 

 

Greater than 0.60 to 1.00

 

1.50

%

 

3

--------------------------------------------------------------------------------


 

 

 

Applicable Commitment

 

Total Leverage Ratio

 

Commission Rate

 

 

 

 

 

Equal to or less than 0.60 to 1.00

 

1.25

%

 

“Applicable Margin” shall mean a percentage per annum equal to (x) prior to the
Restatement Effective Date, 3.50% and (y) initially from and after the
Restatement Effective Date, 4.00%; provided that, from and after each day of
delivery of any certificate delivered in accordance with the first sentence of
the following paragraph indicating an entitlement to a different margin for the
Loans than that described above (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margin for such Loans
(hereinafter, the “Adjustable Applicable Margin”) shall be those set forth below
opposite the Total Leverage Ratio indicated to have been achieved in any
certificate delivered in accordance with the following sentence:

 

Total Leverage Ratio

 

Applicable Margin

 

 

 

 

 

Greater than 0.60 to 1.00

 

4.00

%

Equal to or less than 0.60 to 1.00

 

3.75

%

 

The Total Leverage Ratio used in a determination of the Adjustable Applicable
Margin shall be determined based on the delivery of a certificate of the Parent
(each, a “Quarterly Pricing Certificate”) by an authorized officer of the Parent
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within 45 days of the last day of any fiscal quarter of the
Parent, which certificate shall set forth the calculation of the Total Leverage
Ratio as at the last day of the Test Period ended immediately prior to the
relevant Start Date and the Adjustable Applicable Margin which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences). The Adjustable Applicable Margin so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the earlier of (x) the date on which the next certificate is
delivered to the Administrative Agent or (y) the date which is 45 days following
the last day of the Test Period in which the previous Start Date occurred (such
earlier date, the “End Date”), at which time, if no certificate has been
delivered to the Administrative Agent indicating an entitlement to new
Adjustable Applicable Margin (and thus commencing a new Start Date), the
Adjustable Applicable Margin shall be those set forth above if the Total
Leverage Ratio is greater than 0.60 to 1.00 (such Adjustable Applicable Margin
as so determined, the “Highest Adjustable Applicable Margin”). Notwithstanding
anything to the contrary contained above in this definition, the Adjustable
Applicable Margin shall be the Highest Adjustable Applicable Margin at all times
during which there shall exist any Default or any Event of Default.

 

“Approved Appraiser” shall mean H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., Lorentzen & Stemoco, Simpson Spence & Young Ltd.
or such other independent appraisal firm as may be acceptable to the Required
Lenders.

 

4

--------------------------------------------------------------------------------


 

“Arlington” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

 

“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Assignment of Earnings” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Assignment of Insurances” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Attributable Loan Amount” shall mean, for each Primary Collateral Vessel on any
date of determination, the amount set forth on Schedule XIV opposite each such
Primary Collateral Vessel under the column titled “Attributable Loan Amount”
less the sum of all Scheduled Amortization Payments made with respect to such
Primary Collateral Vessel occurring after the Restatement Effective Date prior
to such date of determination, as such Attributable Loan Amount may be further
reduced as provided in Section 4.02 (g).

 

“Available Equity Proceeds Amount” shall mean, on any date, the amount of Net
Cash Proceeds received by the Parent from the issuance of its common stock after
the Restatement Effective Date and prior to such date of determination less the
cash amount expended by the Parent and its Subsidiaries, in each case since the
Restatement Effective Date and prior to such date of determination, to
(i) acquire new Vessels or make Investments under Sections 9.05(vi) and (xi),
(ii) make any Capital Expenditures (other than maintenance Capital
Expenditures), (iii) make any other cash expenditures not in the ordinary course
of business, (iv) redeem or repay the loans under the Junior Credit Agreement as
permitted under Sections 8.16 and 9.19(c), and (v) pay Dividends pursuant to
Section 9.03(iii) from the Available Equity Proceeds Amount, in each case
without duplication and since the Restatement Effective Date with the proceeds
of any such equity offering.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
Defaulting Lenders) having Revolving Commitments under the relevant Tranche on a
given date having the same Interest Period.

 

“Borrowing Date” shall mean each date on which a Credit Event occurs.

 

5

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City, Hamburg or London a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and
(v) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through
(iv) above.

 

“Cash Flow Projections” shall have the meaning provided in Section 8.01 (k).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own, directly or indirectly, 100% of the Equity Interests of the
Borrower and each Subsidiary Guarantor which owns a Primary Collateral Vessel,
except in the case of a non-U. S. Subsidiary Guarantor, any such other ownership
as required by applicable law, (ii) the sale, lease or transfer of all or
substantially all of the Parent’s assets to any Person or group (as such term is
used in Section 13(d)(3) of the Exchange Act), (iii) the liquidation or
dissolution of the Parent or the Borrower, (iv) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) other than one or more of
the Permitted Holders shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic Equity Interests of the Parent, (v) the
replacement of a majority of the directors on the board of directors of the
Parent over a two-year period from the directors who constituted the board of
directors of the Parent at the beginning of such period, and such

 

6

--------------------------------------------------------------------------------


 

replacement shall not have been approved by a vote of at least a majority of the
board of directors of the Parent then still in office who either were members of
such board of directors at the beginning of such period or whose election as a
member of such Board of Directors was previously so approved or (vi) a “change
of control” or similar event shall occur as provided in any outstanding
Indebtedness (excluding Indebtedness with an aggregate principal amount of less
than $20,000,000) of Parent or any of its Subsidiaries (or the documentation
governing the same).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all Primary Collateral and Secondary Collateral.

 

“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to a Collateral
Vessel, the requirement that:

 

(i)            each Subsidiary defined as a Subsidiary Guarantor shall have duly
authorized, executed and delivered to the Administrative Agent the Subsidiaries
Guaranty, substantially in the form of Exhibit E (as modified, supplemented or
amended from time to time, together with any Joinder Agreement, the
“Subsidiaries Guaranty”), or a joinder thereto substantially in the form of
Exhibit P (as modified, supplemented or amended from time to time, the “Joinder
Agreement”), and the Subsidiaries Guaranty shall be in full force and effect;

 

(ii)           the Borrower and each Subsidiary Guarantor described in clause
(x) of the definition thereof shall have (x) duly authorized, executed and
delivered the Pledge Agreement substantially in the form of Exhibit F-1 (as
modified, supplemented or amended from time to time, the “Pledge Agreement”) or
a joinder thereto, and shall have (A) delivered to the Collateral Agent, as
pledgee, all the Pledged Securities referred to therein, together with executed
and undated transfer powers, including, without limitation and to the extent
applicable, a charge over shares of any Bermuda registered Subsidiary Guarantor
taken by way of a Bermuda-law governed charge over shares, and (B) otherwise
complied with all of the requirements set forth in the Pledge Agreement, and
(y) duly authorized, executed and delivered any other related documentation
necessary or advisable to perfect the Lien on the Pledge Agreement Collateral in
the respective jurisdictions of formation of the respective Subsidiary Guarantor
or the Borrower, as the case may be;

 

(iii)          the Parent shall have (x) duly authorized, executed and delivered
the Parent Pledge and Security Agreement in the form of Exhibit F-2 (as
modified, supplemented or amended from time to time, the “Parent Pledge
Agreement”) and shall have (A) delivered to the Collateral Agent, as pledgee,
all the Pledged Securities referred to therein, together with executed and
undated transfer powers, including, without limitation and to the extent
applicable, a charge over shares of any Bermuda registered Subsidiary Guarantor
taken by way of a

 

7

--------------------------------------------------------------------------------


 

Bermuda-law governed charge over shares, and (B) otherwise complied with all of
the requirements set forth in the Parent Pledge Agreement and (y) duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Pledge Agreement Collateral in the Parent’s
jurisdiction of formation;

 

(iv)          the Parent, GMSC, Arlington and each Subsidiary Guarantor
described in clause (y) of the definition thereof shall have (x) duly
authorized, executed and delivered the Secondary Pledge Agreement substantially
in the form of Exhibit F-3 (as modified, supplemented or amended from time to
time, the “Secondary Pledge Agreement”) or a joinder thereto, and shall have
(A) delivered to the $550M Agent, as pledgee and bailee on behalf of the Secured
Creditors in accordance with the Secondary Intercreditor Agreement, all the
Pledged Securities referred to therein, together with executed and undated
transfer powers, including, without limitation and to the extent applicable, a
charge over shares of any Bermuda registered Subsidiary Guarantor taken by way
of a Bermuda-law governed charge over shares, and (B) otherwise complied with
all of the requirements set forth in the Secondary Pledge Agreement, (y) duly
authorized, executed and delivered to the $550M Agent any other related
documentation necessary or advisable to perfect the Lien on the Secondary Pledge
Agreement Collateral in the respective jurisdictions of formation of the Parent,
the respective Subsidiary Guarantor, Arlington or GMSC, as the case may be, and
(z) received the consent of the Bermuda Monetary Authority for the grant of a
charge over shares of any Bermuda registered Subsidiary Guarantor;

 

(v)           each Subsidiary Guarantor that owns a Collateral Vessel, the
Collateral Agent and Nordea Bank Finland plc, New York Branch, as depositary
bank, shall have duly executed and delivered a control agreement substantially
in the form attached to the Pledge Agreement and/or the Secondary Pledge
Agreement, as the case may be, with respect to any Concentration Account owned
by such Subsidiary Guarantor; provided that, prior to the Discharge of the
First-Priority Obligations (as defined in the Secondary Intercreditor Agreement)
in full, no Subsidiary Guarantor that owns a Secondary Collateral Vessel shall
be required to execute and deliver a control agreement to the Collateral Agent
with respect to a Concentration Account as defined in the Secondary Pledge
Agreement;

 

(vi)          each Subsidiary Guarantor that owns a Primary Collateral Vessel
shall (A) have duly authorized, executed and delivered (x) an Assignment of
Earnings substantially in the form of Exhibit G-1 (as modified, supplemented or
amended from time to time, the “Assignment of Earnings”) and (y) an Assignment
of Insurances substantially in the form of Exhibit H-1 (as modified,
supplemented or amended from time to time, the “Assignment of Insurances”),
together covering all of such Subsidiary Guarantor’s present and future Earnings
and Insurance Collateral on such Primary Collateral Vessels, and (B) use its
commercially reasonably efforts to obtain an Assignment of Charters
substantially in the form of Exhibit B to the Assignment of Earnings (as
modified, supplemented or amended from time to time, the “Assignment of
Charters”) for any charter or similar contract that has as of the execution date
of such charter or similar contract a remaining term of 12 months or greater,
and shall use commercially reasonable efforts to provide appropriate notices and
consents related thereto, together covering all of such Subsidiary Guarantor’s
present and future Earnings and Insurance Collateral on such Primary Collateral
Vessels, in each case together with:

 

8

--------------------------------------------------------------------------------


 

(a)           proper Financing Statements (Form UCC-1) in form for filing under
the UCC or in other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Pledge Agreement, the Parent Pledge Agreement, the Assignment of Earnings,
Assignment of Charters and the Assignment of Insurances; and

 

(b)           certified copies of Requests for Information or Copies
(Form UCC-11), or equivalent reports, listing all effective financing statements
that name any Credit Party as debtor and that are filed in Washington, D.C. and
any other relevant jurisdiction, together with copies of such other financing
statements (none of which shall cover the Collateral, other than as set forth in
the Intercreditor Agreements, unless the Collateral Agent shall have received
Form UCC-3 Termination Statements (or such other termination statements as shall
be required by local law) fully executed for filing if required by applicable
laws in respect thereof);

 

(vii)         each Subsidiary Guarantor that owns a Secondary Collateral Vessel
shall (A) have duly authorized, executed and delivered (x) an Assignment of
Earnings substantially in the form of Exhibit G-2 (as modified, supplemented or
amended from time to time, the “Secondary Assignment of Earnings”) and (y) an
Assignment of Insurances substantially in the form of Exhibit H-2 (as modified,
supplemented or amended from time to time, the “Secondary Assignment of
Insurances”), together covering all of such Subsidiary Guarantor’s present and
future Secondary Earnings and Insurance Collateral on such Secondary Collateral
Vessels, and (B) use its commercially reasonably efforts to obtain an Assignment
of Charters substantially in the form of Exhibit B to the Secondary Assignment
of Earnings (as modified, supplemented or amended from time to time, the
“Secondary Assignment of Charters”) for any charter or similar contract that has
as of the execution date of such charter or similar contract a remaining term of
twelve months or greater, and shall use commercially reasonable efforts to
provide appropriate notices and consents related thereto, together covering all
of such Subsidiary Guarantor’s present and future Secondary Earnings and
Insurance Collateral on such Secondary Collateral Vessels, in each case together
with:

 

(a)           proper Financing Statements (Form UCC-1) in form for filing under
the UCC or in other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Secondary Pledge Agreement, the Secondary Assignment of Earnings, the Secondary
Assignment of Charters and the Secondary Assignment of Insurances; and

 

(b)           certified copies of Requests for Information or Copies
(Form UCC-11), or equivalent reports, listing all effective financing statements
that name any Credit Party as debtor and that are filed in Washington, D. C. and
any other relevant jurisdiction, together with copies of such other financing
statements (none of which shall cover the Collateral, other than as set forth in
the Intercreditor Agreements, unless the Collateral Agent shall have received
Form UCC-3 Termination Statements (or such other termination statements as shall
be

 

9

--------------------------------------------------------------------------------


 

required by local law) fully executed for filing if required by applicable laws
in respect thereof);

 

(viii)        each Subsidiary Guarantor that owns a Collateral Vessel shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate Vessel registry (x) in the case of each Primary Collateral Vessel, a
Collateral Vessel Mortgage with respect to such Primary Collateral Vessel and
such Collateral Vessel Mortgage shall be effective to create in favor of the
Collateral Agent and/or the Lenders a legal, valid and enforceable first
priority security interest, in and lien upon such Primary Collateral Vessel and
(y) in the case of each Secondary Collateral Vessel, a Secondary Collateral
Vessel Mortgage with respect to such Secondary Collateral Vessel and such
Secondary Collateral Vessel Mortgage shall be effective to create in favor of
the Collateral Agent and/or the Lenders a legal, valid and enforceable second
priority security interest, in and lien upon such Secondary Collateral Vessel,
in each case subject only to Permitted Liens;

 

(ix)           all filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Collateral Agent to
perfect and preserve the security interests described in clauses (ii) through
and including (viii) above shall have been duly effected and the Collateral
Agent shall have received evidence thereof in form and substance reasonably
satisfactory to the Collateral Agent;

 

(x)            the Administrative Agent shall have received appraisal reports of
recent date (and in no event dated earlier than 60 days prior to the Restatement
Effective Date) in form and substance and from two Approved Appraisers, stating
the then current Fair Market Value of such Collateral Vessel;

 

(xi)           the Administrative Agent shall have received each of the
following:

 

(a)           certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Collateral Vessel by the relevant Subsidiary
Guarantor;

 

(b)           the results of maritime registry searches with respect to such
Collateral Vessel, indicating no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens;

 

(c)           class certificates from a classification society listed on
Schedule X or another classification society reasonably acceptable to the
Administrative Agent, indicating that such Collateral Vessel meets the criteria
specified in Section 7.24;

 

(d)           certified copies of all agreements related to the technical and
commercial management of each Collateral Vessel;

 

(e)           certified copies of all ISM and ISPS Code documentation for each
Collateral Vessel; and

 

10

--------------------------------------------------------------------------------


 

(f)            a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent (it being understood that
Leeds and Leeds, AON and Marsh are acceptable) with respect to the insurance
maintained by the Credit Parties in respect of such Collateral Vessel, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds for the protection of the Administrative
Agent, the Collateral Agent and/or the Lenders as mortgagee, (ii) otherwise
conform with the insurance requirements of each respective Collateral Vessel
Mortgage or Secondary Collateral Vessel Mortgage, as applicable and (iii) comply
with the Required Insurance;

 

(xii)          the Administrative Agent shall have received from (a) special New
York counsel to each of the Credit Parties (which shall be Kramer Levin
Naftalis & Frankel LLP or other counsel to each of the Credit Parties qualified
in such jurisdiction and reasonably satisfactory to the Administrative Agent),
an opinion addressed to the Administrative Agent and each of the Lenders and
dated as of the date of such Credit Event covering the matters set forth in
Exhibit C-1, including, without limitation, that this Agreement and the Junior
Credit Agreement do not conflict with or violate any provisions of the Senior
Unsecured Note Indenture, (b) special New York maritime counsel to each of the
Credit Parties (which shall be Constantine P. Georgiopoulos or other counsel to
each of the Credit Parties qualified in such jurisdiction and reasonably
satisfactory to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the date of such
Credit Event covering the matters set forth in Exhibit C-2, (c) special Marshall
Islands counsel to each of the Credit Parties (which shall be Dennis J.
Reeder, Esq. or other counsel to each of the Credit Parties qualified in such
jurisdiction and reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
as of the date of such Credit Event covering the matters set forth in
Exhibit C-3, (d) special Liberian counsel to each of the Credit Parties (which
shall be George E. Henries, Esq. or other counsel to each of the Credit Parties
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the date of such Credit Event covering the matters set forth in
Exhibit C-4, (e) special Russian counsel to each of the Credit Parties (which
shall be Goltsblat BLP or other counsel to each of the Credit Parties qualified
in such jurisdiction and reasonably satisfactory to the Administrative Agent),
an opinion addressed to the Administrative Agent and each of the Lenders and
dated as of the date of such Credit Event covering the matters set forth in
Exhibit C-5, (f) special Portuguese counsel to each of the Credit Parties (which
shall be Albuquerque & Associados or other counsel to each of the Credit Parties
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the date of such Credit Event covering the matters set forth in
Exhibit C-6, (g) special Singaporean counsel to each of the Credit Parties
(which shall be Allen & Gledhill LLP or other counsel to each of the Credit
Parties qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-7, (h) special Bermuda counsel to each of the
Credit

 

11

--------------------------------------------------------------------------------


 

Parties (which shall be Conyers, Dill & Pearman Limited or other counsel to each
of the Credit Parties qualified in such jurisdiction and reasonably satisfactory
to the Administrative Agent), an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the date of such Credit Event covering
the matters set forth in Exhibit C-8 and (i) counsel to each of the Credit
Parties in the jurisdiction of the flag of the Collateral Vessel, an opinion
addressed to the Administrative Agent and each of the Lenders and dated as of
the date of such Loan covering such matters as shall be required by the
Administrative Agent, in each case which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the matters set
forth in the relevant Exhibit, including the perfection of the security
interests (other than those to be covered by opinions delivered pursuant to the
other opinions above) granted pursuant to the Security Documents, and such other
matters incidental to the transactions contemplated herein as the Administrative
Agent may reasonably request; and

 

(xiii)         (a) the Administrative Agent shall have received a certificate,
dated the Restatement Effective Date and reasonably acceptable to the
Administrative Agent, signed by the Chairman of the Board, the President, any
Vice President, the Treasurer or an authorized manager, member or general
partner of each Credit Party (other than any Credit Party that delivered such a
certificate pursuant to the Original Credit Agreement), and attested to by the
Secretary or any Assistant Secretary (or, to the extent such Credit Party does
not have a Secretary or Assistant Secretary, the analogous Person within such
Credit Party) of such Credit Party, as the case may be, substantially in the
form of Exhibit D, with appropriate insertions, together with copies of the
Certificate of Incorporation and By-Laws (or equivalent organizational
documents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate authorizing the consummation of the Transaction;
and (b) the Administrative Agent shall have received copies of governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities.

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of Primary Collateral by the Parent or any of its Subsidiaries to
any Person other than the Parent or any Subsidiary of the Parent or (ii) any
Event of Loss of any Primary Collateral Vessel; provided, however, that (a) the
charter of any Primary Collateral Vessel shall not be considered a Collateral
Disposition and (b) a Vessel Exchange in accordance with the provisions of this
Agreement shall not constitute a Collateral Disposition for purposes of
Section 4.02 of this Agreement.

 

“Collateral Vessel” shall mean each Primary Collateral Vessel and each Secondary
Collateral Vessel.

 

“Collateral Vessel Acquisition” shall mean the acquisition by a Subsidiary
Guarantor of a Primary Collateral Vessel.

 

“Collateral Vessel Amortization Amount” shall mean, for each Primary Collateral
Vessel for any Payment Date, the amount set forth on Schedule XIV opposite each
such Primary Collateral Vessel under the column titled “Collateral Vessel
Amortization Amount”, as such amount may be reduced from time to time pursuant
to Section 4.02(g).

 

12

--------------------------------------------------------------------------------


 

“Collateral Vessel Mortgage” shall mean, with respect to the Primary Collateral
Vessels, a first preferred mortgage in substantially the form of Exhibit I-1, or
such other form as may be reasonably satisfactory to the Administrative Agent,
as such first preferred mortgage may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“Concentration Account” shall have the meaning provided in the Pledge Agreement
and/or the Secondary Pledge Agreement, as applicable.

 

“Consolidated Cash Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense paid or payable in cash of the Parent and its
Subsidiaries (including, without limitation, to the extent included under GAAP,
all commission, discounts and other commitment fees and charges (e.g., fees with
respect to letters of credit, Interest Rate Protection Agreements and Other
Hedging Agreements) for such period (calculated without regard to any
limitations on payment thereof), adjusted to exclude (to the extent same would
otherwise be included in the calculation above in this clause (i)), the
amortization of any deferred financing costs for such period and any interest
expense actually “paid in kind” or accreted during such period, plus
(ii) without duplication, that portion of Capitalized Lease Obligations of the
Parent and its Subsidiaries on a consolidated basis representing the interest
factor for such period.

 

“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income for
such period, before interest expense of the Parent and its Subsidiaries and
provision for taxes based on income and without giving effect to any
extraordinary gains or losses or gains or losses from sales of assets other than
inventory sold in the ordinary course of business.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period, adjusted by adding thereto the amount of all amortization of intangibles
and depreciation and any non-cash management incentive compensation that was
deducted in arriving at Consolidated EBIT for such period.

 

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capitalized Lease
Obligations and all letters of credit outstanding) of the Parent and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP;
provided that (i) Indebtedness outstanding pursuant to trade payables and
accrued expenses incurred in the ordinary course of business, and
(ii) guarantees of operating leases assigned to any of the Parent or any
Wholly-Owned Subsidiary of the Parent to the extent such lease is permitted
hereunder and such obligation does not exceed that which would otherwise be
attributed to such Person under such operating lease, shall be excluded in
determining Consolidated Indebtedness.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent and its Subsidiaries determined in accordance with
GAAP.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Net Indebtedness” shall mean, with respect to any Person, as at
any relevant date, (x) the Consolidated Indebtedness of such Person as at such
date less (y) an amount equal to the Unrestricted Cash and Cash Equivalents of
the Parent and its Subsidiaries as at such date.

 

“Consolidated Net Worth” shall mean, with respect to any Person, the Net Worth
of such Person and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

 

“Consolidated Total Capitalization” shall mean, at any time of determination for
any Person, the sum of Consolidated Indebtedness of such Person at such time and
Consolidated Net Worth of such Person at such time.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any products warranties extended in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Guaranteed Obligations”.

 

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty, each Intercreditor Agreement, each Joinder Agreement
and, after the execution and delivery thereof, each additional guaranty or
additional security document executed pursuant to Section 8.11.

 

“Credit Event” shall mean the making of any Loan.

 

“Credit Party” shall mean the Parent, the Borrower, GMSC, Arlington, each
Subsidiary Guarantor, and any other Subsidiary of the Parent which at any time
executes and delivers any Credit Document.

 

14

--------------------------------------------------------------------------------


 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividend” shall mean, with respect to any Person, a dividend, distribution or
return of any equity capital to its stockholders, partners or members, any other
distribution, payment or delivery of property or cash to its stockholders,
partners or members in their capacity as such (other than common stock,
Qualified Preferred Stock and the right to purchase any of such stock of such
Person), the redemption, retirement, purchase or acquisition, directly or
indirectly, for a consideration of any shares of any class of its capital stock
or any other Equity Interests outstanding on or after the Restatement Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock or other Equity Interests), or the setting aside of any funds for
any of the foregoing purposes, or the granting of permission to any of its
Subsidiaries to purchase or otherwise acquire for a consideration (other than
common stock, Qualified Preferred Stock and the right to purchase any of such
stock of such Person) any shares of any class of the capital stock or any other
Equity Interests of such Person outstanding on or after the Restatement
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, equity incentive or achievement plans or any similar plans or setting
aside of any funds for the foregoing purposes. For the avoidance of doubt, any
non-cash anti-dilution adjustments under the warrants listed on Schedule XII
shall not constitute a Dividend.

 

“Documents” shall mean the Credit Documents.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the respective Assignment of Insurances.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144 A under the Securities Act as in effect on
the Restatement Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act); provided that (i) none of the Borrower, the
Guarantors nor any of their respective Affiliates shall be an Eligible
Transferee at any time and (ii) no holder of loans under the Junior Credit
Agreement or any Affiliate thereof shall be an Eligible Transferee at any time,
except as provided in Section 12.04.

 

“End Date” shall have the meaning provided in the definition of “Applicable
Margin”.

 

15

--------------------------------------------------------------------------------


 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

“Environmental Law” shall mean any applicable federal, state, foreign,
international or local statute, law, treaty, protocol, rule, regulation,
ordinance, code, binding and enforceable guideline, binding and enforceable
written policy, or rule of common law, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment, to
the extent binding on the Parent or any of its Subsidiaries, relating to the
environment or to Hazardous Materials, including, without limitation, CERCLA;
OPA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any applicable state,
foreign, international or local counterparts or equivalents thereof, in each
case as amended from time to time; and any applicable rules, regulations or
requirements of a classification society in respect of any Collateral Vessel.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock and
(iii) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Subsidiary of the Parent would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/16 of one percent) for
deposits of Dollars for a period equivalent to such period at or about 11:00
A.M. (London time) on the second

 

16

--------------------------------------------------------------------------------


 

Business Day before the first day of such period as is displayed on Reuters
LIBOR 01 Page (or such other service as may be nominated by the British Bankers’
Association as the information vendor for displaying the London Interbank
Offered Rates of major banks in the London interbank Eurodollar market) (the
“Screen Rate”), provided that if on such date no such rate is so displayed or,
in the case of the initial Interest Period in respect of a Loan, if less than
three Business Days’ prior notice of such Loan shall have been delivered to the
Administrative Agent, the Eurodollar Rate for such period shall be the
arithmetic average (rounded upward to the nearest 1/16 of 1%) of the rate quoted
to the Administrative Agent by the Reference Banks for deposits of Dollars in an
amount approximately equal to the amount in relation to which the Eurodollar
Rate is to be determined for a period equivalent to such applicable Interest
Period by prime banks in the London interbank Eurodollar market at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period, in each case divided (and rounded upward to the nearest 1/16 of 1%) by
(b) a percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel. An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of a Collateral Vessel, at the time
and on the date of such loss or if that is not known at noon Greenwich Mean Time
on the date which such Collateral Vessel was last heard from; (ii) in the event
of damage which results in a constructive or compromised or arranged total loss
of a Collateral Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same. Notwithstanding the foregoing, if such Collateral
Vessel shall have been returned to the Borrower following any event referred to
in clause (y) above prior to the date upon which payment and commitment
reduction is required to be made under Section 4.02(c) hereof, no Event of Loss
shall be deemed to have occurred by reason of such event.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.20.

 

“Fair Market Value” of any Collateral Vessel at any time shall mean the average
of the fair market value of such Collateral Vessel on the basis of an individual
charter-free arm’slength transaction between a willing and able buyer and seller
not under duress as set forth in the appraisals of at least two Approved
Appraisers most recently delivered to, or obtained by, the Administrative Agent
prior to such time pursuant to Section 8.01(c).

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the

 

17

--------------------------------------------------------------------------------


 

Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
11:00 A.M. (New York time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

“Financial Covenants” shall mean the covenants set forth in Sections 9.08
through 9.12, inclusive.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Collateral Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such transfer:

 

(i)            On each Flag Jurisdiction Transfer Date, the Credit Party which
is consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
Collateral Vessel registry a Collateral Vessel Mortgage or Secondary Collateral
Vessel Mortgage, as applicable, substantially in the form of Exhibit I (with
such modifications as are required by or appropriate for the applicable
Acceptable Flag Jurisdiction of the Collateral Vessel), with respect to the
Collateral Vessel being transferred (the “Transferred Vessel”) and (x) in the
case of the Primary Collateral Vessels, the Collateral Vessel Mortgage shall be
effective to create in favor of the Collateral Agent and/or the Lenders a legal,
valid and enforceable first priority security interest, in and lien upon such
Transferred Vessel, and (y) in the case of the Secondary Collateral Vessels, the
Secondary Collateral Vessel Mortgage shall be effective to create in favor of
the Collateral Agent and/or the Lenders a legal, valid and enforceable second
priority security interest in, and lien upon, such Transferred Vessel, in each
case subject only to Permitted Liens. All filings, deliveries of instruments and
other actions necessary or desirable in the reasonable opinion of the Collateral
Agent to perfect and preserve such security interests shall have been duly
effected and the Collateral Agent shall have received evidence thereof in form
and substance reasonably satisfactory to the Collateral Agent.

 

(ii)           On each Flag Jurisdiction Transfer Date, the Administrative Agent
shall have received from (A) Constantine P. Georgiopoulos, special New York
maritime counsel to the Credit Parties (or other counsel to such Credit Parties
reasonably satisfactory to the Administrative Agent), an opinion addressed to
the Administrative Agent and each of the Lenders and dated such Flag
Jurisdiction Transfer Date, which shall (x) be in form and substance reasonably
acceptable to the Administrative Agent and (y) cover the recordation of the
security interests granted pursuant to the Collateral Vessel Mortgage(s) or the
Secondary Collateral Vessel Mortgage(s), as applicable, to be delivered on such
date and such other matters incident thereto as the Administrative Agent may
reasonably request and (B) local counsel to the Credit Parties consummating the
relevant Flag Jurisdiction Transfer reasonably satisfactory to the
Administrative Agent practicing in those jurisdictions in which the Transferred
Vessel is registered and/or the Credit Party owning such Transferred Vessel is
organized, which opinions shall be addressed to the Administrative Agent and
each of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security

 

18

--------------------------------------------------------------------------------


 

interests granted pursuant to the Collateral Vessel Mortgage(s) or the Secondary
Collateral Vessel Mortgage(s), as applicable, and such other matters incident
thereto as the Administrative Agent may reasonably request.

 

(iii)          On each Flag Jurisdiction Transfer Date:

 

(A)          The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of the
Transferred Vessel transferred on such date by the relevant Subsidiary Guarantor
and (y) the results of maritime registry searches with respect to the
Transferred Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Collateral Agent and/or the Lenders and Permitted
Liens.

 

(B)           The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Transferred Vessel transferred on such date, together with a certificate
from such broker certifying that such insurances (i) are placed with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Administrative Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance requirements of the
respective Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage,
as applicable.

 

(iv)          On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the Chairman of the Board, the President,
any Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Flag Jurisdiction Transfer,
certifying that (A) all necessary governmental (domestic and foreign) and third
party approvals and/or consents in connection with the Flag Jurisdiction
Transfer being consummated on such date and otherwise referred to herein shall
have been obtained and remain in effect, (B) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon such Flag Jurisdiction Transfer or the other transactions
contemplated by this Agreement and (C) copies of resolutions approving the Flag
Jurisdiction Transfer of such Credit Party and any other matters the
Administrative Agent may reasonably request.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America,

 

19

--------------------------------------------------------------------------------


 

which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

 

“GAAP” shall have the meaning provided in Section 12.07(a).

 

“GMSC” shall have the meaning provided in the first paragraph of this Agreement.

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders and each party (other than any Credit Party)
party to an Interest Rate Protection Agreement or Other Hedging Agreement to the
extent such party constitutes a Secured Creditor under the Security Documents.

 

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under this Agreement, and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Lender Creditors (in the capacities referred to in the
definition of Lender Creditors) under this Agreement and each other Credit
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and any such other Credit Document and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations being herein collectively called the “Credit
Document Obligations”) and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Revolving Commitments from time to time, whether now in existence
or hereafter arising, and the due performance and compliance by the Borrower
with all of the terms, conditions and agreements contained in each such Interest
Rate Protection Agreement and Other Hedging Agreement to which it is a party
(all such obligations, liabilities and indebtedness described in this clause
(ii) being herein collectively called the “Other Obligations”).

 

“Guarantors” shall mean the Parent, GMSC, Arlington and each Subsidiary
Guarantor.

 

20

--------------------------------------------------------------------------------


 

“Guaranty” shall mean, collectively, the Holdings Guaranty and the Subsidiaries
Guaranty.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Highest Adjustable Applicable Margin” shall have the meaning provided in the
definition of “Applicable Margin”.

 

“Holdings Guaranty” shall mean the guaranty of the Parent, Arlington and GMSC
pursuant to Section 13.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (to the extent of the value of the respective property), (iv) the
aggregate amount required to be capitalized under leases under which such Person
is the lessee, (v) all obligations of such person to pay a specified purchase
price for goods or services, whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (vi) all Contingent Obligations of such
Person and (vii) all obligations under any Interest Rate Protection Agreement or
Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include trade payables and expenses accrued
in the ordinary course of business.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Original
Effective Date on which the initial Borrowing of Loans hereunder occurs. The
parties hereto acknowledge and agree that the Initial Borrowing Date occurred on
July 29, 2010.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the date hereof, by and among the Parent, Arlington, the Borrower, as borrower
under this Agreement, GMSC, as borrower under the $550M Credit Agreement, the
Borrower and GMSC, as joint and several borrowers under the Junior Credit
Agreement, the Administrative Agent (for and on behalf of the Secured
Creditors), each Subsidiary Guarantor, the Collateral Agent, the $550M Agent
(for and on behalf of the Secured Creditors under and as defined in the $550M
Credit Agreement) and Junior Agent (for and on behalf of the Secured Creditors
under and as defined in the Junior Credit Agreement), which Intercreditor
Agreement (i) shall be substantially

 

21

--------------------------------------------------------------------------------


 

in the form of Exhibit O-1 (as amended, modified and/or otherwise supplemented
from time to time) and (ii) shall set forth the priority of the security
interests in the Primary Collateral.

 

“Intercreditor Agreements” shall mean the Intercreditor Agreement and the
Secondary Intercreditor Agreement.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such period.

 

“Interest Period” shall have the meaning provided in Section 2.08.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

“Investments” shall have the meaning provided in Section 9.05.

 

“Joinder Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York Branch, and
DnB NOR Bank ASA, New York Branch in their capacity as joint lead arranger and
joint bookrunners in respect of the credit facility provided for herein.

 

“Judgment Currency” shall have the meaning provided in Section 13.09(a).

 

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.09(a).

 

“Junior Agent” shall have the meaning provided in the Recitals hereto.

 

“Junior Borrowers” shall have the meaning provided in the Recitals hereto.

 

“Junior Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 

“Junior Credit Documents” shall mean the “Credit Documents” under and as defined
in the Junior Credit Agreement.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 12.04(b).

 

22

--------------------------------------------------------------------------------


 

“Lender Creditors” shall mean the Lenders, the Collateral Agent and the
Administrative Agent.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing, (ii) such Lender
having been deemed insolvent or having become the subject of a bankruptcy or
insolvency proceeding or a takeover by a regulatory authority, or (iii) such
Lender having notified the Administrative Agent and/or any Credit Party (x) that
it does not intend to comply with its obligations under Sections 2.01 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such Section or (y) of the events described in
preceding clause (ii); provided that, for purposes of (and only for purposes of)
Section 2.12 (and the term “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any Lender, any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean each Term Loan and each Revolving Loan.

 

“Margin Regulations” shall mean the provisions of Regulations T, U and X of the
Board of Governors of the Federal Reserve System.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Market Disruption Event” shall mean with respect to any Tranche:

 

(i)            if, at or about noon on the Interest Determination Date for the
relevant Interest Period, the Screen Rate is not available and none or only one
of the Reference Banks supplies a rate to the Administrative Agent to determine
the Eurodollar Rate for the relevant Interest Period; or

 

(ii)           before close of business in New York on the Interest
Determination Date for the relevant Interest Period, the Administrative Agent
receives notice from a Lender or Lenders the sum of whose outstanding Term Loans
and/or Revolving Commitments (or, after the termination of the Revolving
Commitments, the Revolving Loans) in the aggregate exceed 50% of the Term Loans
and/or Revolving Commitments (or, after the termination of the Revolving
Commitments, the Revolving Loans) that (i) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of

 

23

--------------------------------------------------------------------------------


 

the Eurodollar Rate for such Interest Period or (ii) such Lenders are unable to
obtain funding in the London interbank Eurodollar market.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, assets, liabilities, condition (financial or otherwise) or
prospects of (x) the Collateral Vessels taken as a whole, (y) the Borrower,
GMSC, Arlington and the Subsidiary Guarantors taken as a whole, or (z) the
Parent and its Subsidiaries taken as a whole, (ii) the rights and remedies of
the Lenders or the Administrative Agent or (iii) the ability of the Borrower or
the Borrower and its Subsidiaries, taken as a whole, to perform its or their
Obligations.

 

“Maturity Date” shall mean July 16, 2015.

 

“Minimum Borrowing Amount” shall mean (i) with respect to Term Loans, $5,000,000
and (ii) with respect to Revolving Loans, $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.

 

“Net Cash Proceeds” shall mean, (x) with respect to any Collateral Disposition,
the aggregate cash payments (including any cash received by way of deferred
payment pursuant to a note receivable issued in connection with such Collateral
Disposition, other than the portion of such deferred payment constituting
interest, but only as and when received) received by the Parent or the Borrower
or any of their respective Subsidiaries from such Collateral Disposition net of
(i) reasonable transaction costs (including, without limitation, reasonable
attorney’s fees) and sales commissions and (ii) the estimated marginal increase
in income taxes and any stamp tax payable by the Parent, the Borrower or any of
its Subsidiaries as a result of such Collateral Disposition and (y) with respect
to the issuance of any Equity Interests, the aggregate cash proceeds received by
the Parent from such equity issuance net of reasonable transaction costs related
thereto (including, without limitation, reasonable attorney’s fees).

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock, any Vessel impairments
treated as “Asset Impairments” under GAAP and the effect of any impairment of
goodwill incurred in the fourth fiscal quarter of the Parent in 2010.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Recourse Default” shall mean (i) a default by such Non-Recourse Subsidiary
in any payment of any Non-Recourse Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Non-Recourse
Indebtedness was created or (ii) a Non-Recourse Subsidiary shall default in the
observance or performance of any agreement or condition relating to any
Non-Recourse Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit

 

24

--------------------------------------------------------------------------------


 

the holder or holders of such Non-Recourse Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause (determined without regard to
whether any notice is required), any such Non-Recourse Indebtedness to become
due prior to its stated maturity or (iii) any Non-Recourse Indebtedness shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof.

 

“Non-Recourse Indebtedness” shall mean any Indebtedness of a Non-Recourse
Subsidiary that is non-recourse to any Credit Party and for which no Credit
Party provides any credit support; provided such Indebtedness may be full
recourse to the Non-Recourse Subsidiary.

 

“Non-Recourse Subsidiary” shall mean any Subsidiary of the Parent which has been
designated by the Parent as an “Unrestricted Subsidiary” under, as defined in
and in accordance with the Senior Unsecured Note Documents and in an officer’s
certificate delivered to the Administrative Agent, provided that (i) neither the
Parent nor any subsidiary of the Parent shall have any liability or recourse
with respect to any Non-Recourse Indebtedness of such Non-Recourse Subsidiary,
(ii) any such designation of a Subsidiary as a “Non-Recourse Subsidiary” shall
be deemed to be a permanent “Investment” in such Subsidiary in an amount
(proportionate to the Parent’s Equity Interest (directly or through a Subsidiary
thereof) in such Subsidiary) equal to the fair market value of the net assets of
such Subsidiary at the time such Subsidiary is designated a Non-Recourse
Subsidiary and (iii) for the avoidance of doubt, Investments in Non-Recourse
Subsidiaries may only be made pursuant to Sections 9.05(vi) and (xi).

 

“Note” shall mean each Revolving Note and Term Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligation Currency” shall have the meaning provided in Section 13.09(a).

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Original 2008 Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 

“Original Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 

“Original Effective Date” shall mean July 16, 2010.

 

25

--------------------------------------------------------------------------------


 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.

 

“Other Obligations” shall have the meaning provided in the definition of
“Guaranteed Obligations”.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Parent Stock” shall mean any shares of any class of the capital stock or
membership interests (including, without limitation, common stock) of the Parent
outstanding on or after the Original Effective Date or any options or warrants
issued with respect to the foregoing.

 

“PATRIOT Act” shall have the meaning provided in Section 12.21.

 

“Payment Date” shall mean the last Business Day of each March, June,
September and December.

 

“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Collateral Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Collateral Vessel or the property subject
thereto.

 

“Permitted Holders” shall mean (i) Peter Georgiopoulos (including his immediate
family members and trusts for his benefit and/or the benefit of his immediate
family members) and any corporation or other entity directly controlled by Peter
Georgiopoulos and (ii) funds or segregated accounts managed by Oaktree Capital
Management, L.P. and any corporation or other entity directly or indirectly
controlled or managed by Oaktree Capital Management, L.P. or its managed funds.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness of the Parent or any of its Subsidiaries, any Indebtedness of the
Parent or any of its Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend,

 

26

--------------------------------------------------------------------------------


 

refinance, renew, replace or refund such Indebtedness, so long as (a) such
Indebtedness has a Weighted Average Life to Maturity greater than or equal to
the Weighted Average Life to Maturity of the Indebtedness being extended,
refinanced, renewed, replaced or refunded, (b) such extension, refinancing,
renewal, replacement or refunding does not (i) increase the amount of such
Indebtedness outstanding immediately prior to such extension, refinancing,
renewal, replacement or refunding plus an amount equal to the unpaid interest,
premium or other payment thereon pursuant to the terms thereof plus any other
reasonable fees and expenses of any Credit Party incurred in connection with
such extension, refinancing, renewal, replacement or refunding, or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding, (c) such
Indebtedness has substantially the same (or, from the perspective of the
Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being extended, renewed, refinanced, replaced or refunded, (d) at
any time prior to the original maturity date of the Junior Credit Agreement,
such Indebtedness shall not require any cash payments of principal or interest
to be made with respect thereto prior to the original maturity date applicable
to the Indebtedness being so refinanced and (e) the credit parties to such
Indebtedness secured by the Collateral will become party to the Intercreditor
Agreements in accordance with the terms thereof.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement and/or the Parent Pledge Agreement, as applicable.

 

“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement,
the Parent Pledge Agreement and/or the Secondary Pledge Agreement, as the case
may be, pledged (or required to be pledged) pursuant thereto.

 

“Primary Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Primary Security Document, including, without
limitation, all Pledge Agreement Collateral, all Earnings and Insurance
Collateral, all Primary Collateral Vessels and all cash and Cash Equivalents at
any time delivered as collateral thereunder or hereunder.

 

“Primary Collateral Vessel” shall mean, at any time, each of the Vessels listed
in rows 1 through and including 7 on Schedule III (and any Acceptable
Replacement Vessel in

 

27

--------------------------------------------------------------------------------


 

respect thereof) which is subject to a Collateral Vessel Mortgage at such time
and with respect to which the other Collateral and Guaranty Requirements are
satisfied at such time.

 

“Primary Security Documents” shall mean the Pledge Agreement, the Parent Pledge
Agreement, each Assignment of Charter, each Assignment of Earnings, each
Assignment of Insurances, each Collateral Vessel Mortgage and, after the
execution and delivery thereof, each additional first-lien security document
executed pursuant to Section 7.11.

 

“Projections” shall mean the Parent’s forecasted consolidated and consolidating:
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary basis
and based upon good faith estimates and assumptions believed by the Parent to be
reasonable at the time made, together with appropriate supporting details and a
statement of underlying assumptions.

 

“Qualified Preferred Stock” shall mean any preferred stock so long as the terms
of any such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring prior to one year
after the Maturity Date, (ii) do not require the cash payment of dividends,
(iii) do not contain any covenants other than periodic reporting requirements,
(iv) do not grant the holder thereof any voting rights except for voting rights
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the issuer thereof, or liquidations involving
the issuer thereof and other voting rights which holders of common stock may
have and (v) any other preferred stock that satisfies (i) and (iii) of this
definition of Qualified Preferred Stock and that is otherwise issuable or may be
distributed pursuant to a shareholders’ rights plan of the Parent; provided,
however, any Dividend or similar feature of such Qualified Preferred Stock shall
only be declared and paid in accordance with Section 9.03.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin”.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Reference Banks” shall mean, at any time, (i) if there are less than two
Lenders at such time, each Lender and (ii) if there are three or more Lenders at
such time, each Joint Lead Arranger and one other Lender as shall be determined
by the Administrative Agent.

 

“Register” shall have the meaning provided in Section 12.17.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

28

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection. 22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Insurance” shall have the meaning set forth in Section 7.21.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Commitments at such time (or, if
determined after the termination of the Revolving Commitments, the principal
amount of outstanding Revolving Loans at such time) at such time represents an
amount greater than 66-2/3% of the sum of (i) all outstanding Term Loans of
Non-Defaulting Lenders and (ii) the Total Revolving Commitment (or, if
determined after the termination of the Revolving Commitments, all outstanding
Revolving Loans) of Non-Defaulting Lenders, in each case at such time.

 

“Restatement Effective Date” shall have the meaning provided in Section 12.10.

 

“Returns” shall have the meaning provided in Section 7.09.

 

“Revolving Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Commitment,” as the same may be (x) reduced from time to time or
terminated pursuant to Sections 2.02, 3.03 and/or 10, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.12 or 12.04(b).

 

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, and its successors.

 

“Scheduled Amortization Payment” shall mean for any Payment Date the sum of the
Collateral Vessel Amortization Amounts for such Payment Date for each Primary
Collateral Vessel then owned by the Borrower or any Subsidiary Guarantor.

 

29

--------------------------------------------------------------------------------


 

“Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.

 

“Secondary Assignment of Charters” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Secondary Assignment of Earnings” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Secondary Assignment of Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Secondary Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Secondary Security Document, including, without
limitation, all Secondary Pledge Agreement Collateral, all Secondary Earnings
and Insurance Collateral, all Secondary Collateral Vessels and all cash and Cash
Equivalents at any time delivered as collateral thereunder or under the $550M
Credit Agreement.

 

“Secondary Collateral Vessel” shall mean, at any time, each of the Vessels
listed in rows 8 through and including 31 on Schedule III which is subject to a
Secondary Collateral Vessel Mortgage at such time and with respect to which the
other Collateral and Guaranty Requirements are satisfied at such time.

 

“Secondary Collateral Vessel Mortgage” shall mean, with respect to the Secondary
Collateral Vessels, a second priority statutory mortgage and deed of covenant
supplemental thereto or a second preferred mortgage in substantially the form of
Exhibit I-2, Exhibit I-3 or Exhibit I-4, as applicable, or such other form as
may be reasonably satisfactory to the Administrative Agent, as such second
priority statutory mortgage and deed of covenant supplemental thereto or second
preferred mortgage may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Secondary Earnings and Insurance Collateral” shall mean all “Earnings
Collateral” and “Insurance Collateral”, as the case may be, as defined in the
respective Secondary Assignment of Earnings and the respective Secondary
Assignment of Insurances.

 

“Secondary Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the date hereof, by and among the Parent, Arlington, the Borrower,
as borrower under this Agreement, GMSC, as borrower under the $550M Credit
Agreement, the Borrower and GMSC, as joint and several borrowers under the
Junior Credit Agreement, the Administrative Agent (for and on behalf of the
Secured Creditors), each Subsidiary Guarantor, the Collateral Agent, the $550M
Agent (for and on behalf of the Secured Creditors under and as defined in the
$550M Credit Agreement) and Junior Agent (for and on behalf of the Secured
Creditors under and as defined in the Junior Credit Agreement), which
Intercreditor Agreement (i) shall be substantially in the form of Exhibit O-2
(as amended, modified and/or otherwise supplemented from time to time) and
(ii) shall set forth the priority of the security interests in the Secondary
Collateral.

 

30

--------------------------------------------------------------------------------


 

“Secondary Pledge Agreement” shall have the meaning provided in the definition
of “Collateral and Guaranty Requirements.”

 

“Secondary Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Secondary Pledge Agreement.

 

“Secondary Security Documents” shall mean the Secondary Pledge Agreement, each
Secondary Assignment of Charter, each Secondary Assignment of Earnings, each
Secondary Assignment of Insurances, each Secondary Collateral Vessel Mortgage
and, after the execution and delivery thereof, each additional Secondary
Security Document executed pursuant to Section 7.11.

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean each Primary Security Document and each
Secondary Security Document.

 

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and the guarantees delivered in connection
with the Senior Unsecured Notes, as the same may be amended, restated,
supplemented, waived and/or otherwise modified from time to time in accordance
with the terms thereof and of this Agreement.

 

“Senior Unsecured Note Indenture” shall mean the indenture entered into by the
Parent, certain of its Subsidiaries and OCM Administrative Agent, LLC, as
trustee, in connection with the issuance of the Senior Unsecured Notes, as the
same may be amended, restated, supplemented, waived and/or otherwise modified
from time to time in accordance the terms thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the 12% senior unsecured notes of the Parent
due 2017 issued pursuant to the Senior Unsecured Note Indenture.

 

“Significant Default” shall mean any Event of Default pursuant to Section 10.03
with respect to any failure to comply with the Financial Covenants or any
Default or Event of Default pursuant to Section 10.01 or 10.05.

 

“Specified Requirements” shall mean the requirements set forth in clauses (i),
(ii), (iii), (iv), (v), (viii), (x), (xi)(a), (xi)(b), (xi)(c) and (xi)(f) of
the definition of “Collateral and Guaranty Requirements.”

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Margin”.

 

“Subsidiaries Guaranty” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

31

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean, at any time, (x) each direct and indirect
Subsidiary of the Parent (other than GMSC, Arlington and the Borrower) which
owns a Primary Collateral Vessel or which owns, directly or indirectly, any of
the Equity Interests of any such direct or indirect Subsidiary at such time,
(y) each direct and indirect Subsidiary of the Parent (other than GMSC,
Arlington and the Borrower) which owns a Secondary Collateral Vessel or which
owns, directly or indirectly, any of the Equity Interests of any such direct or
indirect Subsidiary at such time and (z) each other Subsidiary of the Parent
(other than GMSC, Arlington and the Borrower) that guarantees the Senior
Unsecured Notes, the obligations under the $550M Credit Agreement or the
obligations under the Junior Credit Agreement at any time, subject to
Section 12.22(c) at such time. The Subsidiary Guarantors as of the Restatement
Effective Date are listed on Schedule XIII.

 

“Tax Benefit” shall have the meaning provided in 4.04(c).

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loan” shall have the meaning provided in Section 2.01(a).

 

“Term Note” shall have the meaning provided in Section 2.05(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Net Indebtedness of the Parent and its Subsidiaries on such date to
Consolidated Total Capitalization of the Parent and its Subsidiaries on such
date.

 

“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of all of the Lenders at such time.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Term Loans and
Revolving Loans.

 

“Transaction” shall mean, collectively, (i) the entering into of this Agreement
and the other Credit Documents, as applicable, on the Restatement Effective
Date, (ii) the entering into of the $550M Credit Agreement and the other $550M
Credit Documents, as applicable, on the Restatement Effective Date and the
incurrence of loans thereunder, (iii) the entering into of the Junior Credit
Agreement and the other Junior Credit Documents, as applicable, on the

 

32

--------------------------------------------------------------------------------


 

Restatement Effective Date and the incurrence of loans thereunder, (iv) the
repayment of Term Loans with proceeds of loans under the Junior Credit Agreement
in the amount of no less than $25,000,000 on the Restatement Effective Date and
(v) the payment of all fees and expenses in connection with the foregoing.

 

“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Section 1.

 

“Trigger Date” shall mean the later of (x) the reduction of the amortization
shortfall amount under the $550M Credit Agreement to zero and (y) May 6, 2013.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Parent or any of its Subsidiaries, that such cash or
Cash Equivalents (i) does not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Parent or of any such
Subsidiary, (ii) are not subject to any Lien in favor of any Person other than
the Collateral Agent for the benefit of the Secured Creditors, the $550M Agent
for the benefit of the Secured Creditors under and as defined in the $550M
Credit Agreement and the Junior Agent for the benefit of the Secured Creditors
under and as defined in the Junior Credit Agreement or (iii) are otherwise
generally available for use by the Parent or such Subsidiary.

 

“Vessel” shall mean, collectively, all sea going vessels and tankers at any time
owned by the Parent and its Subsidiaries, and, individually, any of such
vessels.

 

“Vessel Exchange” shall mean the exchange of a Primary Collateral Vessel for a
Vessel which Vessel shall constitute an Acceptable Replacement Vessel and
provided that the following conditions are satisfied with respect to such
exchange:

 

(i)            On the Vessel Exchange Date, if the Subsidiary owning the
Acceptable Replacement Vessel is not a Credit Party, (A) such Subsidiary shall
(1) grant to the Collateral Agent a first priority Lien (subject only to
Permitted Liens) on all property of such Subsidiary by executing and delivering
a counterpart of or joinder to the Pledge Agreement, taking all actions required
pursuant to Section 25 of the Pledge Agreement to become a Pledgor thereunder,
and taking any other action reasonably requested by the Administrative Agent and
(2) execute and deliver a Joinder Agreement and (B) the

 

33

--------------------------------------------------------------------------------


 

Borrower shall pledge and deliver, or cause to be pledged and delivered, all of
the Equity Interests of such Subsidiary owned by any Credit Party to the
Collateral Agent;

 

(ii)           On the applicable Vessel Exchange Date, the Administrative Agent
shall have received from (A) Constantine P. Georgiopoulos, special New York
maritime counsel to the Credit Parties (or other counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent), an opinion addressed to
the Administrative Agent and each of the Lenders and dated such Vessel Exchange
Date, which shall (x) be in form and substance reasonably acceptable to the
Administrative Agent and (y) cover the recordation of the security interests
granted pursuant to the Collateral Vessel Mortgage(s) to be delivered on such
date and such other matters incident thereto as the Administrative Agent may
reasonably request and (B) local counsel to the Credit Parties consummating the
relevant Vessel Exchange reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Acceptable Replacement Vessel is
registered and/or the Credit Party owning such Acceptable Replacement Vessel is
organized, which opinions shall be addressed to the Administrative Agent and
each of the Lenders and dated such Vessel Exchange Date, which shall (x) be in
form and substance reasonably acceptable to the Administrative Agent and
(y) cover the perfection of the security interests granted pursuant to the
Collateral Vessel Mortgage(s) and such other matters incident thereto as the
Administrative Agent may reasonably request;

 

(iii)          On or prior to the Vessel Exchange Date, the Credit Party which
is consummating a Vessel Exchange on such date shall have satisfied the
Collateral and Guaranty Requirements with respect to such Vessel;

 

(iv)          On or prior to the Vessel Exchange Date, Schedule III shall be
updated with the name, registered owner (which shall be a Subsidiary Guarantor),
official number, and jurisdiction of registration and flag (which shall be in an
Acceptable Flag Jurisdiction) of the Acceptable Replacement Vessel; and

 

(v)           All filings, deliveries of instruments and other actions necessary
or desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve such security interests shall have been duly effected and the
Collateral Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Collateral Agent.

 

“Vessel Exchange Date” shall mean each date on which a Vessel Exchange occurs.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

 

34

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

 

SECTION 2. Amount and Terms of Credit Facilities.

 

2.01 The Commitments. (a) On the Restatement Effective Date, the Loans of each
Lender shall consist of (x) the term loan (a “Term Loan” and, collectively, the
“Term Loans”) of each Lender which is outstanding under the Original Credit
Agreement immediately prior to the Restatement Effective Date less (i) such
Lender’s pro rata percentage of $25,000,000 (or such other greater amount as the
Term Loans shall have been repaid with proceeds of loans under the Junior Credit
Agreement on the Restatement Effective Date) and (ii) the amount of the
Revolving Loans of each Lender under clause (y) on the Restatement Effective
Date, and (y) Revolving Loans in an amount equal to the Revolving Commitment of
such Lender. The Interest Period(s) and Eurodollar Rate applicable to each Term
Loan outstanding on the Restatement Effective Date shall also to apply to the
respective Revolving Loans resulting from the conversion of Term Loans to
Revolving Loans on the Restatement Effective Date until the end of each such
Interest Period; provided that any breakage costs owing pursuant to Section 2.10
as a result of the conversion shall be for the account of the Borrower.

 

(b)           From and after the Restatement Effective Date, subject to and upon
the terms and conditions set forth herein, each Lender with a Revolving
Commitment severally agrees to make, at any time and from time to time, a
revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans: (i) shall bear
interest in accordance with Section 2.07, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof, and
(iv) shall not exceed for any such Lender at any time that outstanding aggregate
principal amount which equals the Revolving Commitment of such Lender at such
time.

 

2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans under a respective Tranche
shall not be less than the Minimum Borrowing Amount applicable to such Tranche.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than six Borrowings of Loans in the aggregate for all
Tranches of Loans.

 

2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur Loans
hereunder, it shall give the Administrative Agent at its Notice Office at least
three Business Days’ prior written notice of each Loan to be incurred hereunder,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 11:00 A.M. (New York time). Each such written notice
(each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.09, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the
initial Interest Period to be applicable thereto, (iv) whether the Loans

 

35

--------------------------------------------------------------------------------


 

being incurred pursuant to such Borrowing shall constitute Term Loans or
Revolving Loans and (v) to which account the proceeds of such Loans are to be
deposited. The Administrative Agent shall promptly give each Lender which is
required to make Loans specified in the respective Notice of Borrowing, notice
of such proposed Borrowing, of such Lender’s proportionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.

 

(b)           Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from the President or the Treasurer of the Borrower (or any other officer of
the Borrower designated in writing to the Administrative Agent by the President
or Treasurer of the Borrower as being authorized to give such notices under this
Agreement) prior to receipt of Notice of Borrowing. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing of Loans, absent manifest
error.

 

2.04 Disbursement of Funds. Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 1:00 P.M. (New York time) (or
such earlier time as the Administrative Agent agrees) on the date specified in
each Notice of Borrowing, each Lender with a Revolving Commitment will make
available its pro rata portion of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent
and the Administrative Agent will make available to the Borrower (prior to 2:00
P.M. (New York Time) on such day to the extent of funds actually received by the
Administrative Agent prior to 1:00 P.M. (New York Time) on such day) at the
Payment Office, in the account specified in the applicable Notice of Borrowing,
the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, at the overnight Federal Funds
Rate and (ii) if recovered from the Borrower, the rate of interest applicable to
the respective Borrowing, as determined pursuant to Section 2.07. Nothing in
this Section 2.04 shall be deemed to relieve any Lender from its obligation to
make Loans hereunder

 

36

--------------------------------------------------------------------------------


 

or to prejudice any rights which the Borrower may have against any Lender as a
result of any failure by such Lender to make Loans hereunder.

 

2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 12.17 and shall, if requested by
such Lender, also be evidenced (i) in the case of Term Loans, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each, a
“Term Note” and, collectively, the “Term Notes”) and (ii) in the case of
Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”).

 

(b)           The Term Note issued to each Lender that has outstanding Term
Loans shall (i) be executed by the Borrower, (ii) be payable to such Lender or
its registered assigns and be dated the Initial Borrowing Date, (iii) be in a
stated principal amount equal to the outstanding Term Loans of such Lender and
be payable in the outstanding principal amount of Term Loans evidenced thereby,
(iv) mature on the Maturity Date, (v) bear interest as provided in Section 2.07
in respect of the Loans evidenced thereby, (vi) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

 

(c)           The Revolving Note issued to each Lender that has a Revolving
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Restatement Effective Date, (iii) be in a stated principal amount equal to the
Revolving Commitment of such Lender (or, if issued after the termination
thereof, be in a stated principal amount equal to the outstanding Revolving
Loans of such Lender at such time) and be payable in the outstanding principal
amount of the Revolving Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.07 in
respect of the Loans evidenced thereby, (vi) be subject to voluntary prepayment
as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

 

(d)           Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby. Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.

 

(e)           Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit

 

37

--------------------------------------------------------------------------------


 

Documents. Any Lender that does not have a Note evidencing its outstanding Loans
shall in no event be required to make the notations otherwise described in
preceding clause (d). At any time (including, without limitation, to replace any
Note that has been destroyed or lost) when any Lender requests the delivery of a
Note to evidence any of its Loans, the Borrower shall promptly execute and
deliver to such Lender the requested Note in the appropriate amount or amounts
to evidence such Loans provided that, in the case of a substitute or replacement
Note, the Borrower shall have received from such requesting Lender (i) an
affidavit of loss or destruction and (ii) a customary lost/destroyed Note
indemnity, in each case in form and substance reasonably acceptable to the
Borrower and such requesting Lender, and duly executed by such requesting
Lender.

 

2.06 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

2.07 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin and the
Eurodollar Rate for such Interest Period.

 

(b)           If the Borrower fails to pay any amount payable by it under a
Credit Document on its due date, interest shall accrue on the overdue amount (in
the case of overdue interest to the extent permitted by law) from the due date
up to the date of actual payment (both before and after judgment) at a rate
which is, subject to paragraph (c) below, 2% plus the rate which would have been
payable if the overdue amount had, during the period of non payment, constituted
a Loan for successive Interest Periods, each of a duration selected by the
Administrative Agent. Any interest accruing under this Section 2.07(b) shall be
immediately payable by the Borrower on demand by the Administrative Agent.

 

(c)           If any overdue amount consists of all or part of a Loan which
became due on a day which was not the last day of an Interest Period relating to
such Loan:

 

(i)            the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)           the rate of interest applying to the overdue amount during that
first Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.

 

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

38

--------------------------------------------------------------------------------


 

(d)           Accrued and unpaid interest shall be payable in respect of each
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period, on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.

 

(e)           Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans made or to be made pursuant to the applicable Borrowing and shall promptly
notify the Borrower and the respective Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

 

2.08 Interest Periods. At the time the Borrower gives any Notice of Borrowing in
respect of the making of any Loan (in the case of the initial Interest Period
applicable thereto) or on the third Business Day prior to the expiration of an
Interest Period applicable to such Loan (in the case of any subsequent Interest
Period), it shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an “Interest Period”) applicable to
such Loan, which Interest Period shall, at the option of the Borrower, be a one,
three or six month period (or such other period as all the Lenders may agree);
provided that:

 

(i)            all Loans comprising a Borrowing shall at all times have the same
Interest Period;

 

(ii)           the initial Interest Period for any Loan shall commence on the
date of Borrowing of such Loan and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires;

 

(iii)          if any Interest Period relating to a Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iv)          if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for a Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;

 

(v)           unless the Required Lenders otherwise agree, no Interest Period
longer than one month may be selected at any time when an Event of Default (or,
if the Administrative Agent or the Required Lenders have determined that such an
election at such time would be disadvantageous to the Lenders, a Default) has
occurred and is continuing;

 

(vi)          no Interest Period in respect of any Borrowing of any Loans shall
be selected which extends beyond the Maturity Date; and

 

39

--------------------------------------------------------------------------------


 

(viii)        the selection of Interest Periods for Term Loans shall be subject
to the provisions of Section 2.02.

 

If upon the expiration of any Interest Period applicable to a Borrowing of
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to such Loans as provided above, the Borrower shall be deemed to have elected a
one month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.

 

2.09 Increased Costs, Illegality, Market Disruption Event, etc. (a) In the event
that any Lender shall have determined in good faith (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

 

(i)            at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of, without duplication, any change since the Original Effective
Date in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
any Lender of the principal of or interest on such Loan or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income, gross receipts or net profits of such Lender, or
any franchise tax based on net income, net profits or net worth of such Lender,
pursuant to the laws of the jurisdiction in which such Lender or the entity
controlling such Lender is organized or in which the principal office of such
Lender or the entity controlling such Lender or such Lender’s applicable lending
office is located or any subdivision thereof or therein), but without
duplication of any amounts payable in respect of Taxes pursuant to Section 4.04,
or (B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate; or

 

(ii)           at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, regulation or order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the Lenders).
Thereafter (x) in the case of clause (i) above, the Borrower agrees, subject to
the provisions of Section 2.11(a) and (b) (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased costs or reductions to such Lender or such other corporation and
(y) in the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.09(b) as promptly as possible and, in any event, within
the time period required by law. In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.09(a) shall, absent
manifest error be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.09(a), will

 

40

--------------------------------------------------------------------------------


 

give prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for the calculation of such additional amounts;
provided that, subject to the provisions of Section 2.11(b), the failure to give
such notice shall not relieve the Borrower from its Obligations hereunder.

 

(b)           At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date or the next Business Day that such
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.09(a)(i) or (ii) or (y) if the affected Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 4.02; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).

 

(c)           If any Lender in good faith determines that after the Original
Effective Date the introduction of or effectiveness of or any change in any
applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital adequacy, or
any change in interpretation or administration thereof by any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any corporation controlling such Lender, based on the existence of such Lender’s
Revolving Commitments hereunder or its obligations hereunder, then the Borrower
agrees (to the extent applicable), to pay to such Lender, upon its written
demand therefor, such additional amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.09(c) shall,
absent manifest error be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts; provided that, subject to the
provisions of Section 2.11(b), the failure to give such notice shall not relieve
the Borrower from its Obligations hereunder.

 

(d)           If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of such Loan
for the relevant Interest Period shall be the rate per annum which is the sum
of:

 

(i)            the Applicable Margin; and

 

(ii)           the rate determined by each Lender and notified to the
Administrative Agent, which expresses the actual cost to each such Lender of
funding its participation in

 

41

--------------------------------------------------------------------------------


 

that Loan for a period equivalent to such Interest Period from whatever source
it may reasonably select.

 

(e)           If a Market Disruption Event occurs and the Administrative Agent
or the Borrower so require, the Administrative Agent and the Borrower shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
parties. If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.

 

(f)            Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Restatement Effective Date in a requirement
of law or governmental rule, regulation or order, regardless of the date
enacted, adopted, issued or implemented for all purposes under or in connection
with this Agreement (including this Section 2.09).

 

2.10 Compensation. The Borrower agrees, subject to the provisions of
Section 2.11(b) (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to the Borrower: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Loans does not occur on a
date specified therefor in a Notice of Borrowing (whether or not withdrawn by
the Borrower or deemed withdrawn pursuant to Section 2.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.09(a), Section 4.01 or Section 4.02 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 2.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.

 

2.11 Change of Lending Office. (a) Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii) or (iii),
Section 2.09(b) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation

 

42

--------------------------------------------------------------------------------


 

of such Section. Nothing in this Section 2.11 shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender provided in
Section 2.09 and Section 4.04.

 

(b)           Notwithstanding anything to the contrary contained in Sections
2.09, 2.10 or 4.04 of this Agreement, unless a Lender gives notice to the
Borrower that it is obligated to pay an amount under any such Section within one
year after the later of (x) the date the Lender incurs the respective increased
costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital or (y) the date such Lender has
actual knowledge of its incurrence of the respective increased costs, Taxes,
loss, expense or liability, reductions in amounts received or receivable or
reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the Borrower pursuant to said Section 2.09, 2.10
or 4.04, as the case may be, to the extent the costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs one year
prior to such Lender giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to said Section 2.09, 2.10 or 4.04, as the case
may be. This Section 2.11(b) shall have no applicability to any Section of this
Agreement other than said Sections 2.09, 2.10 and 4.04.

 

2.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii) or (iii),
Section 2.09(b) or Section 4.04 with respect to any Lender which results in such
Lender charging to the Borrower material increased costs in excess of those
being generally charged by the other Lenders, or (z) as provided in
Section 12.12(b) in the case of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, the Borrower
shall have the right, if no Default or Event of Default will exist immediately
after giving effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent; provided that:

 

(i)            at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Revolving Commitments and
outstanding Loans of the Replaced Lender and, in connection therewith, shall pay
to the Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, and (y) an amount
equal to all accrued, but unpaid, Revolving Commitment Commission owing to the
Replaced Lender pursuant to Section 3.01; and

 

(ii)           all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause
(i) above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement.

 

43

--------------------------------------------------------------------------------


 

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to (i) the Replacement Lender of
the appropriate Note or Notes executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.09, 2.10, 4.04,
13.01 and 13.06), which shall survive as to such Replaced Lender and (ii) if so
requested by the Borrower, the Replaced Lender shall deliver all Notes in its
possession to the Borrower.

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment.

 

3.01 Commitment Commission. (a) The Borrower agrees to pay the Administrative
Agent for distribution to each Non-Defaulting Lender a commitment commission
(the “Commitment Commission”) for the period commencing on the Restatement
Effective Date and ending on the Maturity Date (or such earlier date as the
Total Revolving Commitment shall have been terminated) computed at a per annum
rate equal to the Applicable Commitment Commission Rate of the daily average
unutilized Revolving Commitment, as reflected in the financial statements for
the most recently ended Test Period. Accrued Commitment Commission shall be due
and payable quarterly in arrears on each Payment Date and on the Maturity Date
(or such earlier date upon which the Total Revolving Commitment is terminated).

 

(b)           The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

3.02 Voluntary Termination of Unutilized Revolving Commitments. Upon at least
three Business Day’s prior notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, at any time or from time to
time, without premium or penalty, to terminate or reduce the Revolving
Commitment, in whole or in part, in integral multiples of $1,000,000 in the case
of partial reductions to the Revolving Commitment, provided that each such
reduction shall apply proportionately to permanently reduce the Revolving
Commitment of each Lender.

 

3.03 Mandatory Reduction of Revolving Commitments. (a) In addition to any other
mandatory commitment reductions pursuant to this Section 3.03 and Section 4.02,
the Total Revolving Commitment (and the Revolving Commitment of each Lender)
shall terminate in its entirety on the Maturity Date.

 

(b)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03 and Section 4.02, the Total Revolving Commitment shall be
permanently reduced at the times, and in the amounts, required by Section 4.02.

 

(c)           Each reduction to, or termination of, the Total Revolving
Commitment shall be applied to reduce or terminate, as the case may be, on a pro
rata basis the Revolving Commitment of each Lender.

 

44

--------------------------------------------------------------------------------


 

SECTION 4. Prepayments; Payments; Taxes.

 

4.01 Voluntary Prepayments. The Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law and Section 2.10, in
whole or in part at any time and from time to time on the following terms and
conditions:

 

(i)            the Borrower shall give the Administrative Agent prior to 12:00
Noon (New York time) at its Notice Office at least three Business Days’ prior
written notice (including e-mail notice or telephonic notice promptly confirmed
in writing) of its intent to prepay such Loans, the amount of such prepayment
and the specific Borrowing or Borrowings pursuant to which made, which notice
the Administrative Agent shall promptly transmit to each of the Lenders;

 

(ii)           each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

 

(iii)          at the time of any prepayment of Loans pursuant to this
Section 4.01 on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required pursuant to
Section 2.10;

 

(iv)          in the event of certain refusals by a Lender as provided in
Section 12.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest, Revolving Commitment Commission, and
other amounts owing to such Lender (or owing to such Lender with respect to each
Loan which gave rise to the need to obtain such Lender’s individual consent) in
accordance with said Section 12.12(b) so long as (A) the Revolving Commitment of
such Lender (if any) is terminated concurrently with such prepayment (at which
time Schedule I shall be deemed modified to reflect the changed Revolving
Commitments) and (B) the consents required by Section 12.12(b) in connection
with the prepayment pursuant to this clause (iv) have been obtained;

 

(v)           except as expressly provided in the preceding clause (iv), each
prepayment in respect of any Loans made pursuant to a Borrowing shall be applied
pro rata among the Loans comprising such Borrowing, provided that in connection
with any prepayment of Loans pursuant to this Section 4.01, at the Borrower’s
election, such prepayment shall not be applied to any Loan of a Defaulting
Lender until all other Loans of Non-Defaulting Lenders have been repaid in full;
and

 

(vi)          each prepayment of principal of Term Loans pursuant to this
Section 4.01 shall be applied to reduce the then remaining Scheduled
Amortization Payments in accordance with Section 4.02(g).

 

45

--------------------------------------------------------------------------------


 

4.02 Mandatory Repayments and Revolving Commitment Reductions. (a) On any day on
which the aggregate outstanding principal amount of all Revolving Loans (after
giving effect to all other repayments thereof on such date) exceeds the Total
Revolving Commitment as then in effect (after giving effect to all other
reductions thereof on such date), the Borrower shall repay principal of Loans in
an amount equal to such excess.

 

(b)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, the Borrower shall be
required to repay Term Loans and reduce the Total Revolving Commitment in
accordance with the requirements of Section 4.02(g) on each Payment Date
commencing on the first Payment Date and ending on the Maturity Date, in each
case in an amount equal to the Scheduled Amortization Payment for such Payment
Date.

 

(c)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, but without
duplication, on (i) the date of any Collateral Disposition involving a Primary
Collateral Vessel (other than a Collateral Disposition constituting an Event of
Loss) and (ii) the earlier of (A) the date which is 180 days following any
Collateral Disposition constituting an Event of Loss involving a Primary
Collateral Vessel and (B) the date of receipt by the Borrower, any of its
Subsidiaries or the Administrative Agent of the insurance proceeds relating to
such Event of Loss, the Borrower shall be required to repay an aggregate
principal amount of outstanding Term Loans and reduce the Total Revolving
Commitment in accordance with the requirements of Section 4.02(g) in an amount
equal to the greater of (x) the Attributable Loan Amount of the affected Primary
Collateral Vessel and (y) the sum of the then outstanding aggregate principal
amount of Term Loans and the Total Revolving Commitment multiplied by a fraction
(I) the numerator of which is equal to the appraised value (as determined in
accordance with the most recent appraisal report delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to Section 8.01(c)) of
the Primary Collateral Vessel or Primary Collateral Vessels which is/are the
subject of such Collateral Disposition and (II) the denominator of which is
equal to the Aggregate Primary Collateral Vessel Value (as determined in
accordance with the most recent appraisal report delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to Section 8.01(c))
prior to such Collateral Disposition; provided that (a) so long as no Default or
Event of Default exists, the Borrower, at its option, shall not be required to
repay outstanding Term Loans or reduce the Total Revolving Commitment upon a
Collateral Disposition in respect of a Primary Collateral Vessel (other than a
Collateral Disposition constituting an Event of Loss) so long as (I) to the
extent required by Section 4.02(a), the Borrower repays any Revolving Loans and
(II) no later than 365 days after the date of such Collateral Disposition, such
Primary Collateral Vessel is replaced by an Acceptable Replacement Vessel
pursuant to a Vessel Exchange, provided that, if such Vessel Exchange does not
occur within 365 days of the date of such Collateral Disposition the Term Loans
shall be repaid and the Total Revolving Commitment shall be permanently reduced
by an amount equal to the amount by which the Term Loans would have been
required to be repaid and the Total Revolving Commitment would have been
required to have been reduced as a result of the Collateral Disposition of such
Primary Collateral Vessel, and (b) without limiting anything otherwise provided
for in this Agreement, the Borrower hereby acknowledges that it is obliged to
comply with Sections 9.10 and 9.11 at all times (including, without limitation,
after giving effect to any commitment reduction contemplated by the foregoing
Section 4.02(b)).

 

46

--------------------------------------------------------------------------------


 

(d)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, upon the occurrence
of a default under Section 9.10 or 9.11, the Borrower shall be required to repay
Term Loans and reduce the Total Revolving Commitment in accordance with the
requirements of Section 4.02(g) and Section 9.10 or Section 9.11, as the case
may be, in an amount required to cure such default, provided that it is
understood and agreed that the requirement to repay Loans under this
Section 4.02(d) shall not be deemed to be a waiver of any other right or remedy
that any Lender may have as a result of an Event of Default under Sections 9.10
or 9.11.

 

(e)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, but without
duplication, if at any time the proceeds of a Collateral Disposition would be
required to repay the Junior Credit Agreement (without giving effect to any
reduction in the amounts otherwise payable thereunder pursuant to clause (I) of
the first proviso to Section 4.02(a) of the Junior Credit Agreement unless
otherwise agreed by the Required Lenders), to the extent the Collateral that is
the subject of the Collateral Disposition constitutes (x) Primary Collateral,
such proceeds shall be used to repay the Loans and permanently reduce the Total
Revolving Commitment in accordance with the requirements of Section 4.02(g) and
(y) Secondary Collateral, such proceeds will be used (I) upon or prior to the
Discharge of First Priority Obligations (as defined in the Secondary
Intercreditor Agreement), to repay loans and permanently reduce the total
commitment under the $550M Credit Agreement and (II) after the Discharge of
First Priority Obligations (as defined in the Secondary Intercreditor
Agreement), to repay Term Loans and permanently reduce the Total Revolving
Commitment in accordance with the requirements of Section 4.02(g), in each case
on the date that such proceeds would otherwise have been required to repay the
Junior Credit Agreement.

 

(f)            In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, the total commitment
hereunder shall be reduced to $328,200,000 on the Restatement Effective Date
(and the Term Loans of each Lender shall be repaid on a pro rata basis in an
amount equal to the amount required to reduce the total commitment hereunder to
$328,200,000); provided that, for the avoidance of doubt (i) no prior notice
shall be required hereunder in connection with such reduction and repayment and
(ii) the Revolving Commitments shall not be reduced on the Restatement Effective
Date.

 

(g)           All prepayments of the Term Loans and reductions to the Total
Revolving Commitment pursuant to (i) Sections 4.02(b), (c), (d) and (e) shall be
applied pro rata to the prepayments of Term Loans and to the permanent reduction
of the Total Revolving Commitment, (ii) Section 4.01 shall be applied, so long
as no Default or Event of Default then exists or would result therefrom, at the
option of the Borrower, solely to the Tranche or Tranches and the Attributable
Loan Amount or Attributable Loans Amounts specified in the notice of prepayment
(and in the respective amounts so specified) (although if the Borrower fails to
specify how such amounts are to be applied, such amounts shall be applied as
provided sub-clause (iii) without regard to this sub-clause (ii)), (iii) subject
to clause (ii) above, Sections 4.01, 4.02(b), (c), (d) and (e) shall be applied
(I) pro rata to the Term Loans and Revolving Commitments of such Lenders and
(II) pro rata to the remaining scheduled amortization installments in respect of
the Attributable Loan Amount of each Primary Collateral Vessel,
(iv) Section 4.02(c) shall be applied to permanently reduce the Attributable
Loan Amount of the

 

47

--------------------------------------------------------------------------------


 

affected Primary Collateral Vessel; provided that, to the extent that such
prepayment or reduction exceeds the Attributable Loan Amount for the affected
Primary Collateral Vessel, the amount of such excess shall be applied pro rata
to the Attributable Loan Amounts of each other Primary Collateral Vessel and
(v) Section 4.02(d) shall be applied pro rata to the Attributable Loan Amount of
each Primary Collateral Vessel.

 

(h)           With respect to each repayment of Loans under Section 4.01 or
required by this Section 4.02, the Borrower may designate the specific Borrowing
or Borrowings pursuant to which such Loans were made, provided that (i) all
Loans with Interest Periods ending on such date of required repayment shall be
paid in full prior to the payment of any other Loans and (ii) each repayment of
any Loans comprising a Borrowing shall be applied pro rata among such Loans. In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the preceding provisions of
this clause (h), make such designation in its sole reasonable discretion with a
view, but no obligation, to minimize breakage costs owing pursuant to
Section 2.10.

 

(i)            Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans of each Tranche shall be repaid in
full on the Maturity Date.

 

(j)            The Term Loans repaid pursuant to Section 4.01 and this
Section 4.02 may not be reborrowed.

 

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing. Whenever any payment to
be made hereunder or under any Note shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 

4.04 Net Payments; Taxes. (a) All payments made by any Credit Party hereunder or
under any Note will be made without setoff, counterclaim or other defense. All
such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income, net profits or net worth,
of a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so

 

48

--------------------------------------------------------------------------------


 

levied or imposed, the Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Note, after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for herein
or in such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income, net profits or any franchise tax based on net income, net profits or net
worth, of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. The
Borrower will furnish to the Administrative Agent within 45 days after the date
of payment of any Taxes is due pursuant to applicable law certified copies of
tax receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

(b)           Each Lender agrees to use reasonable efforts (consistent with
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrower any information as reasonably requested by the Borrower that may be
necessary to establish any available exemption from, or reduction in the amount
of, any Taxes; provided, however, that nothing in this Section 4.04(b) shall
require a Lender to disclose any confidential information (including, without
limitation, its tax returns or its calculations).

 

(c)           If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrower pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses, (iii) nothing in this Section 4.04(c) shall require any Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns), and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 4.04(c) at any time during which a Default or
Event of Default exists.

 

49

--------------------------------------------------------------------------------


 

SECTION 5. [Intentionally Omitted].

 

SECTION 6. Conditions Precedent to each Borrowing Date. The obligation of each
Lender to make Loans is subject to the satisfaction of the following conditions:

 

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Parent and
its Subsidiaries contained herein or in any other Credit Document shall be true
and correct in all material respects both before and after giving effect to such
Credit Event with the same effect as though such representations and warranties
had been made on the date of such Credit Event (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).

 

6.02 Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received the Notice of Borrowing required by Section 2.03(a).

 

The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the applicable conditions specified in Section 12.10
and in this Section 6 have been satisfied as of that time.

 

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of the Parent,
GMSC, Arlington and the Borrower makes the following representations, warranties
and agreements, in each case on the Restatement Effective Date, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of each Credit Event on or after the
Restatement Effective Date being deemed to constitute a representation and
warranty that the matters specified in this Section 7 are true and correct in
all material respects on and as of the Restatement Effective Date and on the
date of each such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

 

7.01 Corporate/Limited Liability Company/Limited Partnership Status. Each Credit
Party (i) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the jurisdiction of its incorporation or formation, (ii) has
the corporate or other applicable power and authority to own its property and
assets and to transact the business in which it is currently engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

7.02 Corporate Power and Authority. Each Credit Party has the corporate or other
applicable power and authority to execute, deliver and perform the terms and
provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents. Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, will (i) contravene any material provision of any
applicable law, statute, rule or regulation or any applicable order, judgment,
writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the material properties
or assets of the Parent or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which the Parent or any of
its Subsidiaries is a party or by which it or any of its material property or
assets is bound or to which it may be subject or (iii) violate any provision of
the Certificate of Incorporation or By-Laws (or equivalent organizational
documents) of the Parent or any of its Subsidiaries.

 

7.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except as have been
obtained or made or, in the case of any filings or recordings in respect of the
Security Documents (other than the Collateral Vessel Mortgages and the Secondary
Collateral Vessel Mortgages), will be made within 10 days of the date such
Security Document is required to be executed pursuant hereto), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance by any Credit Party of any Document to which it is a
party or (ii) the legality, validity, binding effect or enforceability of any
Document to which it is a party.

 

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities. (a) The
audited consolidated balance sheets of the Parent as at December 31, 2008,
December 31, 2009 and December 31, 2010 and the related consolidated statements
of operations and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by, in the case of the annual financial
statements, an unqualified report from Deloitte & Touche LLP, present fairly the
consolidated financial condition of the Parent as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Neither the Parent
nor any of its Subsidiaries has any material guarantee obligations, contingent
liabilities and

 

51

--------------------------------------------------------------------------------


 

liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the financial statements referred to in the preceding sentence (it
being understood that with respect to guarantee obligations, the underlying debt
is so reflected).

 

(b)           Except as fully disclosed in the financial statements and the
notes related thereto delivered pursuant to Section 7.05(a), there were as of
the Restatement Effective Date no liabilities or obligations with respect to the
Parent or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, would be materially adverse to the Parent and
its Subsidiaries taken as a whole. As of the Restatement Effective Date, none of
the Credit Parties knows of any basis for the assertion against it of any
liability or obligation of any nature that is not fairly disclosed (including,
without limitation, as to the amount thereof) in the financial statements and
the notes related thereto delivered pursuant to Section 7.05(a) which, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the Parent and its Subsidiaries taken as a whole.

 

(c)           Since December 31, 2010, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)           The Projections delivered by the Parent to the Administrative
Agent and the Lenders prior to the Restatement Effective Date have been prepared
in good faith and are based on GAAP and reasonable assumptions, and there are no
statements or conclusions in such Projections which are based upon or include
information known to the Parent on the Restatement Effective Date to be
misleading in any material respect or which fail to take into account material
information known to the Parent on the Restatement Effective Date regarding the
matters reported therein. On the Restatement Effective Date, the Parent believes
that such Projections are reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by the
Projections may differ from the projected results included in such Projections.

 

7.06 Litigation. There are no actions, suits, investigations (conducted by any
governmental or other regulatory body of competent jurisdiction) or proceedings
pending or, to the knowledge of the Parent, GMSC, Arlington or the Borrower,
threatened against the Parent or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect.

 

7.07 True and Complete Disclosure. All factual information (taken individually
or as a whole) furnished by or on behalf of the Parent, GMSC, Arlington or the
Borrower in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Documents and any financial
statement referred to in Section 7.05(a)) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken individually
or as a whole) hereafter furnished by or on behalf of the Parent, GMSC,
Arlington or the Borrower in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects and not incomplete by
omitting to state any fact necessary to make such information

 

52

--------------------------------------------------------------------------------


 

(taken as a whole) not misleading in any material respect at such time as such
information was provided.

 

7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
shall be used (i) to finance, in part, the acquisition cost of the Primary
Collateral Vessels that are made subject to a Collateral Vessel Mortgage,
(ii) reimburse the Borrower, in part, for the acquisition costs incurred by the
Borrower or any of its Subsidiaries with respect to the Collateral Vessel Genmar
Zeus and (iii) to pay fees and expenses relating to this Agreement and related
transactions.

 

(b)                                 All proceeds of the Revolving Loans may be
only used for working capital, Capital Expenditures and general corporate
purposes.

 

(c)                                  No part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock except to purchase or carry or extend
credit for the purpose of purchasing or carrying such Margin Stock as may be
permitted to be purchased or carried pursuant to the terms of Sections 9.05(vi),
(vii) and (xi). Neither the making of any Loan nor the use of the proceeds
thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the Margin Regulations.

 

7.09 Tax Returns and Payments. The Parent and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Parent and/or any of its Subsidiaries
(the “Returns”). The Returns accurately reflect in all material respects all
liability for taxes of the Parent and its Subsidiaries as a whole for the
periods covered thereby. The Parent and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of, all taxes shown as due on the Returns and all other material U.S.
federal, state and non-U.S. taxes payable by them. There is no material action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Parent or any of its Subsidiaries, threatened by any authority
regarding any taxes relating to the Parent or any of its Subsidiaries. As of the
Restatement Effective Date, neither the Parent nor any of its Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of the Parent or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Parent or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations. Neither the Parent nor any of its Subsidiaries (i) has
engaged in any “listed transaction” within the meaning of Section 6011 of the
Code or (ii) has any actual or potential liability for the taxes of any Person
(other than the Parent or any of its present or former Subsidiaries) under
Treasury regulation Section 1.1502-6 (or any similar provision of state, local,
foreign or provincial law).

 

7.10 Compliance with ERISA. (i) Schedule VII sets forth, as of the Restatement
Effective Date, each Plan; with respect to each Plan, other than any
Multiemployer Plan (and each related trust, insurance contract or fund), there
has been no failure to be in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and

 

53

--------------------------------------------------------------------------------


 

the Code, that could reasonably be expected to give rise to a Material Adverse
Effect; each Plan, other than any Multiemployer Plan (and each related trust, if
any), which is intended to be qualified under Section 401(a) of the Code has
received a determination letter (or an opinion letter) from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code; no Reportable Event has occurred; to the best knowledge of
the Parent or any of its Subsidiaries or ERISA Affiliates no Plan which is a
Multiemployer Plan is insolvent or in reorganization; no Plan has an Unfunded
Current Liability in an amount material to Borrower’s operation; no Plan (other
than a Multiemployer Plan) which is subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy minimum funding standards, or has
applied for or received a waiver of the minimum funding standards or an
extension of any amortization period, within the meaning of Section 412 or 430
of the Code or Section 302 or 303 of ERISA; with respect to each Plan (other
than a Multiemployer Plan) its actuary has certified that such Plan is not an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; all contributions required to be made with respect to a Plan have been or
will be timely made (except as disclosed on Schedule VII); neither the Parent
nor any of its Subsidiaries nor any ERISA Affiliate has incurred any material
liability (including any indirect, contingent or secondary liability) to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the
Code or expects to incur any such liability under any of the foregoing sections
with respect to any Plan; no condition exists which presents a material risk to
the Parent or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Parent or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Parent and its Subsidiaries
and ERISA Affiliates would have no liabilities to any Plans which are
Multiemployer Plans in the event of a complete withdrawal therefrom in an amount
which could reasonably be expected to have a Material Adverse Effect; neither
the Borrower nor any of its Subsidiaries nor any ERISA Affiliate has received
any notice that a Plan which is a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; each group health plan (as defined
in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or
has covered employees or former employees of the Parent, any of its
Subsidiaries, or any ERISA Affiliate has at all times been operated in material
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; no lien imposed under the Code or ERISA on the assets
of the Parent or any of its Subsidiaries or any ERISA Affiliate exists nor has
any event occurred which could reasonably be expected to give rise to any such
lien on account of any Plan; and the Parent and its Subsidiaries do not maintain
or contribute to any employee welfare plan (as defined in Section 3(1) of ERISA)
which provides benefits to retired employees or other former employees (other
than as required by Section 601 of ERISA) or any Plan the obligations with
respect to which could reasonably be expected to have a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Foreign
Pension Plan have been or will be timely made. Neither the Parent nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Pension Plan that could reasonably be expected to
have a Material Adverse Effect. Neither the Parent nor any of its Subsidiaries
maintains or contributes to any Foreign Pension Plan the obligations with
respect to which could in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

7.11 The Security Documents. After the execution and delivery thereof and upon
the taking of the actions mentioned in the second immediately succeeding
sentence, each of the Security Documents creates in favor of the Collateral
Agent for the benefit of the Secured Creditors (x) in the case of the Collateral
Vessel Mortgages, the Assignments of Earnings, the Assignments of Insurances,
the Pledge Agreement and the Parent Pledge Agreement, a legal, valid and
enforceable fully perfected first priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Primary
Collateral described therein and (y) in the case of the Secondary Collateral
Vessel Mortgages, the Secondary Assignments of Earnings, the Secondary
Assignments of Insurances and the Secondary Pledge Agreement, a legal, valid and
enforceable fully perfected second priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Secondary
Collateral described therein, in the case of each of (x) and (y) above, subject
to no other Liens except for Permitted Liens. No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for such other filings made on or prior to the tenth day after
the Restatement Effective Date, subject in each case to Section 7.03.

 

7.12 Capitalization. (a) On the Restatement Effective Date and after giving
effect to the conditions precedent related thereto: (1) the authorized capital
stock of the Borrower shall consist of 500 shares of common stock, $0.01 par
value per share, 100% of which shares shall be issued and outstanding and owned
by the Parent; (2) all such outstanding shares shall have been duly and validly
issued, fully paid and non-assessable and issued free of preemptive rights; and
(3) the Borrower shall not have outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock or any stock appreciation or
similar rights.

 

(b)                                 Except as set forth in Schedule IX, as of
the Restatement Effective Date and after giving effect to the conditions
precedent related thereto, there are (i) no other shares of capital stock or
other Equity Interests or voting securities of the Parent, (ii) no securities of
the Parent convertible into or exchangeable for capital stock or other Equity
Interests or voting securities of the Parent, (iii) no options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights or
other similar contracts or commitments that could require the Parent to issue,
sell or otherwise cause to become outstanding any of its Equity Interests and
(iv) no stock appreciation, phantom stock, profit participation or similar
rights with respect to the Parent or

 

55

--------------------------------------------------------------------------------


 

any repurchase, redemption or other obligation to acquire for value any capital
stock of the Parent.

 

(c)                                  As of the Restatement Effective Date, all
outstanding shares of the Parent’s capital stock are duly authorized, validly
issued, fully paid and nonassessable and, except as set forth in Schedule IX,
not subject to or issued in violation of any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of the Business Corporations Act of the Republic of the
Marshall Islands 1990, the articles of incorporation of the Parent, the bylaws
of the Parent or any agreement to which the Parent is a party or otherwise
bound. None of the shares of the capital stock of the Parent have been issued in
violation of any securities Laws. There are no accrued and unpaid dividends with
respect to any outstanding shares of capital stock of the Parent.

 

7.13 Subsidiaries. On the Restatement Effective Date, the Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule VIII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the date hereof). On
the Restatement Effective Date, all outstanding capital stock, membership
interests, partnership interests, units or other form of equity, of each class
outstanding, of each of the Subsidiaries listed on Schedule VIII has been
validly issued, is fully paid and non-assessable (to the extent applicable) and,
except in the case of the Parent, is owned beneficially and of record by a
Credit Party free and clear of all Liens other than the security interests
created by the Credit Documents, the $550M Credit Documents and the Junior
Credit Documents and Permitted Liens.

 

7.14 Compliance with Statutes, etc. The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such non-compliances that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.15 Investment Company Act. Neither the Parent, nor any of its Subsidiaries, is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.16 Money Laundering. (a) To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading and Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act. No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(b)                                 None of the Credit Parties nor, to the best
knowledge of the Parent, GMSC, Arlington and the Borrower after due inquiry, any
Affiliate of any Credit Party, is, or

 

56

--------------------------------------------------------------------------------


 

will be after consummation of the Transaction and application of the proceeds of
the Loans, by reason of being a “national” of a “designated foreign country” or
a “specially designated national” within the meaning of the Regulations of the
Office of Foreign Assets Control, United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V), or for any other reason, in violation of, any United
States Federal Statute or Presidential Executive Order concerning trade or other
relations with any foreign country or any citizen or national thereof.

 

7.17 Pollution and Other Regulations. (a) Each of the Parent and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for failure to
comply with any of the foregoing except for such penalties, fines or forfeitures
as are not reasonably likely to have a Material Adverse Effect. All licenses,
permits, registrations or approvals required for the business of the Parent and
each of its Subsidiaries, as conducted as of the Restatement Effective Date,
under any Environmental Law have been secured and the Parent and each of its
Subsidiaries is in substantial compliance therewith, except for such failures to
secure or comply as are not reasonably likely to have a Material Adverse Effect.
Neither the Parent nor any of its Subsidiaries is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Parent or such Subsidiary is a
party or which would affect the ability of the Parent or such Subsidiary to
operate any Vessel, Real Property or other facility and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance, breach of or default thereunder, except in
each such case, such noncompliance, breaches or defaults as are not likely to,
individually or in the aggregate, have a Material Adverse Effect. There are, as
of the Restatement Effective Date, no Environmental Claims pending or, to the
knowledge of the Parent or the Borrower, threatened, against the Parent or any
of its Subsidiaries in respect of which an unfavorable decision, ruling or
finding would be reasonably likely to have a Material Adverse Effect. There are
no facts, circumstances, conditions or occurrences on any Vessel, Real Property
or other facility owned or operated by the Parent or any of its Subsidiaries
that is reasonably likely (i) to form the basis of an Environmental Claim
against the Parent, any of its Subsidiaries or any Vessel, Real Property or
other facility owned by the Parent or any of its Subsidiaries, or (ii) to cause
such Vessel, Real Property or other facility to be subject to any restrictions
on its ownership, occupancy, use or transferability under any Environmental Law,
except in each such case, such Environmental Claims or restrictions that
individually or in the aggregate are not reasonably likely to have a Material
Adverse Effect.

 

(b)                                 Hazardous Materials have not at any time
prior to the date of this Agreement or any subsequent Credit Event, been
(i) generated, used, treated or stored on, or transported to or from, any
Vessel, Real Property or other facility at any time owned or operated by the
Parent or any of its Subsidiaries or (ii) released on or from any such Vessel,
Real Property or other facility, in each case where such occurrence or event,
either individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.

 

7.18 Labor Relations. Neither the Parent nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National

 

57

--------------------------------------------------------------------------------


 

Labor Relations Board, and no material grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Parent or any of its Subsidiaries or, to the Parent’s knowledge,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against the Parent or any of its Subsidiaries or, to the
Parent’s knowledge, threatened against the Parent or any of its Subsidiaries and
(iii) no union representation proceeding pending with respect to the employees
of the Parent or any of its Subsidiaries, except (with respect to the matters
specified in clauses (i), (ii) and (iii) above) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.19 Patents, Licenses, Franchises and Formulas. The Parent and each of its
Subsidiaries owns, or has the right to use, and has the right to enforce and
prevent any third party from using, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

7.20 Indebtedness. Schedule V sets forth a true and complete list of all
Indebtedness of the Parent and its Subsidiaries as of the Restatement Effective
Date (other than Indebtedness under the $550M Credit Documents, the Junior
Credit Documents and the Senior Unsecured Note Documents) and which is to remain
outstanding after giving effect to the Restatement Effective Date (the “Existing
Indebtedness”), in each case showing the aggregate principal amount thereof and
the name of the borrower and any other entity which directly or indirectly
guarantees such debt.

 

7.21 Insurance. Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Restatement Effective Date,
with the amounts insured (and any deductibles) set forth therein (the “Required
Insurance”).

 

7.22 Concerning the Collateral Vessels. The name, registered owner (which shall
be a Subsidiary Guarantor), official number, and jurisdiction of registration
and flag (which shall be in an Acceptable Flag Jurisdiction) of each Collateral
Vessel is set forth on Schedule III. Each Collateral Vessel is and will be
operated in compliance with all applicable law, rules and regulations, except
such noncompliance as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

7.23 Citizenship. The Parent and each other Credit Party which owns or operates,
or will own or operate, one or more Collateral Vessels is, or will be, qualified
to own and operate such Collateral Vessels under the laws of the Republic of the
Marshall Islands, the Republic of Liberia or Bermuda, as applicable, or such
other jurisdiction in which any such Collateral Vessels are permitted, or will
be permitted, to be flagged in accordance with the terms of the respective
Collateral Vessel Mortgages and the respective Secondary Collateral Vessel
Mortgages.

 

7.24 Collateral Vessel Classification; Flag. Each Collateral Vessel is (i) or
will be, classified in the highest class available for Vessels of its age and
type with a classification

 

58

--------------------------------------------------------------------------------


 

society listed on Schedule X hereto or another internationally recognized
classification society acceptable to the Collateral Agent, free of any
conditions or recommendations, other than as permitted, or will be permitted,
under the Collateral Vessel Mortgage or the Secondary Collateral Vessel
Mortgage, as applicable, and (ii) flagged in an Acceptable Flag Jurisdiction.

 

7.25 No Immunity. The Parent does not, nor does any other Credit Party or any of
their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.

 

7.26 Fees and Enforcement. No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes and, if applicable, the
payment of stamp tax in Singapore in respect of this Agreement which have been,
or will be, paid by the Parent or any of its Subsidiaries as and to the extent
due. Under the laws of the Republic of the Marshall Islands, the United Kingdom,
the Bahamas, Bermuda, the Republic of Malta, the United States or the Republic
of Liberia (or any other Acceptable Flag Jurisdiction), as applicable, the
choice of the laws of the State of New York as set forth in the Credit Documents
which are stated to be governed by the laws of the State of New York is a valid
choice of law, and the irrevocable submission by each Credit Party to
jurisdiction and consent to service of process and, where necessary, appointment
by such Credit Party of an agent for service of process, in each case as set
forth in such Credit Documents, is legal, valid, binding and effective.

 

7.27 Form of Documentation. Each of the Credit Documents is, or when executed
will be, in proper legal form under the laws of the Republic of the Marshall
Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of Malta, the
United States or the Republic of Liberia (or any other applicable Acceptable
Flag Jurisdiction), as applicable, for the enforcement thereof under such laws,
subject only to such matters which may affect enforceability arising under the
law of the State of New York. To ensure the legality, validity, enforceability
or admissibility in evidence of each such Credit Document in the Republic of the
Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of
Malta, the United States or the Republic of Liberia (or any other applicable
Acceptable Flag Jurisdiction), as applicable, it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in the Republic of the Marshall Islands, the United Kingdom, the
Bahamas, Bermuda, the Republic of Malta, the United States or the Republic of
Liberia (or any other applicable Acceptable Flag Jurisdiction), as applicable,
or notarized or executed under seal, or physically executed in any such
jurisdiction, except as have been made, or will be made, in accordance with
Sections 6 and 12.10.

 

7.28 Solvency. After giving effect to (a) the Loans, (b) the consummation of the
Transaction and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Parent and its Subsidiaries taken as a whole
and the Borrower and its Subsidiaries, taken as a whole, are solvent.

 

59

--------------------------------------------------------------------------------


 

7.29 Patriot Act. No Credit Party (and, to the knowledge of each Credit Party,
no joint venture or Subsidiary thereof) is in violation of any United States law
relating to terrorism, sanctions or money laundering, including the United
States Executive Order No. 13224 on Terrorist Financing and the Patriot Act.

 

7.30 Certain Business Practices. To the knowledge of the Parent, neither the
Parent nor any of its Subsidiaries (nor any of their respective officers,
directors or employees) (a) has made or agreed to make any contribution,
payment, gift or entertainment to, or accepted or received any contributions,
payments, gifts or entertainment from, any government official, employee,
political party or agent or any candidate for any federal, state, local or
foreign public office, where either the contribution, payment or gift or the
purpose thereof was illegal under the laws of any federal, state, local or
foreign jurisdiction; or (b) has engaged in or otherwise participated in,
assisted or facilitated any transaction that is prohibited by any applicable
embargo or related trade restriction imposed by the United States Office of
Foreign Assets Control or any other agency of the United States government.

 

SECTION 8. Affirmative Covenants. Each of the Parent and the Borrower hereby
covenants and agrees that on and after the Original Effective Date, and each of
GMSC and Arlington hereby covenants and agrees that on and after the Restatement
Effective Date, and until the Total Revolving Commitments have terminated and
the Loans and Notes, together with interest, Commitment Commission and all other
obligations incurred hereunder and thereunder, are paid in full:

 

8.01 Information Covenants. The Parent will furnish to the Administrative Agent,
with sufficient copies for each of the Lenders:

 

(a)                                  Quarterly Financial Statements. Within 45
days after the close of the first three quarterly accounting periods in each
fiscal year of the Parent, (i) the consolidated balance sheets of the Parent and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and cash flows, in each case for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, and in each case, setting
forth comparative figures for the related periods in the prior fiscal year, all
of which shall be certified by the senior financial officer of the Parent,
subject to normal year-end audit adjustments and (ii) management’s discussion
and analysis of the important operational and financial developments during the
fiscal quarter and year-to-date periods.

 

(b)                                 Annual Financial Statements. Within 90 days
after the close of each fiscal year of the Parent, (i) the consolidated balance
sheets of the Parent and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified by Deloitte & Touche LLP or such other independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report of such
accounting firm stating that in the course of its regular audit of the financial
statements of the Parent and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or Event of Default pursuant to the
Financial Covenants, which has occurred and is

 

60

--------------------------------------------------------------------------------


 

continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

 

(c)                                  Appraisal Reports. Together with delivery
of the compliance certificates described in Section 8.01(e) required in
connection with the second and fourth fiscal quarters in each fiscal year of the
Parent, and at any other time within 33 days of the written request of the
Administrative Agent, appraisal reports dated no more than 30 days prior to the
date of delivery of such compliance certificate or such request, as applicable,
in form and substance reasonably satisfactory to the Administrative Agent and
from two Approved Appraisers stating the then current Fair Market Value of each
of the Collateral Vessels. All such appraisals shall be conducted by, and made
at the expense of, the Borrower (it being understood that the Administrative
Agent may and, at the request of the Required Lenders, shall, upon notice to the
Borrower, obtain such appraisals and that the cost of all such appraisals will
be for the account of the Borrower); provided that, unless an Event of Default
shall then be continuing, in no event shall the Borrower be required to pay for
more than three appraisal reports obtained pursuant to this Section 8.01(c) in
any single fiscal year of the Borrower, with the cost of any such reports in
excess thereof to be paid by the Lenders on a pro rata basis.

 

(d)                                 Projections, Budget, etc. (i) As soon as
available but not less than 30 days prior to the commencement of each fiscal
year of the Parent beginning with its fiscal year commencing on January 1, 2012,
a preliminary budget of the Parent and its Subsidiaries in reasonable detail for
each of the twelve months and four fiscal quarters of such fiscal year, and
(ii) as soon as available but not more than 45 days after the commencement of
each fiscal year of the Parent beginning with its fiscal year commencing on
January 1, 2012, (x) a budget of the Parent and its Subsidiaries in reasonable
detail for each of the twelve months and four fiscal quarters of such fiscal
year and (y) the Projections referred to in Section 7.05(d) in reasonable detail
for the subsequent three fiscal years including the fiscal year in which such
Projections are being delivered. It is recognized by each Lender and the
Administrative Agent that such projections and determinations provided by the
Parent, although reflecting the Parent’s good faith projections and
determinations, are not to be viewed as facts and that actual results covered by
any such determination may differ from the projected results.

 

(e)                                  Officer’s Compliance Certificates. (i) At
the time of the delivery of the financial statements provided for in Sections
8.01(a) and (b), a certificate of the senior financial officer of the Parent in
the form of Exhibit L to the effect that, to the best of such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof (in reasonable detail), which certificate shall,
(x) set forth the calculations required to establish whether the Parent was in
compliance with the Financial Covenants at the end of such fiscal quarter or
year, as the case may be and (y) certify that there have been no changes to any
of Schedule VIII and Annexes A through F of the Pledge Agreement, the Parent
Pledge Agreement or the Secondary Pledge Agreement, as the case may be, or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 8.01(e)(i), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (y), only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of such Security Documents) and whether the Parent
and the other Credit

 

61

--------------------------------------------------------------------------------


 

Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connection with any such changes.

 

(ii)                                  At the time of a Collateral Disposition in
respect of any Primary Collateral Vessel, a certificate of a senior financial
officer of the Borrower which certificate shall (x) certify on behalf of the
Borrower the last appraisal reports received pursuant to
Section 8.01(c) determining the Aggregate Primary Collateral Vessel Value after
giving effect to such disposition and/or showing the individual Fair Market
Value of all Collateral Vessels owned by the Subsidiary Guarantors which have
not been sold, transferred, lost or otherwise disposed of at such time, and
(y) set forth the calculations required to establish whether the Borrower is in
compliance with the provisions of Sections 9.10 and 9.11 after giving effect to
such disposition or exchange, as the case may be.

 

(f)                                    Notice of Default, Litigation or Event of
Loss. Promptly, and in any event within three Business Days after the Parent
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default which notice shall specify the nature
thereof, the period of existence thereof and what action the Parent proposes to
take with respect thereto, (ii) any litigation or governmental investigation or
proceeding pending or threatened in writing against the Parent or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or any Document and (iii) any Event of Loss in
respect of any Collateral Vessel.

 

(g)                                 Other Reports and Filings. Promptly, copies
of all financial information, proxy materials and other information and reports,
if any, which the Parent or any of its Subsidiaries shall file with the
Securities and Exchange Commission (or any successor thereto) or deliver to
holders of its Indebtedness pursuant to the terms of the documentation governing
such Indebtedness (or any trustee, agent or other representative therefor).

 

(h)                                 Material Breach; Other Debt Documents.
Promptly upon, and in any event within five Business Days after, without
duplication of any other reporting requirements herein, receipt of any notices
of default, financial reporting and collateral reporting under the $550M Credit
Documents and the Junior Credit Documents, and copies of all effectuated
additions, amendments, restatements, supplements or other modifications in
respect of the $550M Credit Documents and the Junior Credit Documents.

 

(i)                                     Environmental Matters. Promptly upon,
and in any event within five Business Days after, the Parent obtains knowledge
thereof, written notice of any of the following environmental matters occurring
after the Original Effective Date, except to the extent that such environmental
matters could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect:

 

(i)                                     any Environmental Claim pending or
threatened in writing against the Parent or any of its Subsidiaries or any
Collateral Vessel or property owned or operated or occupied by the Parent or any
of its Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any Collateral Vessel or property owned or operated or occupied by the
Parent or any of its Subsidiaries that (a)

 

62

--------------------------------------------------------------------------------


 

results in noncompliance by the Parent or such Subsidiary with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Parent or any of its Subsidiaries or any such
Collateral Vessel or property;

 

(iii)                               any condition or occurrence on any
Collateral Vessel or property owned or operated or occupied by the Parent or any
of its Subsidiaries that could reasonably be expected to cause such Collateral
Vessel or property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Parent or such Subsidiary of such
Collateral Vessel or property under any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Collateral Vessel or property owned or operated or occupied by the Parent or any
of its Subsidiaries as required by any Environmental Law or any governmental or
other administrative agency; provided that in any event the Parent shall deliver
to the Administrative Agent all material notices received by the Parent or any
of its Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA or OPA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto. In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.

 

(j)                                     Management Letters. Promptly after
Parent’s or any of its Subsidiaries’ receipt thereof, a copy of any “management
letter” received from its certified public accountants and management’s response
thereto.

 

(k)                                  Cash Flow Projections. On the first
Business Day of each calendar month after the Restatement Effective Date to and
including the later of (x) the Trigger Date and (y) the date on which the Total
Leverage Ratio shall be no greater than 0.60 to 1.00 for the most recently ended
Test Period for which financial statements are due under Section 8.01(a) or (b),
cash flow projections for the Parent and its Subsidiaries (the “Cash Flow
Projections”) for the 13-week period beginning on the Business Day on which such
Cash Flow Projections are due, which Cash Flow Projections shall (i) be based on
information available, and projections made, as of the last Business Day of the
immediately preceding calendar month and (ii) include a variance report
describing in reasonable detail the variance(s) in actual cash flow from
projected cash flow for the month ended on such last Business Day.

 

(l)                                     Other Information. From time to time,
such other information or documents (financial or otherwise) with respect to the
Parent or its Subsidiaries as the Administrative Agent or the Required Lenders
may reasonably request in writing.

 

63

--------------------------------------------------------------------------------


 

8.02 Books, Records and Inspections. The Parent will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business. The Parent will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
the Lenders as a group to visit and inspect, during regular business hours and
under guidance of officers of the Parent or any of its Subsidiaries, any of the
properties of the Parent or its Subsidiaries, and to examine the books of
account of the Parent or such Subsidiaries and discuss the affairs, finances and
accounts of the Parent or such Subsidiaries with, and be advised as to the same
by, its and their officers and, in the presence of the Parent, independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may request; provided that, unless an Event of Default exists
and is continuing at such time, the Administrative Agent and the Lenders shall
not be entitled to request more than two such visitations and/or examinations in
any fiscal year of the Parent.

 

8.03 Maintenance of Property; Insurance. The Parent will, and will cause each of
its Subsidiaries to, (i) keep all material property necessary in its business in
good working order and condition (ordinary wear and tear and loss or damage by
casualty or condemnation excepted), (ii) maintain insurance on the Collateral
Vessels in at least such amounts and against at least such risks as are in
accordance with (a) normal industry practice for similarly situated insureds and
(b) the requirements set forth in Section 8.06, and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried. In
addition to the requirements of the immediately preceding sentence, the Parent
will at all times cause the Required Insurance to (x) be maintained on the
Collateral Vessels (with the same scope of coverage as that described in
Schedule VI) at levels which are at least as great as the respective amount
described on Schedule VI and (y) comply with the insurance requirements of the
Collateral Vessel Mortgages and the Secondary Collateral Vessel Mortgages, as
applicable.

 

8.04 Corporate Franchises. The Parent will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business, except, in the case of any
Subsidiary of the Parent that is not a Guarantor (which, for the avoidance of
doubt, shall include any inactive Subsidiary and any Subsidiary that owns assets
with a value of less than $20,000), which could not be reasonably expected to
have a Material Adverse Effect; provided, however, that nothing in this
Section 8.04 shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving the Parent or any of its Subsidiaries
which are permitted in accordance with Section 9.02, (ii) any Subsidiary
Guarantor from changing the jurisdiction of its organization to the extent
permitted by Section 9.13 or (iii) the abandonment by the Parent or any of its
Subsidiaries of any rights, franchises, licenses and patents that could not be
reasonably expected to have a Material Adverse Effect.

 

8.05 Compliance with Statutes, etc. The Parent will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions (including all laws and regulations relating to
money laundering) imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the

 

64

--------------------------------------------------------------------------------


 

ownership of its property, except such non-compliances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.06 Compliance with Environmental Laws. (a) The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Collateral Vessel
or property now or hereafter owned or operated by the Parent or any of its
Subsidiaries, will within a reasonable time period pay or cause to be paid all
costs and expenses incurred in connection with such compliance (except to the
extent being contested in good faith), and will keep or cause to be kept all
such Collateral Vessels or property free and clear of any Liens imposed pursuant
to such Environmental Laws, in each of the foregoing cases, except to the extent
any failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries will generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any Collateral Vessel or property now or hereafter owned or
operated or occupied by the Parent or any of its Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any ports or
property except in material compliance with all applicable Environmental Laws
and as reasonably required by the trade in connection with the operation, use
and maintenance of any such property or otherwise in connection with their
businesses or except to the extent the same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Parent
will, and will cause each of its Subsidiaries to, maintain insurance on the
Collateral Vessels in at least such amounts as are in accordance with normal
industry practice for similarly situated insureds, against losses from oil
spills and other environmental pollution.

 

(b)                                 At the written request of the Administrative
Agent or the Required Lenders, which request shall specify in reasonable detail
the basis therefor, at any time and from time to time, the Parent or the
Borrower will provide, at the Parent or the Borrower’s sole cost and expense, an
environmental assessment of any Primary Collateral Vessel by such Primary
Collateral Vessel’s classification society (to the extent such classification
society is listed on Schedule X) or another internationally recognized
classification society acceptable to the Administrative Agent. If said
classification society, in its assessment, indicates that such Primary
Collateral Vessel is not in compliance with the Environmental Laws, said society
shall set forth potential costs of the remediation of such non-compliance;
provided that such request may be made only if (i) there has occurred and is
continuing an Event of Default, (ii) the Administrative Agent or the Required
Lenders reasonably and in good faith believe that the Parent, any of its
Subsidiaries or any such Primary Collateral Vessel is not in compliance with
Environmental Law and such non-compliance could reasonably be expected to have a
Material Adverse Effect, or (iii) circumstances exist that reasonably could be
expected to form the basis of a material Environmental Claim against the Parent
or any of its Subsidiaries or any such Primary Collateral Vessel. If the Parent
or the Borrower fails to provide the same within 90 days after such request was
made, the Administrative Agent may order the same and the Parent or the Borrower
shall grant and hereby grants to the Administrative Agent and the Lenders and
their agents access to such Primary Collateral Vessel and specifically grants
the Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Parent or the Borrower’s expense.

 

65

--------------------------------------------------------------------------------


 

8.07 ERISA. As soon as reasonably possible and, in any event, within ten
(10) days after the Parent or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Parent will deliver to the Administrative Agent, with sufficient copies for each
of the Lenders, a certificate of the senior financial officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given to or filed
with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: that a Reportable
Event has occurred (except to the extent that the Parent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that a failure to satisfy minimum funding requirements,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has
occurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to a Plan; that the actuary of a Plan
(other than a Multiemployer Plan) has or will certify that the Plan is an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; that a Plan which is a Multiemployer Plan is in endangered or critical
status under Section 305 of ERISA; that any contribution required to be made
with respect to a Plan or Foreign Pension Plan has not been timely made and such
failure could result in a material liability for the Parent or any of its
Subsidiaries; that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Parent or any of
its Subsidiaries or ERISA Affiliates) has a material Unfunded Current Liability;
that proceedings may be reasonably expected to be or have been instituted by the
PBGC to terminate or appoint a trustee to administer a Plan which is subject to
Title IV of ERISA; that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a material delinquent contribution to a Plan; that the
Parent, any of its Subsidiaries or any ERISA Affiliate will or may reasonably
expect to incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 436(f), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Parent, or any of its Subsidiaries may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan. Upon request, the Parent will deliver to the
Administrative Agent with sufficient copies to the Lenders (i) a complete copy
of the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal

 

66

--------------------------------------------------------------------------------


 

Revenue Service and (ii) copies of any records, documents or other information
that must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA. In addition to any certificates or notices delivered to
the Lenders pursuant to the first sentence hereof, copies of annual reports and
any records, documents or other information required to be furnished to the
PBGC, and any notices received by the Parent, any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan with respect to
any circumstances or event that could reasonably be expected to result in a
material liability shall be delivered to the Lenders no later than ten (10) days
after the date such annual report has been filed with the Internal Revenue
Service or such records, documents and/or information has been furnished to the
PBGC or such notice has been received by the Parent, such Subsidiary or such
ERISA Affiliate, as applicable.

 

8.08 End of Fiscal Years; Fiscal Quarters. The Parent shall cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.

 

8.09 Performance of Obligations. The Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents) by which it is bound, except to the extent
waived by the parties thereto and except such non-performances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.10 Payment of Taxes. The Parent will pay and discharge, and will cause each of
its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 9.01(i),
provided that neither the Parent nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with GAAP.

 

8.11 Further Assurances. (a) The Parent will, and will cause each of its
Subsidiaries to, cause each Collateral and Guaranty Requirement to be satisfied
at all times.

 

(b)                                 The Parent, on behalf of itself and each
other Credit Party, agrees that at any time and from time to time, at the
expense of the Parent or such other Credit Party, it will promptly execute and
deliver all further instruments and documents, and take all further action that
may be reasonably necessary, or that the Administrative Agent may reasonably
require, to perfect and protect any Lien granted or purported to be granted
hereby or by the other Credit Documents, or to enable the Collateral Agent to
exercise and enforce its rights and remedies with respect to any Collateral.
Without limiting the generality of the foregoing, the Parent will, and will
cause each Credit Party to, execute (to the extent applicable) and file, or
cause to be filed, such financing or continuation statements under the UCC (or
any non-U.S. equivalent thereto), or amendments thereto, such amendments or
supplements to the Collateral Vessel Mortgages and the Secondary Collateral
Vessel Mortgages (including any amendments required to maintain

 

67

--------------------------------------------------------------------------------


 

Liens granted by such Collateral Vessel Mortgages and such Secondary Collateral
Vessel Mortgages pursuant to the effectiveness of this Agreement), and such
other instruments or notices, as may be reasonably necessary, or that the
Administrative Agent may reasonably require, to protect and preserve the Liens
granted or purported to be granted hereby and by the other Credit Documents.

 

(c)                                  Each Credit Party hereby authorizes the
Collateral Agent to file one or more financing or continuation statements under
the UCC (or any non-U.S. equivalent thereto), and amendments thereto, relative
to all or any part of the Collateral, where permitted by law. The Collateral
Agent will promptly send each Credit Party a copy of any financing or
continuation statements which it may file and the filing or recordation
information with respect thereto.

 

(d)                                 If at any time any Subsidiary of the Parent
owns a Collateral Vessel or owns, directly or indirectly, an interest in any
Subsidiary which owns a Collateral Vessel and such Subsidiary has not otherwise
satisfied the Collateral and Guaranty Requirements, the Parent will cause such
Subsidiary (and any Subsidiary which directly or indirectly owns the Equity
Interests of such Subsidiary to the extent not a Credit Party) to satisfy the
Collateral and Guaranty Requirements with respect to each relevant Collateral
Vessel as such Subsidiary would have been required to satisfy pursuant to
Sections 6 and 12.10 of this Agreement had such Subsidiary been a Credit Party
on a Borrowing Date or the Restatement Effective Date.

 

8.12 Deposit of Earnings. Each Credit Party shall cause the earnings derived
from each of the respective Collateral Vessels, to the extent constituting
Earnings and Insurance Collateral or Secondary Earnings and Insurance
Collateral, to be deposited by the respective account debtor in respect of such
earnings into one or more of the Concentration Accounts maintained for such
Credit Party from time to time. Without limiting any Credit Party’s obligations
in respect of this Section 8.12, each Credit Party agrees that, in the event it
receives any earnings constituting Earnings and Insurance Collateral or
Secondary Earnings and Insurance Collateral, or any such earnings are deposited
other than in one of the Concentration Accounts, it shall promptly deposit all
such proceeds into one of the Concentration Accounts maintained for such Credit
Party from time to time.

 

8.13 Ownership of Subsidiaries. (a) Other than “director qualifying shares”, the
Parent shall at all times directly or indirectly own 100% of the Equity
Interests of GMSC, Arlington the Borrower and each of the Subsidiary Guarantors.

 

(b)                                 The Parent shall cause each Subsidiary
Guarantor to at all times be directly owned by one or more Credit Parties.

 

(c)                                  The Parent will cause each Collateral
Vessel to be owned at all times by a single Subsidiary Guarantor that owns no
other Collateral Vessels.

 

8.14 Flag of Collateral Vessels; Citizenship; Collateral Vessel Classifications.
(a) The Parent shall, and shall cause each Credit Party that owns a Collateral
Vessel to, cause each Collateral Vessel to be registered under the laws and flag
of (t) the Bahamas, (u) the Republic of Malta, (v) the Republic of Liberia,
(w) the Republic of the Marshall Islands, (x)

 

68

--------------------------------------------------------------------------------


 

Bermuda, (y) the United Kingdom or (z) such other jurisdiction as is acceptable
to the Required Lenders (each jurisdiction in clauses (t) through and including
(z), an “Acceptable Flag Jurisdiction”). Notwithstanding the foregoing, any
Credit Party may transfer a Collateral Vessel to another Acceptable Flag
Jurisdiction pursuant to a Flag Jurisdiction Transfer.

 

(b)                                 The Parent will, and will cause each
Subsidiary Guarantor which owns or operates a Collateral Vessel to, be qualified
to own and operate such Collateral Vessel under the laws of the Bahamas, the
Republic of Malta, the Republic of Liberia, the Republic of the Marshall
Islands, Bermuda, the United Kingdom, or such other jurisdiction in which such
Collateral Vessel is permitted to be flagged in accordance with the terms of the
related Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage, as
applicable.

 

(c)                                  The Parent will, and will cause each
Subsidiary Guarantor which owns or operates a Collateral Vessel to, cause each
Collateral Vessel to be classified in the highest class available for Vessels of
its age and type with a classification society listed on Schedule X or another
internationally recognized classification society acceptable to the
Administrative Agent, free of any material conditions or recommendations.

 

8.15 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.

 

8.16 Payment of Interest under Junior Credit Agreement. The Parent will cause
its Subsidiaries to pay all interest owing under the Junior Credit Agreement
(a) in kind, (b) with Equity Interests that are common stock or Qualified
Preferred Stock (or equivalent Equity Interests), (c) with the Net Cash Proceeds
of issuances of Equity Interests that are common stock or Qualified Preferred
Stock (or equivalent Equity Interests) or (d) with net cash proceeds of
Permitted Refinancing Indebtedness.

 

SECTION 9. Negative Covenants. Each of the Parent, GMSC, Arlington and the
Borrower hereby covenants and agrees that on and after the Restatement Effective
Date and until all Revolving Commitments have terminated and the Loans and
Notes, together with interest, Commitment Commission and all other Obligations
incurred hereunder and thereunder, are paid in full:

 

9.01 Liens. The Parent will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
Collateral, whether now owned or hereafter acquired, or sell any such Collateral
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Collateral (including sales of accounts receivable with recourse to the
Parent or any of its Subsidiaries), or assign any right to receive income or
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 9.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(i)                                     inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or Liens for taxes,
assessments or governmental charges or levies

 

69

--------------------------------------------------------------------------------


 

being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

(ii)                                  Liens imposed by law, which were incurred
in the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Collateral and do
not materially impair the use thereof in the operation of the business of the
Parent or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(iii)                               Liens in existence on the Original Effective
Date which are listed, and the property subject thereto described, on Schedule
IV, without giving effect to any renewals or extensions of such Liens, provided
that the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding on the Original Effective
Date, less any repayments of principal thereof;

 

(iv)                              Permitted Encumbrances;

 

(v)                                 Liens created pursuant to the Security
Documents;

 

(vi)                              Liens arising out of judgments, awards,
decrees or attachments with respect to which the Parent or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review, provided that the aggregate amount of all such judgments, awards,
decrees or attachments shall not constitute an Event of Default under
Section 10.09;

 

(vii)                           Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, Liens to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations in each case incurred in the
ordinary course of business (exclusive of obligations for the payment of
borrowed money) and Liens arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers;
provided that the aggregate value of all cash and property at any time
encumbered pursuant to this clause (vii) shall not exceed $5,000,000;

 

(viii)                        Liens in respect of seamen’s wages which are not
past due and other maritime Liens for amounts not past due arising in the
ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Collateral Vessel Mortgages; and

 

(ix)                                Liens on Collateral securing the obligations
under (x) the $550M Credit Agreement (and any interest rate protection agreement
or other hedging agreement entered into in connection therewith) and (y) the
Junior Credit Agreement and any Permitted

 

70

--------------------------------------------------------------------------------


 

Refinancing Indebtedness incurred in connection therewith, provided that such
Liens are subject to the provisions of the Intercreditor Agreements.

 

In connection with the granting of Liens described above in this Section 9.01 by
the Parent or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).

 

9.02 Consolidation, Merger, Sale of Assets, etc. The Parent will not, and will
not permit any of its Subsidiaries to wind up, liquidate or dissolve its affairs
or enter into any transaction of merger, consolidation or amalgamation, or
convey, sell, lease or otherwise dispose of (or agree to do any of the foregoing
at any future time) all or substantially all of its assets (other than Margin
Stock) or any of the Collateral, or enter into any sale-leaseback transactions
involving any of the Collateral (or agree to do so at any future time), except
that:

 

(i)                                     the Parent and each of its Subsidiaries
may sell, lease or otherwise dispose of any Primary Collateral Vessels, provided
that (I)(x)(A) such sale is made at Fair Market Value (as determined in
accordance with the appraisal report most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(c) or delivered at the time of such sale to the Administrative
Agent by the Parent), (B) 100% of the consideration in respect of such sale
shall consist of cash or Cash Equivalents (unless the Primary Collateral Vessel
is being sold to the Parent or a Subsidiary of the Parent, in which case the
sale shall consist of cash only) received by the Borrower, or to the respective
Subsidiary Guarantor which owned such Primary Collateral Vessel, on the date of
consummation of such sale and (C) the Net Cash Proceeds of such sale, lease or
other disposition shall be applied as required by Section 4.02 to repay the Term
Loans and to permanently reduce the Total Revolving Commitment (and to the
extent required by Section 4.02(a), repay the Revolving Loans) or (y) so long as
no Default or Event of Default has occurred and is continuing (or would arise
after giving effect thereto) and so long as all representations and warranties
made by the Parent and its Subsidiaries pursuant to Section 7 of this Agreement
are true and correct both before and after any such exchange, such Primary
Collateral Vessel is exchanged for an Acceptable Replacement Vessel pursuant to
a Vessel Exchange; provided, further, that in the case of both clauses (x) and
(y) above, the Parent shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of the Parent,
demonstrating pro forma compliance (giving effect to such Collateral Disposition
and, in the case of calculations involving the appraised value of Collateral
Vessels, using valuations consistent with the appraisal report most recently
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 8.01(c)) with each of the Financial Covenants for which
financial statements under Section 8.01(a) or (b) are due for the most recently
ended Test Period; provided that, with respect to any Test Period ending on
December 31, the Parent shall deliver unaudited financial statements as at the
end of such Test Period at the time of such sale but only if such sale occurs
more than 45 days (and less than 90 days) after the end of such Test Period (or
at the time of such sale, as applicable) setting forth the calculations required
to make such determination in reasonable detail, and (II) at least five Business

 

71

--------------------------------------------------------------------------------


 

Days (or such other period as shall be agreed by the Borrower and the
Administrative Agent) prior written notice of the proposed sale, lease or other
disposition of a Primary Collateral Vessel shall have been given to the
Collateral Agent, which notice shall set forth the expected closing date of such
sale, lease or other disposition and the date of the corresponding repayment of
Loans and/or reduction of Revolving Commitments;

 

(ii)                                  the Parent and its Subsidiaries may sell,
lease or otherwise dispose of any Secondary Collateral to the extent such sale,
lease or disposition is permitted pursuant to the terms of the $550M Credit
Agreement, the Junior Credit Agreement and the Intercreditor Agreements;

 

(iii)                               the Parent and its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
overdue accounts receivable arising in the ordinary course of business, but only
in connection with the compromise or collection thereof consistent with
customary industry practice (and not as part of any bulk sale);

 

(iv)                              (A) the Borrower, GMSC, Arlington and any
Subsidiary Guarantor may transfer assets or lease to or acquire or lease assets
from the Borrower, GMSC, Arlington or any other Subsidiary Guarantor, or any
Subsidiary Guarantor may be merged into the Borrower, GMSC, Arlington or any
other Subsidiary Guarantor; provided that the Borrower, GMSC, Arlington or such
Subsidiary Guarantor, as the case may be, will be a successor in interest to all
rights, titles and interest of such merged Subsidiary Guarantor and, in each
case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent and (B) any Subsidiary of the Parent (other
than the Borrower, GMSC, Arlington and any Subsidiary Guarantor) may transfer
assets or lease to or acquire or lease assets from any other Subsidiary of the
Parent, or any other Subsidiary of the Parent (other than the Borrower, GMSC,
Arlington and any Subsidiary Guarantor) may be merged into any other Subsidiary
of the Parent, in each case so long as all actions necessary or desirable to
preserve, protect and maintain the security interest and Lien of the Collateral
Agent in any Collateral held by any Person involved in any such transaction are
taken to the satisfaction of the Collateral Agent; and

 

(v)                                 following a Collateral Disposition permitted
by this Agreement, the Subsidiary Guarantor which owned the Collateral Vessel
that is the subject of such Collateral Disposition may dissolve, provided that
(x) the Net Cash Proceeds from such Collateral Disposition shall be applied
(i) in the case of a Primary Collateral Vessel, as required by Section 4.02 to
repay the Term Loans and reduce the Total Revolving Commitment (and to the
extent required by Section 4.02(a), repay the Revolving Loans) and (ii) in the
case of a Secondary Collateral Vessel, as required by the $550M Credit Agreement
to repay loans and reduce commitments thereunder, (y) all of the proceeds of
such dissolution shall be paid only to a Credit Party and (z) no Default or
Event of Default is continuing unremedied at the time of such dissolution.

 

To the extent the Required Lenders (or to the extent required pursuant to
Section 12.12(a), all Lenders) waive the provisions of this Section 9.02 with
respect to the sale of any

 

72

--------------------------------------------------------------------------------


 

Collateral, or any Collateral is sold as permitted by this Section 9.02 (and if
sold to the Parent or a Subsidiary of the Parent the Borrower shall have
complied with Section 12.22), such Collateral shall be sold free and clear of
the Liens created by the Security Documents, and the Administrative Agent and
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing. Notwithstanding anything to the contrary
contained above, the foregoing covenant shall not be violated as a result of
sales of Margin Stock for cash at fair market value (as determined in good faith
by the Parent at the time of the respective sale).

 

9.03 Dividends. The Parent shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that:

 

(i)                                     (I) any Wholly-Owned Subsidiary of the
Parent may pay Dividends to the Parent or any Wholly-Owned Subsidiary of the
Parent, (II) any Subsidiary Guarantor may pay Dividends to the Borrower or any
Subsidiary Guarantor and (III) if the respective Subsidiary is not a
Wholly-Owned Subsidiary of the Parent, such Subsidiary may pay Dividends to its
shareholders generally so long as the Parent and/or its respective Subsidiaries
which own Equity Interests in the Subsidiary paying such Dividends receive at
least their proportionate share thereof (based upon their relative holdings of
the Equity Interests in the Subsidiary paying such cash Dividends and taking
into account the relative preferences, if any, of the various classes of Equity
Interests of such Subsidiary);

 

(ii)                                  so long as no Default or Event of Default
(both before and after giving effect to the payment thereof) has occurred and is
continuing, the Parent may repurchase its outstanding Equity Interests (or
options to purchase such equity) theretofore held by its or any of its
Subsidiaries’ employees, officers or directors following the death, disability,
retirement or termination of employment of employees, officers or directors of
the Parent or any of its Subsidiaries, provided that the aggregate amount
expended to so repurchase equity of the Parent shall not exceed $2,000,000 in
any fiscal year of the Parent; and

 

(iii)                               from and after the Trigger Date, the Parent
may make, pay or declare Dividends; provided that for all Dividends made or paid
pursuant to this clause (iii):

 

(A)                              if dividends, such Dividends in respect of a
fiscal quarter shall only be paid in any fiscal quarter, and if a share
repurchase, such repurchase shall only be made in any fiscal quarter, in each
case, after the date of delivery of quarterly or annual financial statements for
such fiscal quarter, pursuant to Sections 8.01(a) and (b), as the case may be,
and on or prior to 45 days after the immediately succeeding fiscal quarter;

 

(B)                                no Default or Event of Default has occurred
and is continuing (or would arise after giving effect thereto) at the time of
declaration of such Dividends;

 

(C)                                no Significant Default has occurred and is
continuing (or would arise after giving effect thereto) at the time of payment
of such Dividends;

 

73

--------------------------------------------------------------------------------


 

(D)                               the aggregate amount of cash Dividends paid
since the Trigger Date does not exceed 50% of the Parent’s Consolidated Net
Income for the period (taken as one accounting period) commencing on July 1,
2013 and ending on the last day of the last fiscal quarter for which financial
statements have been provided to the Lenders pursuant to Section 8.01(a) or (b),
plus the Available Equity Proceeds Amount, less the aggregate amount of
Investments made pursuant to Section 9.05(xi) since the Trigger Date;

 

(E)                                 the Total Leverage Ratio on a pro forma
basis after giving effect to the payment of such Dividend shall be no greater
than 0.60 to 1.00 for the most recently ended Test Period for which financial
statements are due under Section 8.01(a) or (b); and

 

(F)                                 on or prior to the payment of such
Dividends, the Parent shall deliver to the Administrative Agent an officer’s
certificate signed by the Chief Financial Officer of the Parent, certifying that
the requirements set forth in clauses (A) through and including (E) are
satisfied.

 

For avoidance of doubt, nothing herein shall prohibit the Parent from issuing or
distributing to its shareholders rights to acquire common stock or Qualified
Preferred Stock or redeeming any such rights, provided, however, the aggregate
amount of cash used for any such redemption shall not exceed $10,000,000 in any
calendar year.

 

9.04 Indebtedness. (a) The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness other than:

 

(i)                                     Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(ii)                                  Indebtedness of the Credit Parties
incurred pursuant to the $550M Credit Agreement in an aggregate principal amount
not to exceed $550,000,000 at any time outstanding;

 

(iii)                               Indebtedness of the Credit Parties incurred
pursuant to the Junior Credit Agreement and any Permitted Refinancing
Indebtedness incurred in respect thereof in an aggregate principal amount at any
time outstanding not to exceed $200,000,000 plus the amount of any interest
“paid in kind” pursuant to such Junior Credit Agreement and Permitted
Refinancing Indebtedness;

 

(iv)                              Indebtedness of the Credit Parties under the
Senior Unsecured Notes Documents in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding less any repayment, redemption or
repurchase thereof;

 

(v)                                 additional Indebtedness, provided that when
incurred or assumed (x) the Credit Parties will be in compliance with the
Financial Covenants on a pro forma basis for both the most recently ended Test
Period for which financial statements under Section 8.01(a) or (b) are due (or
at the time of such incurrence, as applicable), and on a projected basis for the
one year period following the incurrence of such Indebtedness and (y) in the
event any Indebtedness to be incurred pursuant to this clause (v) in a single
issuance or

 

74

--------------------------------------------------------------------------------


 

transaction or series of related issuances or transactions will exceed
$10,000,000, the Parent shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of the Parent,
demonstrating compliance with clause (x) and setting forth the calculations
required to make such determination for the most recently ended Test Period for
which financial statements under Section 8.01(a) or (b) are due in reasonable
detail;

 

(vi)                              Interest Rate Protection Agreements and Other
Hedging Agreements entered into in the ordinary course of business and
consistent with past practices; and

 

(vii)                           Intercompany indebtedness permitted pursuant to
Sections 9.05(iii), (viii) and (ix).

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Section 9.04, (I) no Subsidiary Guarantor that owns a Collateral
Vessel shall incur any Indebtedness for borrowed money (including contingent
liabilities in respect thereof) pursuant to Section 9.04(a)(v) unless the
creditors of any such Indebtedness shall have agreed in writing prior to, or at
the time of, the incurrence thereof that upon the sale or foreclosure on the
Equity Interests of a Subsidiary Guarantor that owns a Collateral Vessel to a
Person other than the Parent or a Subsidiary of the Parent (whether pursuant to
the exercise of foreclosure rights by any secured party holding a security
interest in such Equity Interests or otherwise) the relevant Subsidiary
Guarantor shall be automatically released from its obligations under such
Indebtedness (unless otherwise agreed by such secured party) and (II) neither
the Parent nor any Subsidiary of the Parent shall incur any Indebtedness
pursuant to Section 9.04(a)(v) prior to the Trigger Date; provided that the
Parent or any Subsidiary may incur Indebtedness permitted under
Section 9.04(a)(v) in connection with a Vessel acquisition prior to the Trigger
Date so long as (x) at least 50% of the acquisition price of such Vessel is
comprised of proceeds of the issuance of Equity Interests and (y) no mandatory
repayments of such Indebtedness shall be required on any date if the Trigger
Date has not occurred on or prior to such date, other than (i) the payment of
principal as a consequence of the sale or loss of a Vessel being financed by
such Indebtedness, (ii) the payment of principal as a consequence of an event of
default and an acceleration of such Indebtedness and (iii) regularly scheduled
interest payments, expense reimbursements and indemnities in respect of such
Indebtedness.

 

9.05 Advances, Investments and Loans. The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any Margin Stock (or other Equity
Interests) (other than Parent Stock to the extent permitted by Section 9.03), or
make any capital contribution to any other Person (each of the foregoing an
“Investment” and, collectively, “Investments”), except that:

 

(i)                                     the Parent and its Subsidiaries may
acquire and hold accounts receivable owing to any of them and Cash Equivalents;

 

(ii)                                  so long as no Event of Default exists or
would result therefrom, the Parent and its Subsidiaries may make loans and
advances in the ordinary course of business to its employees so long as the
aggregate principal amount thereof at any time outstanding

 

75

--------------------------------------------------------------------------------


 

which are made on or after the Original Effective Date (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $2,000,000;

 

(iii)                               the Credit Parties may make intercompany
loans and advances among one another, and Subsidiaries of the Parent (other than
GMSC, Arlington, the Borrower and the Subsidiary Guarantors) may make
intercompany loans and advances to the Parent or any other Subsidiary of the
Parent, provided that any loans or advances to a Credit Party pursuant to this
clause shall be unsecured and subordinated to the Obligations of the respective
Credit Party pursuant to written subordination provisions in the form of
Exhibit M;

 

(iv)                              the Parent and its Subsidiaries may sell or
transfer assets to the extent permitted by Section 9.02;

 

(v)                                 the Parent, GMSC, Arlington and the Borrower
may make equity Investments in the Subsidiary Guarantors;

 

(vi)                              from and after the Trigger Date, so long as no
Event of Default exists or would result therefrom, the Parent, GMSC, Arlington
and the Borrower may make Investments in its non-Wholly-Owned Subsidiaries;
provided that (x) the aggregate amount of all Investments under this clause
(vi) shall not exceed $100,000,000, (y) if a Non-Recourse Default has occurred
and is continuing at any time, then neither the Parent, GMSC, Arlington nor the
Borrower may make any Investments in such Non-Recourse Subsidiary at such time
and (z) the Total Leverage Ratio on a pro forma basis after giving effect to
such Investments shall be no greater than 0.60 to 1.00 for the most recently
ended Test Period for which financial statements are due under
Section 8.01(a) or (b);

 

(vii)                           Investments existing on the Restatement
Effective Date and described on Schedule XI, without giving effect to any
additions thereto or replacement thereof;

 

(viii)                        Subsidiaries of the Parent (other than the Credit
Parties) may make loans and advances to the Credit Parties, provided that any
loans or advances to a Credit Party pursuant to this clause shall be unsecured
and subordinated to the Obligations of the respective Credit Party pursuant to
written subordination provisions in the form of Exhibit M;

 

(ix)                                the Parent and its Subsidiaries (other than
the Borrower, GMSC, Arlington and the Subsidiary Guarantors) may make loans,
advances and Investments in other Subsidiaries of the Parent (other than (i) the
Credit Parties and (ii) Non-Recourse Subsidiaries);

 

(x)                                   the Parent and its Subsidiaries may make
Investments in amounts required to fund charter costs and actual expenses
relating to operating Vessels leased or chartered as of the date hereof by
General Maritime NSF Corporation, GMR Concord LLC, GMR Contest LLC and GMR
Concept LLC, provided that such Investments may only be made in good faith and
only to the extent necessary to fund such costs and expenses after taking into
account the cash and Cash Equivalents held by such Subsidiary; and

 

76

--------------------------------------------------------------------------------


 

(xi)                                from and after the Trigger Date, the Parent
may make Investments; provided that for all Investments made pursuant to this
clause (xi):

 

(A)                              no Default or Event of Default has occurred and
is continuing (or would arise after giving effect thereto) at the time such
Investments are made,

 

(B)                                the aggregate amount of cash Investments made
since the Trigger Date does not exceed 50% of the Parent’s Consolidated Net
Income for the period (taken as one accounting period) commencing on July 1,
2013 and ending on the last day of the last fiscal quarter for which financial
statements have been provided to the Lenders pursuant to Section 8.01(a) or (b),
plus the Available Equity Proceeds Amount, less the aggregate amount of
Dividends made, paid or declared (in each case, without duplication) pursuant to
Section 9.03(iii) since the Trigger Date,

 

(C)                                the Total Leverage Ratio on a pro forma basis
after giving effect to such Investments shall be no greater than 0.60 to 1.00
for the most recently ended Test Period for which financial statements are due
under Section 8.01(a) or (b), and

 

(D)                               on or prior to the date on which such
Investments are made, the Parent shall deliver to the Administrative Agent an
officer’s certificate signed by the Chief Financial Officer of the Parent,
certifying that the requirements set forth in clauses (A) through and including
(C) are satisfied.

 

9.06 Transactions with Affiliates. The Parent will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of such Person, other than on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:

 

(i)                                     Dividends may be paid to the extent
provided in Section 9.03;

 

(ii)                                  loans and Investments may be made and
other transactions may be entered into between the Parent and its Subsidiaries
to the extent permitted by Sections 9.04 and 9.05;

 

(iii)                               the Parent may pay director’s fees as
determined by the Parent’s independent compensation committee;

 

(iv)                              the Parent and its Subsidiaries may enter into
employment agreements or arrangements with their respective officers and
employees in the ordinary course of business;

 

(v)                                 the Parent and its Subsidiaries may pay
management fees to Wholly-Owned Subsidiaries of the Parent in the ordinary
course of business; and

 

(vi)                              the transactions in existence on the
Restatement Effective Date which are listed on Schedule XII shall be permitted.

 

77

--------------------------------------------------------------------------------


 

9.07 Capital Expenditures. The Parent will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures at any time prior to the Trigger
Date, other than (i) maintenance Capital Expenditures incurred in the ordinary
course of business or consistent with past practice, (ii) acquisitions of new
Vessels and (iii) other Capital Expenditures not in the ordinary course of
business, in the case of clauses (ii) and (iii) to the extent funded (and only
to the extent funded) with (I) the Net Cash Proceeds received by the Parent from
the issuance of Equity Interests of the Parent since the Restatement Effective
Date or (II) Indebtedness permitted under Section 9.04(a)(v) and, if applicable,
the proviso to Section 9.04(b).

 

9.08 Minimum Cash Balance. Commencing with the fiscal quarter ending March 31,
2011, the Parent will not permit the sum of the following to be less than
$50,000,000 at any time on or after the Restatement Effective Date: (x) the
Unrestricted Cash and Cash Equivalents held by the Parent and its Subsidiaries
and (y) the lesser of (i) the sum of available unutilized Revolving Commitments
and the available unutilized commitments under the $550M Credit Agreement and
(ii) $25,000,000; provided that, in addition to the covenant set forth above, in
the event that a Non-Recourse Default has occurred and is continuing, the
Non-Recourse Subsidiary that is subject to such Non-Recourse Default shall also
be deemed not to be a Subsidiary for the purpose hereof.

 

9.09 Total Leverage Ratio. Commencing with the fiscal quarter ending March 31,
2011, the Parent will not permit the Total Leverage Ratio on the last day of any
fiscal quarter to be greater than the ratio set forth below opposite such fiscal
quarter; provided that in the event that a Non-Recourse Default has occurred and
is continuing, this Section 9.09 shall be complied with both (x) including such
Non-Recourse Subsidiary as a Subsidiary of the Parent and (y) excluding such
Non-Recourse Subsidiary as a Subsidiary of the Parent:

 

FISCAL QUARTER ENDING

 

TOTAL LEVERAGE RATIO

On the last day of each fiscal quarter from March 31, 2011 to and including
March 31, 2013

 

0.85 to 1.00

June 30, 2013 and on the last day of each fiscal quarter to and including
March 31, 2014

 

0.80 to 1.00

On the last day of each fiscal quarter thereafter

 

0.70 to 1.00

 

9.10 Collateral Maintenance. Commencing with the fiscal quarter ending March 31,
2011, the Parent will not permit the aggregate Fair Market Value of all Primary
Collateral Vessels owned by the Credit Parties which have not been sold,
transferred, lost or otherwise disposed of at any time (such value, the
“Aggregate Primary Collateral Vessel Value”), as determined by the most recent
appraisal delivered by the Borrower to the Administrative Agent or obtained by
the Administrative Agent in accordance with Section 8.01(c) to equal less than
135% of the sum of (x) the aggregate principal amount of outstanding Term Loans
at such time and (y) the Total Revolving Commitments at such time (or, after the
termination of the Total Revolving Commitment, the Revolving Loans outstanding
at such time); provided that, so long

 

78

--------------------------------------------------------------------------------


 

as any default in respect of this Section 9.10 is not caused by any voluntary
Collateral Disposition, such default shall not constitute an Event of Default
(but shall constitute a Default) so long as within 45 days of the occurrence of
such default, the Borrower shall either (i) post additional collateral
satisfactory to the Required Lenders, pursuant to security documentation
reasonably satisfactory in form and substance to the Collateral Agent,
sufficient to cure such default (and shall at all times during such period and
prior to satisfactory completion thereof, be diligently carrying out such
actions) or (ii) make (x) such repayment of Term Loans and (y) voluntary
commitment reductions of the Revolving Commitments in an amount sufficient to
cure such default (it being understood that any action taken in respect of this
proviso shall only be effective to cure such default pursuant to this
Section 9.10 to the extent that no Default or Event of Default exists hereunder
immediately after giving effect thereto).

 

9.11 Junior Credit Agreement Collateral Maintenance. The Parent will not, and
will not permit any Subsidiary Guarantor to, fail to comply with Section 9.09 of
the Junior Credit Agreement as in effect on the Restatement Effective Date
without giving effect to any amendments or waivers thereto which are not
consented to by the Required Lenders.

 

9.12 Interest Expense Coverage Ratio. The Parent will not permit the Interest
Expense Coverage Ratio for any Test Period ending on or after June 30, 2014 to
be less than 1.50:1.00; provided that in the event that a Non-Recourse Default
has occurred and is continuing, this Section 9.12 shall be complied with both
(x) including such Non-Recourse Subsidiary as a Subsidiary of the Parent and
(y) excluding such Non-Recourse Subsidiary as a Subsidiary of the Parent.

 

9.13 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc. The Parent will not, and will not permit any
Subsidiary Guarantor to, amend, modify or change its Certificate of
Incorporation, Certificate of Formation (including, without limitation, by the
filing or modification of any certificate of designation), By-Laws, limited
liability company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its Equity
Interests (including any Shareholders’ Agreement), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not in any way materially adverse to the
interests of the Lenders. Notwithstanding the foregoing, upon not less than 30
days prior written notice to the Administrative Agent and so long as no Default
or Event of Default exists and is continuing, any Subsidiary Guarantor may
change its jurisdiction of organization to another jurisdiction reasonably
satisfactory to the Administrative Agent, provided that any Subsidiary Guarantor
that has entered into the Security Documents or the Secondary Security Documents
hereunder shall promptly take all actions reasonably deemed necessary by the
Collateral Agent to preserve, protect and maintain, without interruption, the
security interest and Lien of the Collateral Agent in any Collateral owned by
such Subsidiary Guarantor to the satisfaction of the Collateral Agent, and such
Subsidiary Guarantor shall have provided to the Administrative Agent and the
Lenders such opinions of counsel as may be reasonably requested by the
Administrative Agent to assure itself that the conditions of this proviso have
been satisfied.

 

9.14 Limitation on Certain Restrictions on Subsidiaries. The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or

 

79

--------------------------------------------------------------------------------


 

suffer to exist or become effective any encumbrance or restriction on the
ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by the Parent or any Subsidiary of the Parent, or pay any
Indebtedness owed to the Parent or a Subsidiary of the Parent, (b) make loans or
advances to the Parent or any of the Parent’s Subsidiaries or (c) transfer any
of its properties or assets to the Parent or any of the Parent’s Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Credit Documents,
(iii) the $550M Credit Agreement as in effect on the Restatement Effective Date,
or any refinancing thereof or amendments thereto, and the other $550M Credit
Documents, (iv) the Junior Credit Agreement and the other Junior Credit
Documents or any Permitted Refinancing Indebtedness incurred in respect thereof
or amendments thereto, (v) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Parent or a
Subsidiary of the Parent, (vi) customary provisions restricting assignment of
any agreement entered into by the Parent or a Subsidiary of the Parent in the
ordinary course of business, (vii) any holder of a Permitted Lien may restrict
the transfer of the asset or assets subject thereto, (viii) restrictions which
are not more restrictive than those contained in this Agreement contained in any
documents governing any Indebtedness incurred after the Original Effective Date
in accordance with the provisions of this Agreement and (ix) Non-Recourse
Indebtedness.

 

9.15 Limitation on Issuance of Equity Interests. (a) The Parent will not issue,
and will not permit any Subsidiary (other than a Non-Recourse Subsidiary) to
issue, any preferred stock (or equivalent equity interests) other than Qualified
Preferred Stock.

 

(b)                                 The Parent will not permit GMSC, Arlington,
the Borrower or any Subsidiary Guarantor described in clause (x) or (y) of the
definition thereof to issue any capital stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except (i) for transfers and replacements of
then outstanding shares of capital stock, (ii) for stock splits, stock dividends
and additional issuances which do not decrease the percentage ownership of the
Parent or any of its Subsidiaries in any class of the capital stock of such
Subsidiary and (iii) to qualify directors to the extent required by applicable
law. All capital stock of the Borrower, Arlington, GMSC or any Subsidiary
Guarantor described in clause (x) or (y) of the definition thereof issued in
accordance with this Section 9.15(b) shall be delivered to the Collateral Agent
pursuant to the Pledge Agreement or the Secondary Pledge Agreement, as
applicable, subject to the Intercreditor Agreements.

 

9.16 Business. The Parent and its Subsidiaries will not engage in any business
other than the businesses in which they are engaged in as of the Original
Effective Date and activities directly related thereto, and similar or related
businesses. It being understood that no Subsidiary Guarantor which owns a
Collateral Vessel will engage directly or indirectly in any business other than
the business of owning and operating Collateral Vessels and businesses ancillary
or complementary thereto, except that, to the extent that any Subsidiary that
owns a Secondary Collateral Vessel is permitted under the $550M Credit Agreement
and the Junior Credit Agreement to engage in any business other than the
business of owning and operating Collateral Vessels and businesses ancillary or
complementary thereto, such change in the business of such Subsidiary Guarantor
shall be permitted to do so hereunder automatically.

 

80

--------------------------------------------------------------------------------


 

9.17 Jurisdiction of Employment. The Parent will not, and will not permit the
Subsidiary Guarantors or any third party charterer of a Collateral Vessel to
employ or cause to be employed any Collateral Vessel in any country or
jurisdiction in which (i) the Borrower, the Subsidiary Guarantors or such third
party charterer of a Collateral Vessel is prohibited by law from doing business,
(ii) the Lien created by the applicable Collateral Vessel Mortgage or Secondary
Collateral Vessel Mortgage, as applicable, will be rendered unenforceable or
(iii) the Collateral Agent’s foreclosure or enforcement rights will be
materially impaired or hindered.

 

9.18 Bank Accounts. The Parent will not permit the Borrower, Arlington, GMSC or
any Subsidiary Guarantor to maintain any deposit, savings, investment or other
similar accounts other than (i) the Concentration Accounts and (ii) any other
account or accounts opened and maintained by a Credit Party at any time if the
aggregate amount of cash deposited in such other account(s) is less than
$5,000,000 at such time for all Credit Parties.

 

9.19 Limitations on Voluntary Payments, Etc. of Senior Unsecured Notes and
Junior Credit Agreement; Modifications of Senior Unsecured Documents and Junior
Credit Documents. (a) The Parent will not, and will not permit any of its
Subsidiaries to, directly or indirectly, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner the Senior Unsecured Notes.

 

(b)                                 The Parent will not, and will not permit any
of its Subsidiaries to, directly or indirectly, amend, modify or waive any term
or condition of the Senior Unsecured Notes, including, but not limited to the
Senior Unsecured Note Documents (other than any such amendment, modification,
waiver or other change to any of the terms of the Senior Unsecured Note
Documents that does not require the consent of the noteholders and is not
adverse to the interests of the Lenders).

 

(c)                                  The Parent will not, and will not permit
any of its Subsidiaries to, make (or give any notice in respect of) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of, or any prepayment or redemption as a result of any asset sale,
insurance or condemnation recovery event, change of control or similar event
(including, in each case without limitation, by way of depositing with the
trustee or any agent with respect thereto money or securities before due for the
purpose of paying when due) in respect of the Junior Credit Documents; provided,
however, that from and after the Trigger Date, so long as no Default or Event of
Default then exists or would result therefrom, the Parent or any of its
Subsidiaries may make voluntary or optional payments or prepayments of
outstanding loans under the Junior Credit Agreement and any Permitted
Refinancing Indebtedness incurred in respect thereof from (i) the Available
Equity Proceeds Amount, (ii) in kind, (iii) with Equity Interests that are
common stock or Qualified Preferred Stock (or equivalent Equity Interests) or
with Net Cash Proceeds of issuances of Equity Interests that are common stock or
Qualified Preferred Stock (or equivalent Equity Interests) and (iv) cash
proceeds received by the Parent or any of its Subsidiaries from Permitted
Refinancing Indebtedness in respect of the Junior Credit Agreement. For the
avoidance of doubt, nothing in the foregoing shall restrict the payment of fees,
expenses or indemnities with respect to the transactions described in Schedule
XII or any Junior Credit Document.

 

81

--------------------------------------------------------------------------------


 

(d)                                 The Parent will not, and will not permit any
of its Subsidiaries to, directly or indirectly, amend, modify or waive any term
or condition of the Junior Credit Documents, including, but not limited to, the
Junior Credit Agreement and any Permitted Refinancing Indebtedness (other than
any such amendment, modification, waiver or other change to any of the terms of
the Junior Credit Documents that is permitted under the Intercreditor Agreements
or otherwise with the consent of the Required Lenders).

 

(e)                                  The Parent will not, and will not permit
any of its Subsidiaries to, make any voluntary or optional payment or prepayment
or redemption or acquisition for value in respect of the Indebtedness permitted
pursuant to the proviso to Section 9.04(b); provided, however, from and after
the Trigger Date, the Parent or any of its Subsidiaries may make voluntary or
optional payments or prepayments or redemptions or acquisitions for value of
outstanding loans in respect of the Indebtedness permitted pursuant to the
proviso to Section 9.04(b).

 

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Commitment Commission or any other
amounts owing hereunder or thereunder; or

 

10.02 Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

10.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 8.01(f)(i), 8.08, 8.11(a), 8.13, 8.16 or Section 9 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or

 

10.04 Default Under Other Agreements. (i) The Parent or any of its Subsidiaries
shall default in any payment of any Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) the Parent or any of its
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid,
redeemed, defeased or repurchased other than by a regularly

 

82

--------------------------------------------------------------------------------


 

scheduled required prepayment, prior to the stated maturity thereof, provided
that it shall not be a Default or Event of Default under this Section 10.04
(x) if a Non-Recourse Default shall occur or be continuing, or (y) unless the
aggregate principal amount of all Indebtedness as described in preceding clauses
(i) through (iii), inclusive, exceeds $10,000,000; or

 

10.05 Bankruptcy, etc. The Parent or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Parent
or any of its Subsidiaries and the petition is not controverted within 20 days
after service of summons, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Subsidiaries or the Parent or any of its Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Parent or any of
its Subsidiaries or there is commenced against the Parent or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Parent or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Parent or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 

10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, its actuary has certified that a determination has
been made that a Plan (other than a Multiemployer Plan) is an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA, a Plan
which is a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA, a contribution required to be made with respect to a Plan
or a Foreign Pension Plan is not timely made, the Parent or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
on account of a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the Parent,
or any of its Subsidiaries, has incurred or is reasonably likely

 

83

--------------------------------------------------------------------------------


 

to incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans; (b) there shall result from any such event or events
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability; and (c) such lien, security interest
or liability, individually, and/or in the aggregate, in the reasonable opinion
of the Required Lenders, has had, or could reasonably be expected to have, a
Material Adverse Effect; or

 

10.07 Security Documents. At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease in any material respect to give the Collateral Agent for the benefit
of the Secured Creditors the Liens, rights, powers and privileges purported to
be created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except in connection
with Permitted Liens), and subject to no other Liens (except Permitted Liens),
or any Credit Party shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
any of the Security Documents and such default shall continue beyond any grace
period (if any) specifically applicable thereto pursuant to the terms of such
Security Document, or any “event of default” (as defined in any Collateral
Vessel Mortgage or Secondary Collateral Vessel Mortgage) shall occur in respect
of any Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage; or

 

10.08 Guaranties. After the execution and delivery thereof, any Guaranty, or any
provision thereof, shall cease to be in full force or effect as to any Guarantor
(unless such Guarantor is no longer a Subsidiary of the Parent by virtue of a
liquidation, sale, merger or consolidation permitted by Section 9.02) or any
Guarantor (or Person acting by or on behalf of such Guarantor) shall deny or
disaffirm such Guarantor’s obligations under the Guaranty to which it is a party
or any Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party beyond any grace period (if any) provided
therefor; or

 

10.09 Judgments. One or more judgments or decrees shall be entered against the
Parent or any of its Subsidiaries involving in the aggregate for the Parent and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, exceeds
$10,000,000; or

 

10.10 Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative

 

84

--------------------------------------------------------------------------------


 

Agent to the Borrower as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Revolving Commitment terminated, whereupon all Revolving Commitments of each
Lender shall forthwith terminate immediately and any Revolving Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents.

 

SECTION 11. Agency and Security Trustee Provisions.

 

11.01 Appointment. (a) The Lenders hereby designate Nordea Bank Finland plc, New
York Branch, as Administrative Agent (for purposes of this Section 11, the term
“Administrative Agent” shall include Nordea Bank Finland plc, New York Branch
(and/or any of its affiliates) in its capacity as Collateral Agent pursuant to
the Security Documents and in its capacity as security trustee pursuant to the
Collateral Vessel Mortgages or Secondary Collateral Vessel Mortgages) to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Agents to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agents by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. Furthermore,
each Lender hereby irrevocably authorizes the Administrative Agent and the
Collateral Agent to enter into the Intercreditor Agreements on their behalf, and
agrees to be bound by the provisions set forth therein. The Agents may perform
any of its duties hereunder by or through its respective officers, directors,
agents, employees or affiliates and, may assign from time to time any or all of
its rights, duties and obligations hereunder and under the Security Documents to
any of its banking affiliates.

 

(b)                                 The Lenders hereby irrevocably appoint
Nordea Bank Finland plc, New York Branch as security trustee solely or the
purpose of holding legal title to the Collateral Vessel Mortgages and the
Secondary Collateral Vessel Mortgages on each of the flag Vessels of an
Acceptable Flag Jurisdiction on behalf of the applicable Lenders, from time to
time, with regard to the (i) security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Lenders
or any of them or for the benefit thereof under or pursuant to the Collateral
Vessel Mortgages and the Secondary Collateral Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Vessel Mortgages and the Secondary Collateral Vessel Mortgages),
(ii) all money, property and other assets paid or transferred to or vested in
any Lender or any agent of any Lender or received or recovered by any Lender or
any agent of any Lender pursuant to, or in connection with the Collateral Vessel
Mortgages and the Secondary Collateral Vessel Mortgages, whether from the
Borrower or any Subsidiary Guarantor or any other person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing,

 

85

--------------------------------------------------------------------------------


 

including all interest, income and other sums at any time received or receivable
by any Lender or any agent of any Lender in respect of the same (or any part
thereof). Nordea Bank Finland plc, New York Branch hereby accepts such
appointment as security trustee.

 

11.02 Nature of Duties. The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents.
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by such Person’s gross negligence or willful misconduct
(any such liability limited to the applicable Agent to whom such Person
relates). The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

11.03 Lack of Reliance on the Agents. Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Parent and its Subsidiaries and, except
as expressly provided in this Agreement, none of the Agents shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. None of the Agents shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Parent and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

11.04 Certain Rights of the Agents. If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender or the holder
of any Note shall have any right of action whatsoever against the Agents as a
result of any of the Agents acting or refraining from acting hereunder or under
any other Credit Document in accordance with the instructions of the Required
Lenders.

 

86

--------------------------------------------------------------------------------


 

 

11.05 Reliance. Each of the Agents shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
the applicable Agent believed to be the proper Person, and, with respect to all
legal matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.

 

11.06 Indemnification. To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.

 

11.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual capacity.
Each of the Agents may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with any Credit Party or any
Affiliate of any Credit Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower or any
other Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

11.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

11.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

87

--------------------------------------------------------------------------------


 

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company that is, unless an Event of Default has occurred and is continuing
at such time, reasonably acceptable to the Borrower.

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent, with the consent of the Borrower (which shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Default has occurred and is continuing at such time), shall then appoint a
commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Administrative Agent (which successor Administrative
Agent shall be a Lender hereunder if any such Lender agrees to serve as
Administrative Agent at such time) who shall serve as Administrative Agent
hereunder until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 25th Business Day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

11.10 The Joint Lead Arrangers. Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, each of the Joint Lead
Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Joint Lead Arrangers shall be entitled to all indemnification and
reimbursement rights in favor of any of the Agents as provided for under
Sections 11.06 and 12.01. Without limitation of the foregoing, none of the Joint
Lead Arrangers shall, solely by reason of this Agreement or any other Credit
Documents, have any fiduciary relationship in respect of any Lender or any other
Person.

 

11.11 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 

88

--------------------------------------------------------------------------------


 

(b)                                 The Lenders hereby authorize the Collateral
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Collateral Agent upon any Collateral (i) upon termination of the
Revolving Commitments and payment and satisfaction of all of the Obligations
(other than inchoate indemnification obligations) at any time arising under or
in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than the Borrower and its Subsidiaries)
upon the sale or other disposition thereof in compliance with Section 9.02,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 12.12), (iv) as
otherwise may be expressly provided in the relevant Security Documents or (v) as
otherwise provided in Section 12.22 hereof. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 11.11.

 

(c)                                  The Collateral Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Credit Party or is cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 11.11 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

11.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

SECTION 12. Miscellaneous.

 

12.01 Payment of Expenses, etc. The Borrower agrees that it shall: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of each of the Agents (including, without
limitation, the reasonable fees and disbursements of White & Case LLP, Watson,
Farley & Williams, other counsel to the Administrative Agent and the Lead
Arrangers and local counsel) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent

 

89

--------------------------------------------------------------------------------


 

relating hereto or thereto, of the Agents in connection with their respective
syndication efforts with respect to this Agreement and of the Agents and each of
the Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein (including, without limitation, the reasonable fees and disbursements of
counsel (including in-house counsel) for each of the Agents and for each of the
Lenders); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, documentary, transfer, sales and use, value
added, excise and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify the Agents,
the Collateral Agent and each Lender, and each of their respective officers,
directors, trustees, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
any of the Agents, the Collateral Agent or any Lender is a party thereto)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein, or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
on any Collateral Vessel or in the air, surface water or groundwater or on the
surface or subsurface of any property at any time owned or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling, disposal or Environmental Release of Hazardous Materials at any
location, whether or not owned or operated by the Borrower or any of its
Subsidiaries, the non-compliance of any Collateral Vessel or property with
foreign, federal, state and local laws, regulations, and ordinances (including
applicable permits thereunder) applicable to any Collateral Vessel or property,
or any Environmental Claim asserted against the Borrower, any of its
Subsidiaries or any Collateral Vessel or property at any time owned or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified). To the extent that the undertaking to indemnify, pay
or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 

12.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and

 

90

--------------------------------------------------------------------------------


 

agencies of such Lender wherever located) to or for the credit or the account of
any Credit Party but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of such Credit
Party, to such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 12.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

 

12.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telecopier or e-mail communication) and mailed, telexed, telecopied or
delivered: if to any Credit Party, at the address specified under its signature
below; if to any Lender, at its address specified opposite its name on Schedule
II; and if to the Administrative Agent, at its Notice Office; or, as to any
other Credit Party, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by telex, telecopier or e-mail, be effective when sent by
telex, telecopier or e-mail except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

 

12.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, that (i) no Credit Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document without the prior written consent of the Lenders, (ii) although
any Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Revolving Commitments hereunder
except as provided in Section 12.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Commitment Commission thereon (except (m) in
connection with a waiver of applicability of any post-default increase in
interest rates and (n) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Revolving
Commitments shall not constitute a change in the terms of such participation,
and that an increase in any Revolving Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (y) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement or
(z) release all or substantially all of the

 

91

--------------------------------------------------------------------------------


 

Collateral under all of the Security Documents (except as expressly provided in
the Credit Documents) securing the Loans hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

 

(b)                                 Notwithstanding the foregoing, any Lender
(or any Lender together with one or more other Lenders) may (x) assign all or a
portion of its Revolving Commitment and/or its outstanding Loans to its
(i) (A) parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any Affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in bank
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an Affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), provided, that no such assignment may be made to any such Person
that is, or would at such time constitute, a Defaulting Lender, or (ii) in the
case of any Lender that is a fund that invests in bank loans, any other fund
that invests in bank loans and is managed or advised by the same investment
advisor of such Lender or by an Affiliate of such investment advisor or (iii) to
one or more Lenders or (y) assign with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed and shall not be required
if any Event of Default is then in existence, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof) all, or if less than all, a portion equal
to at least $20,000,000 in the aggregate for the assigning Lender or assigning
Lenders, of such Revolving Commitments and outstanding principals of Loans
hereunder to one or more Eligible Transferees (treating any fund that invests in
bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time Schedule I shall be
deemed modified to reflect the Revolving Commitments (and/or outstanding Loans,
as the case may be) of such new Lender and of the existing Lenders, (ii) new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised Revolving
Commitments (and/or outstanding Loans, as the case may be), (iii) the consent of
the Administrative Agent shall be required in connection with any assignment
pursuant to preceding clause (y) (which consent shall not be unreasonably
withheld or delayed), and (iv) the Administrative Agent shall receive at the
time of each such assignment, from the assigning or assignee Lender, the payment
of a non-refundable assignment fee of $3,500. To the extent of any assignment
pursuant to this Section 12.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Revolving Commitments (it
being understood that the indemnification provisions under this Agreement
(including, without limitation, Sections 2.09, 2.10, 4.04, 12.01 and 12.06)
shall survive as to such assigning Lender). To the extent that an assignment of
all or any portion of a Lender’s Revolving Commitments and related outstanding
Obligations pursuant to Section

 

92

--------------------------------------------------------------------------------


 

2.12 or this Section 12.04(b) would, at the time of such assignment, result in
increased costs under Section 2.09, 2.10 or 4.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender in support
of borrowings made by such Lender from such Federal Reserve Bank or central bank
and, with the consent of the Administrative Agent, any Lender which is a fund
may pledge all or any portion of its Notes or Loans to a trustee for the benefit
of investors and in support of its obligation to such investors; provided,
however, no such pledge shall release a Lender from any of its obligations
hereunder or substitute any such pledge for such Lender as a party hereto.

 

(d)                                 Any lender under the Junior Credit Agreement
and any Affiliate thereof (each an “Affiliated Lender”) may purchase Loans
and/or Revolving Commitments hereunder, whether by assignment or participation,
subject to the following requirements:

 

(i)                                     no Loans or Revolving Commitments may be
assigned, or participations sold, to an Affiliated Lender if, after giving
effect to such assignment, the Affiliated Lenders in the aggregate would own (as
a Lender or through a participation) in excess of 30% of all Loans and Revolving
Commitments then outstanding under this Agreement;

 

(ii)                                  notwithstanding anything to the contrary
in the definition of Required Lenders or in Section 12.12, for purposes of
determining whether the Required Lenders or all of the Lenders hereunder have or
any affected Lender hereunder has (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Credit Document or any departure therefrom by the Credit
Parties, (ii) otherwise acted on any matter related to any Credit Document or
(iii) directed or required the Administrative Agent, the Collateral Agent or any
Lender under the Credit Documents to undertake any action (or refrain from
taking any action) with respect to or under any such Credit Document the Loans
or Revolving Commitments held by any Affiliated Lender shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, all of
the Lenders have or any affected Lender has taken any action or voted on any
matter (other than (x) with respect to any “all Lenders” or “all Lenders
directly affected thereby” vote or (y) any vote that has a disproportionate
effect on the Loans or Revolving Commitments held by an Affiliated Lender
relative to the Loans or Revolving Commitments held by Lenders that are
Affiliated Lenders);

 

(iii)                               the Affiliated Lenders shall be prohibited
from being appointed as, or succeeding to the rights and duties of, the
Administrative Agent or the Collateral Agent under this Agreement and the other
Credit Documents until such time (if any) as when all Obligations (other than
those held by any Affiliated Lender and other than contingent obligations not
then due and owing) have been paid in full in cash;

 

93

--------------------------------------------------------------------------------


 

(iv)                              by acquiring a Loan or Revolving Commitment
each Affiliated Lender, in its capacity as a Lender, shall be deemed to have
(I) waived its right to receive information prepared by the Administrative Agent
or any other Lender (or any advisor, agent or counsel thereof) under or in
connection with the Credit Documents (to the extent not provided to the Credit
Parties), attend any meeting or conference call (or any portion thereof) with
the Administrative Agent or any Lender (to the extent that the Credit Parties
are excluded from attending), (II) agreed that it is prohibited from making or
bringing any claim, in its capacity as a Lender hereunder against the
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Credit Documents, except any claims that the
Administrative Agent or such Lender is treating such Affiliated Lender, in its
capacity as a Lender, in a disproportionate manner relative to the other
Lenders, and (III) agreed, without limiting its rights as a Lender described in
clause (ii) above, that it will have no right whatsoever to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Credit Document
other than each Lender’s and Administrative Agent’s duties and obligations
hereunder; and

 

(v)                                 the applicable Affiliated Lender identifies
itself as an Affiliated Lender prior to the assignment of Loans and/or Revolving
Commitments to it pursuant to the respective Assignment and Assumption
Agreement;

 

Additionally, the Credit Parties and each Affiliated Lender hereby agree that if
a case under Title 11 of the United States Code is commenced against any Credit
Party, such Credit Party shall seek (and each Affiliated Lender shall consent)
to provide that the vote of any Affiliated Lender (in its capacity as a Lender)
with respect to any plan of reorganization of such Credit Party shall not be
counted except that such Affiliated Lender’s vote (in its capacity as a Lender)
may be counted to the extent any such plan of reorganization proposes to treat
the Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Credit Parties.

 

12.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 

94

--------------------------------------------------------------------------------


 

12.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans or Commitment Commission, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 12.06(a)and (b) shall
be subject to the express provisions of this Agreement which require, or permit,
differing payments to be made to Non-Defaulting Lenders as opposed to Defaulting
Lenders.

 

12.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Borrower to the Lenders). In
addition, all determinations of compliance with this Agreement or any other
Credit Document shall utilize accounting principles and policies in conformity
with those used to prepare the historical financial statements delivered to the
Lenders for the first fiscal year of the Borrower ended December 31, 2010 (with
the foregoing generally accepted accounting principles, subject to the preceding
proviso, herein called “GAAP”). Unless otherwise noted, all references in this
Agreement to GAAP shall mean generally accepted accounting principles as in
effect in the United States.

 

(b)                                 All computations of interest for Loans,
Commitment Commission and other Fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, Fees or
Commitment Commission are payable.

 

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED

 

95

--------------------------------------------------------------------------------


 

IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES AND THE SECONDARY COLLATERAL
VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY, IN THE CASE OF ANY SECURED CREDITOR,
AND SHALL, IN THE CASE OF ANY CREDIT PARTY, BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARENT, THE BORROWER, GMSC AND ARLINGTON
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
PARENT, THE BORROWER, GMSC AND ARLINGTON FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID,
TO THE PARENT, THE BORROWER, GMSC AND/OR ARLINGTON, AS THE CASE MAY BE, AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION. IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 12.08
OR OTHERWISE PERMITTED BY LAW.

 

(b)                                  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

96

--------------------------------------------------------------------------------


 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

 

12.10 Restatement Effective Date; Waiver of Defaults and Events of Default.
(a) This Agreement shall become effective on the date (the “Restatement
Effective Date”) on which the following conditions shall have been satisfied on
or prior to such date:

 

(i)                                     the Parent, GMSC, Arlington, the
Borrower, the Administrative Agent and the Lenders constituting the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and the Subsidiary Guarantors described in clause (x) of the
definition thereof shall have signed an acknowledgment hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or facsimile
notice (actually received) at such office that the same has been signed and
mailed to it;

 

(ii)                                  the Borrower shall have paid to the
Administrative Agent and the Lenders (x) all costs, fees and expenses
(including, without limitation, the reasonable legal fees and expenses of
White & Case LLP and maritime counsel and other local counsel to the
Administrative Agent) and other compensation contemplated in connection with
this Agreement payable to the Administrative Agent and the Lenders in respect of
the transactions contemplated by this Agreement to the extent then due and
invoiced at least two Business Days prior to the Restatement Effective Date, and
(y) a non-refundable fee in an amount equal to 0.15% of the sum of the Total
Revolving Commitment (or, if reduced to zero, the outstanding Revolving Loans)
and the outstanding Term Loans (before taking into account the repayment
referred to in clause (v) below) for further distribution to each Lender in
accordance with its respective outstanding Revolving Commitment and Term Loans
as of the date hereof (after taking into account the repayment referred to in
clause (v) below);

 

(iii)                               the Administrative Agent shall have received
a copy of the duly authorized and executed $550M Credit Agreement, which $550M
Credit Agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be in full force and effect in accordance with
its terms;

 

(iv)                              the Administrative Agent shall have received a
copy of the duly authorized and executed Junior Credit Agreement, which Junior
Credit Agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be in full force and effect in accordance with
its terms;

 

97

--------------------------------------------------------------------------------


 

(v)                                 the Junior Borrowers shall have received
$200,000,000 of cash proceeds from the loans under the Junior Credit Agreement
and applied the same to (x) the repayment of amounts under the Original 2008
Credit Agreement and (y) the repayment of the Term Loans in the amount of no
less than $25,000,000;

 

(vi)                              the Collateral and Guaranty Requirements with
respect to each Collateral Vessel shall have been satisfied or the
Administrative Agent shall have waived such requirements (other than the
Specified Requirements) and/or conditioned such waiver on the satisfaction of
such requirements within a specified period of time;

 

(vii)                           the Administrative Agent shall have received a
copy of the duly authorized and executed Intercreditor Agreement, which
Intercreditor Agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall be in full force and effect in accordance
with its terms;

 

(viii)                        the Administrative Agent shall have received a
copy of the duly authorized and executed Secondary Intercreditor Agreement,
which Secondary Intercreditor Agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect in accordance with its terms;

 

(ix)                                the Administrative Agent shall have received
an appraisal report of a recent date (and in no event dated earlier than 60 days
prior to the Restatement Effective Date) in scope, form and substance, and from
two Approved Appraisers, reasonably satisfactory to the Administrative Agent,
stating the then current Fair Market Value of each of the Collateral Vessels on
such date, the results of which shall be reasonably satisfactory to the
Administrative Agent;

 

(x)                                   (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties contained herein or in
any other Credit Document shall be true and correct in all material respects
both before and after giving effect to the Transaction (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date);

 

(xi)                                all Loans converted pursuant to this
Agreement shall be in full compliance with all applicable requirements
(including without limitation the collateral valuation requirements) of law,
including, without limitation, the Margin Regulations and the collateral
valuation requirements thereunder, and each Lender in good faith shall be able
to complete the relevant forms establishing compliance with the Margin
Regulations;

 

(xii)                             after giving effect to the conversion of the
Loans and the performance by the Credit Parties of the Credit Documents and the
other transactions contemplated hereby, there shall be no conflict with, or
default under, any material agreement or contractual or other restrictions which
is binding for the Borrower or any of its Subsidiaries;

 

(xiii)                          the Borrower shall cause to be delivered to the
Administrative Agent a solvency certificate from the senior financial officer of
the Parent, in the form of Exhibit J, which shall be addressed to the
Administrative Agent and each of the Lenders and dated the

 

98

--------------------------------------------------------------------------------


 

Restatement Effective Date, setting forth the conclusion that, after giving
effect to the incurrence of all the financings contemplated hereby, the Parent
and its Subsidiaries, taken as a whole, and the Borrower, Arlington and their
Subsidiaries, taken as a whole, are not insolvent and will not be rendered
insolvent by the incurrence of such indebtedness, and will not be left with
unreasonably small capital with which to engage in their respective businesses
and will not have incurred debts beyond their ability to pay such debts as they
mature;

 

(xiv)                         the Administrative Agent shall have received
copies of (i) the financial statements referred to in Sections 9.05(a), which
financial statements shall be in form and substance reasonably satisfactory to
the Administrative Agent and (ii) Cash Flow Projections for the 13-week period
beginning on the Restatement Effective Date in form and substance reasonably
satisfactory to the Lenders;

 

(xv)                            on the Restatement Effective Date, nothing shall
have occurred since December 31, 2010 (and neither the Administrative Agent nor
the Required Lenders shall have become aware of any facts or conditions not
previously known to the Administrative Agent or the Required Lenders) which the
Administrative Agent or the Required Lenders shall determine is reasonably
likely to have a Material Adverse Effect;

 

(xvi)                         there shall be no actions, suits or proceedings
pending or threatened (i) with respect to this Agreement or any other Credit
Document or (ii) which the Administrative Agent shall determine has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(xvii)                      there shall not exist any condition or occurrence on
or arising from any Vessel or property owned or operated or occupied by the
Parent or any of its Subsidiaries that (a) results in material noncompliance by
the Parent or such Subsidiary with any applicable Environmental Law which could
be reasonably be expected to have a Material Adverse Effect or (b) could
reasonably be expected to form the basis of an Environmental Claim against the
Parent or any of its Subsidiaries or any such Vessel or property which, in any
case, could be reasonably expected to have a Material Adverse Effect;

 

(xviii)                   the Credit Parties shall have provided, or procured
the supply of, the “know your customer” information required pursuant to the
PATRIOT Act, in each case as requested by any Lender or the Administrative Agent
in connection with its internal compliance regulations thereunder or other
information reasonably requested by the Lender or the Administrative Agent to
satisfy related checks under all applicable laws and regulations pursuant to the
transactions contemplated hereby;

 

(xix)                           all necessary governmental (domestic and
foreign) and third party approvals and/or consents in connection with the Loans,
the other transactions contemplated hereby and the granting of Liens under the
Credit Documents shall have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of this Agreement or
the other transactions contemplated by the Credit Documents or otherwise
referred to herein or therein; and

 

99

--------------------------------------------------------------------------------


 

(xx)                              there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified prohibiting or imposing materially
adverse conditions upon this Agreement or the other transactions contemplated by
the Credit Documents or otherwise referred to herein or therein.

 

The Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Restatement Effective Date.

 

(b)                                 The Lenders hereby waive any default or
event of default that has occurred and is continuing under the Original Credit
Agreement, to the extent the lenders under the $550M Credit Agreement have
waived the corresponding default or event of default, if any, under the Original
2008 Credit Agreement and to the extent that such default or event of default is
not a Default or an Event of Default hereunder.

 

12.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

12.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto and the Required Lenders,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than a Defaulting Lender) (with Obligations
being directly affected in the case of following clause (i)) and in the case of
the following clause (vi), to the extent (in the case of the following clause
(vi)) that any such Lender would be required to make a Loan in excess of its pro
rata portion provided for in this Agreement or would receive a payment or
prepayment of Loans or a commitment reduction that (in any case) is less than
its pro rata portion provided for in this Agreement, in each case, as a result
of any such amendment, modification or waiver referred to in the following
clause (vi)), (i) extend the final scheduled maturity of any Loan or Note,
extend the timing for or reduce the principal amount of any Scheduled
Amortization Payment, or reduce the rate or extend the time of payment of fees
or interest on any Loan or Note or Commitment Commission (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates and (y) any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i)), or reduce the principal amount
thereof (except to the extent repaid in cash), (ii) release all or substantially
all of the Collateral (except as expressly provided in the Credit Documents)
under the Security Documents, (iii) amend, modify or waive any provision of this
Section 12.12, (iv) reduce the percentage specified in the definition of
Required Lenders or otherwise amend or modify the definition of Required Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Revolving Commitments are included on the Original
Effective Date), (v) consent to the assignment or transfer by the Borrower or
any Subsidiary Guarantor of any of its respective rights and obligations under
this Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify or
waive any other provision in this Agreement to the extent providing for payments
or prepayments of Loans or reductions in Revolving Commitments, in each case, to
be

 

100

--------------------------------------------------------------------------------


 

applied pro rata among the Lenders entitled to such payments or prepayments of
Loans or reductions in Revolving Commitments (it being understood that the
provision of additional extensions of credit pursuant to this Agreement, or the
waiver of any mandatory commitment reduction or any mandatory prepayment of
Loans by the Required Lenders shall not constitute an amendment, modification or
waiver for purposes of this clause (vi)), or (vii) release any Subsidiary
Guarantor from a Subsidiaries Guaranty to the extent same owns a Collateral
Vessel (other than as provided in the Subsidiaries Guaranty); provided, further,
that no such change, waiver, discharge or termination shall (t) increase the
Revolving Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Revolving Commitments shall not constitute an
increase of the Revolving Commitment of any Lender, and that an increase in the
available portion of any Revolving Commitment of any Lender shall not constitute
an increase in the Revolving Commitment of such Lender), (u) without the consent
of each Agent, amend, modify or waive any provision of Section 11 as same
applies to such Agent or any other provision as same relates to the rights or
obligations of such Agent, (v) without the consent of the Collateral Agent,
amend, modify or waive any provision relating to the rights or obligations of
the Collateral Agent or (w) without the holders of at least a majority of the
outstanding Other Obligations at all times after the time on which all Credit
Document Obligations have been paid in full, amend, modify or waive any
provision set forth in Section 13.

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclusive, of the first proviso to
Section 12.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clauses (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower if the respective Lender’s consent
is required with respect to less than all Loans (or related Revolving
Commitments), to replace only the respective Revolving Commitments and/or Loans
of the respective non-consenting Lender which gave rise to the need to obtain
such Lender’s individual consent) with one or more Replacement Lenders pursuant
to Section 2.12 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Revolving Commitment
(if such Lender’s consent is required as a result of its Revolving Commitment),
and/or repay outstanding Loans and terminate any outstanding Revolving
Commitments of such Lender which gave rise to the need to obtain such Lender’s
consent, in accordance with Sections 4.01(iv), provided that, unless the
Revolving Commitments are terminated, and Loans repaid, pursuant to preceding
clause (B) are immediately replaced in full at such time through the addition of
new Lenders or the increase of the Revolving Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided, further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Revolving Commitment
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 12.12(a).

 

101

--------------------------------------------------------------------------------


 

12.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.09, 2.10, 4.04, 12.01 and 12.06 shall, subject to Section 2.11(b)
(to the extent applicable), survive the execution, delivery and termination of
this Agreement and the Notes and the making and repayment of the Loans.

 

12.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 

12.15 [Intentionally Omitted].

 

12.16 Confidentiality. (a) Subject to the provisions of clauses (b) and (c) of
this Section 12.16, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 12.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (a) as has become generally available to the public other
than by virtue of a breach of this Section 12.16(a) by the respective Lender,
(b) as may be required in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(e) to the Administrative Agent or the Collateral Agent, (f) to any prospective
or actual transferee or participant in connection with any contemplated transfer
or participation of any of the Notes or Revolving Commitments or any interest
therein by such Lender, (g) any credit insurance provider related to the
Borrower and its Obligations and (h) any direct, indirect, actual or prospective
counterparty (and its advisors) to any swap, derivative or securitization
transaction related to the Obligations, provided that such prospective
transferee expressly agrees to be bound by the confidentiality provisions
contained in this Section 12.16.

 

(b)                                 The Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates any information related to
the Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of the Borrower or
its Subsidiaries), provided such Persons shall be subject to the provisions of
this Section 12.16 to the same extent as such Lender.

 

102

--------------------------------------------------------------------------------


 

12.17 Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this Section 12.17, to maintain
a register (the “Register”) on which it will record the Revolving Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Revolving Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Revolving Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Revolving Commitments and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Revolving
Commitments and Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Revolving Commitments and Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, and thereupon
one or more new Notes in the same aggregate principal amount shall be issued to
the assigning or transferor Lender and/or the new Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 12.17, except to the extent caused by the Administrative Agent’s
own gross negligence or willful misconduct.

 

12.18 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder or under any of
the Notes in the currency expressed to be payable herein or under the Notes (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s New York office on the Business Day
preceding that on which final judgment is given. The obligations of the Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder or
under any Note shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the specified currency with such other currency; if the
amount of the specified currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent, as the case may be, in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.

 

103

--------------------------------------------------------------------------------


 

12.19 Language. All correspondence, including, without limitation, all notices,
reports and/or certificates, delivered by any Credit Party to the Administrative
Agent, the Collateral Agent or any Lender shall, unless otherwise agreed by the
respective recipients thereof, be submitted in the English language or, to the
extent the original of such document is not in the English language, such
document shall be delivered with a certified English translation thereof.

 

12.20 Waiver of Immunity. The Borrower, in respect of itself, each other Credit
Party, its and their process agents, and its and their properties and revenues,
hereby irrevocably agrees that, to the extent that the Borrower, any other
Credit Party or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the Republic of the
Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of
Malta, the United States or the Republic of Liberia or any other Acceptable Flag
Jurisdiction or elsewhere, to enforce or collect upon the Obligations of the
Borrower or any other Credit Party related to or arising from the transactions
contemplated by any of the Credit Documents, including, without limitation,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, the Borrower, for itself and on behalf of
the other Credit Parties, hereby expressly waives, to the fullest extent
permissible under applicable law, any such immunity, and agrees not to assert
any such right or claim in any such proceeding, whether in the Republic of the
Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of
Malta, the United States or the Republic of Liberia or elsewhere.

 

12.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

 

12.22 Release of Collateral Vessels, Related Security Documents and Subsidiary
Guarantors. (a) At any time that (i) the Attributable Loan Amount of any Primary
Collateral Vessel has been reduced to zero and all repayments and commitment
reductions required by Section 4.02(c) by reason of a Collateral Disposition
involving such Primary Collateral Vessel shall have been made and (ii) no
Default or Event of Default exists or would result from the release of
Collateral (including, without limitation, under Sections 9.10 and 9.11), the
Collateral Agent shall, at the request of the Borrower, (x) release and
discharge the Security Documents related to such Primary Collateral Vessel,
(y) release the Credit Party which owns such Primary Collateral Vessel from the
Subsidiaries Guaranty and (z) release the Pledge Agreement Collateral of the
Credit Party which owns such Primary Collateral Vessel, provided that, in each
case, the relevant Credit Party shall pay all documented out of pocket costs and
expenses reasonably incurred by the Collateral Agent in connection with
provision of such release and discharge; provided, further, that each Lender
hereby (I) consents, in connection with (x) the release and discharge of a
Primary Collateral Vessel, (y) the release of the Credit Party which owns such
Primary Collateral Vessel from the Subsidiaries Guaranty and (z) the release of
the

 

104

--------------------------------------------------------------------------------


 

Pledge Agreement Collateral of the Credit Party which owns such Primary
Collateral Vessel upon the repayment in full of the Attributable Loan Amount for
such Primary Collateral Vessel, to release and hereby direct the Collateral
Agent to release (A) the relevant Primary Collateral Vessel Mortgage and other
related Security Documents, (B) such Credit Party’s obligations under its
Subsidiaries Guaranty and (C) the Pledge Agreement Collateral of such Credit
Party and (II) directs the Collateral Agent, and the Collateral Agent agrees to
execute and deliver or, at the Borrower’s expense, file such documents and
perform other actions reasonably necessary to release the relevant Primary
Collateral Vessel Mortgages, release the relevant Credit Party’s obligations
under the Subsidiaries Guaranty and release the relevant Pledge Agreement
Collateral when and as directed pursuant to this Section 12.22(a).
Notwithstanding anything to the contrary set forth above, the Lenders and the
Collateral Agent shall not be required to (x) release and discharge the Security
Documents related to the relevant Primary Collateral Vessel, (y) release the
Credit Party which owns the relevant Primary Collateral Vessel from the
Subsidiaries Guaranty or (z) release any Pledge Agreement Collateral of the
Credit Party which owns the relevant Primary Collateral Vessel unless the
lenders under each of the $550M Credit Agreement and the Junior Credit Agreement
also release and discharge or are deemed to agree to also release and discharge
such Primary Collateral Vessel, Pledge Agreement Collateral and Credit Party
from the corresponding $550M Credit Documents and Junior Credit Documents,
respectively, pursuant to the terms of the $550M Credit Agreement or the Junior
Credit Agreement, respectively, and the Intercreditor Agreement.

 

(b)                                 At any time that (i) the $550M Agent agrees
to release a Secondary Collateral Vessel (and the various guarantees and
security documents related thereto) in accordance with the terms of the $550M
Credit Documents and the Junior Agent agrees (at the direction of the lenders
under the Junior Credit Agreement) or is deemed to agree to release such
Secondary Collateral Vessel (and the various guarantees and security documents
related thereto) in accordance with the terms of the Junior Credit Agreement and
the Secondary Intercreditor Agreement, in each case other than in contemplation
of the repayment of the Indebtedness thereunder in full, and (ii) no Default or
Event of Default exists or would result from the release of such Secondary
Collateral Vessel (including, without limitation, under Sections 9.10 and 9.11),
the Collateral Agent shall, at the request of the Borrower, (x) release and
discharge the Security Documents related to such Secondary Collateral Vessel,
(y) release the Credit Party which owns such Secondary Collateral Vessel from
the Subsidiaries Guaranty and (z) release the Pledge Agreement Collateral of the
Subsidiary Guarantor which owned such Secondary Collateral Vessel, provided
that, in each case, the relevant Credit Party shall pay all documented out of
pocket costs and expenses reasonably incurred by the Collateral Agent in
connection with provision of such release and discharge.

 

(c)                                  To the extent that any Subsidiary that
guarantees the Senior Unsecured Notes, the obligations under the $550M Credit
Agreement or the obligations under the Junior Credit Agreement at any time is
released from its obligation to guarantee the Senior Unsecured Notes, the
obligations under the $550M Credit Agreement and the obligations under the
Junior Credit Agreement, the guarantee of such Subsidiary Guarantor of the
Obligations will also be released unless such Subsidiary Guarantor is otherwise
required to guarantee the Obligations pursuant to the terms of this Agreement
(including, without limitation, pursuant to clauses (x) and (y) of the
definition of Subsidiary Guarantor).

 

105

--------------------------------------------------------------------------------


 

SECTION 13. Holdings Guaranty.

 

13.01 Guaranty. In order to induce the Administrative Agent, the Collateral
Agent and the Lenders to enter into this Agreement and to extend credit
hereunder, and induce the other Guaranteed Creditors to enter into Interest Rate
Protection Agreements and Other Hedging Agreements and in recognition of the
direct benefits to be received by the Parent, Arlington and GMSC from the
proceeds of the Loans and the entering into of such Interest Rate Protection
Agreements and Other Hedging Agreements, each of the Parent, Arlington and GMSC
hereby agrees with the Guaranteed Creditors as follows: Each of the Parent,
Arlington and GMSC hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety, the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, each of the Parent, Arlington and GMSC, unconditionally
and irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all reasonable documented out-of-pocket expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations. If a claim is ever made upon any Guaranteed Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Borrower), then and in such
event, each of the Parent, Arlington and GMSC agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon the Parent,
Arlington or GMSC, as the case may be, notwithstanding any revocation of this
Holdings Guaranty or other instrument evidencing any liability of the Borrower,
and the Parent, Arlington or GMSC, as the case may be, shall both be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

13.02 Bankruptcy. Additionally, each of the Parent, Arlington and GMSC
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the Borrower upon the occurrence of any of the events specified in
Section 10.04, and irrevocably, unconditionally and jointly and severally
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, in lawful money of the United States.

 

13.03 Nature of Liability. The liability of each of the Parent, Arlington and
GMSC hereunder is primary, absolute and unconditional, exclusive and independent
of any security for or other guaranty of the Guaranteed Obligations, whether
executed by the Parent, Arlington, GMSC, any other guarantor or by any other
party, and the liability of each of the Parent, Arlington and GMSC hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by

 

106

--------------------------------------------------------------------------------


 

the Borrower, or (e) any payment made to any Guaranteed Creditor on the
Guaranteed Obligations which any such Guaranteed Creditor repays to the Borrower
or any other Credit Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Borrower waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, (f) any action or inaction by the
Guaranteed Creditors as contemplated in Section 13.05, or (g) any invalidity,
irregularity or enforceability of all or any part of the Guaranteed Obligations
or of any security therefor.

 

13.04 Independent Obligation. The obligations of each of the Parent, Arlington
and GMSC hereunder are several and are independent of the obligations of any
other guarantor, any other party or the Borrower, and a separate action or
actions may be brought and prosecuted against the Parent, Arlington or GMSC
whether or not action is brought against any other guarantor, any other party or
the Borrower and whether or not any other guarantor, any other party or the
Borrower be joined in any such action or actions. Each of the Parent, Arlington
and GMSC waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each of the Parent, Arlington and GMSC.

 

13.05 Authorization. Each of the Parent, Arlington and GMSC authorizes the
Guaranteed Creditors without notice or demand (except as shall be required by
applicable statute or this Agreement and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to:

 

(a)                                  in accordance with the terms and provisions
of this Agreement and the other Credit Documents, change the manner, place or
terms of payment of, and/or change or extend the time of payment of, renew,
increase, accelerate or alter, any of the Guaranteed Obligations (including any
increase or decrease in the principal amount thereof or the rate of interest or
fees thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Holdings Guaranty shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b)                                 take and hold security for the payment of
the Guaranteed Obligations and sell, exchange, release, impair, surrender,
realize upon or otherwise deal with in any manner and in any order any property
by whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

(c)                                  exercise or refrain from exercising any
rights against the Borrower, any other Credit Party or others or otherwise act
or refrain from acting;

 

(d)                                 release or substitute any one or more
endorsers, guarantors, the Borrower, other Credit Parties or other obligors;

 

(e)                                  settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly

 

107

--------------------------------------------------------------------------------


 

in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Guaranteed Creditors;

 

(f)                                    apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of the Borrower to the
Guaranteed Creditors regardless of what liability or liabilities of the Borrower
remain unpaid;

 

(g)                                 consent to or waive any breach of, or any
act, omission or default under, this Agreement, any other Credit Document, any
Interest Rate Protection Agreement or any Other Hedging Agreement or any of the
instruments or agreements referred to herein or therein, or, pursuant to the
terms of the Credit Documents, otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or

 

(h)                                 take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of the Parent, Arlington or GMSC from its liabilities under this
Holdings Guaranty.

 

13.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of each of the Parent, Arlington or GMSC or any of their
respective Subsidiaries or the officers, directors, partners or agents acting or
purporting to act on their behalf, and any Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

13.07 Subordination. Any indebtedness of the Borrower now or hereafter owing to
each of the Parent, Arlington and GMSC, as the case may be, is hereby
subordinated to the Guaranteed Obligations of the Borrower owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to each of the
Parent, Arlington and GMSC shall be collected, enforced and received by the
Parent, Arlington or GMSC, as the case may be, for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the Guaranteed Obligations to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of the
Parent, Arlington or GMSC under the other provisions of this Holdings Guaranty.
Prior to the transfer by the Parent, Arlington or GMSC of any note or negotiable
instrument evidencing any such indebtedness of the Borrower to the Parent,
Arlington or GMSC, as the case may be, the Parent, Arlington or GMSC, as the
case may be, shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, each of the Parent, Arlington and GMSC hereby agrees with the
Guaranteed Creditors that they will not exercise any right of subrogation which
they may at any time otherwise have as a result of this Holdings Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash. If
and to the extent required in order for the Guaranteed Obligations of each of
the Parent, Arlington and GMSC to be enforceable under applicable federal, state
and other laws relating to the insolvency of debtors, the maximum liability of
the Parent, Arlington and GMSC, as the case may be,

 

108

--------------------------------------------------------------------------------


 

hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by the Parent, Arlington and GMSC, as the case may be, under such
laws, after giving effect to any rights of contribution, reimbursement and
subrogation arising under this Section 13.07.

 

13.08 Waiver. (a) Each of the Parent, Arlington and GMSC waives any right
(except as shall be required by applicable law and cannot be waived) to require
any Guaranteed Creditor to (i) proceed against the Borrower, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever. Each of the Parent,
Arlington and GMSC waives any defense based on or arising out of any defense of
the Borrower, any other guarantor or any other party, other than payment in full
in cash of the Guaranteed Obligations, based on or arising out of the disability
of the Borrower, any other guarantor or any other party, or the validity,
legality or unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against the Borrower, or any other party, or any security, without
affecting or impairing in any way the liability of either the Parent, Arlington
or GMSC hereunder except to the extent the Guaranteed Obligations have been paid
in cash. Each of the Parent, Arlington and GMSC waives any defense arising out
of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Parent, Arlington or GMSC against the Borrower or
any other party or any security.

 

(b)                                 Each of the Parent, Arlington and GMSC
waives all presentments, demands for performance, protests and notices,
including, without limitation, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Holdings Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. Each of the Parent, Arlington and GMSC assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
each of the Parent, Arlington and GMSC assumes and incurs hereunder, and agrees
that neither the Administrative Agent nor any of the other Guaranteed Creditors
shall have any duty to advise either the Parent, Arlington or GMSC of
information known to them regarding such circumstances or risks.

 

13.09 Judgment Shortfall. (a) The obligations of the Parent, Arlington and GMSC
under the Holdings Guaranty to make payments in the respective currency or
currencies in which the respective Guaranteed Obligations are required to be
paid (such currency being herein called the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Collateral Agent or the respective
other Secured Creditor of the full amount of the Obligation Currency expressed
to be payable to the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent or such other Secured Creditor under
this Holdings Guaranty or the other Credit Documents or any Interest Rate
Protection Agreements or any Other Hedging Agreements, as applicable. If for the
purpose of obtaining or enforcing judgment against the Parent, Arlington or GMSC
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange
(quoted by the Administrative Agent, determined, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Parent, Arlington and GMSC jointly and severally
covenant and agree to pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate or exchange prevailing
on the Judgment Currency Conversion Date.

 

* * *

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

GENERAL MARITIME CORPORATION,

 

 

as Parent

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION,

 

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: President

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION,

 

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: President

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ARLINGTON TANKERS LTD.,

 

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Director

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

1177 Avenue of the Americas

 

 

New York, NY 10022

 

 

Attention: Kenneth Chin, Esq.

 

 

Telephone:

(212) 715-9100

 

 

Facsimile:

(212) 715-8000

 

General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK

 

 

BRANCH, Individually, as Administrative Agent and as Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ LYNN SAURO

 

 

Name:

LYNN SAURO

 

 

Title:

ASSISTANT VICE PRESIDENT

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name:

Martin Lunder

 

 

Title:

Senior Vice President

 

General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DNB NOR BANK ASA, NEW YORK BRANCH,

 

 

Individually and as Joint Lead Arranger

 

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Title:

NIKOLAI A. NACHAMKIN

 

 

 

SENIOR VICE PRESIDENT

 

 

 

 

 

By:

/s/ Evan Uhlick

 

 

Title:

Evan Uhlick

 

 

 

Vice President

 

General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS FROM TIME TO TIME PARTY THERETO, AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

 

 

By

/s/ Scott Lewallen

 

 

Name: Scott Lewallen

 

 

Title: Head of Shipping Finance

 

 

 

 

 

 

 

By:

/s/ M. Stonehouse

 

 

Name: M. Stonehouse

 

Signature Page to General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS FROM TIME TO TIME PARTY THERETO, AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

NIBC Bank N.V.

 

 

 

 

 

 

 

 

/s/ Robbert Jan Souge

 

 

By Robbert Jan Souge

 

 

Title: Director

 

 

 

 

 

 

 

 

/s/ Maurice Wijmans

 

 

By Maurice Wijmans

 

 

Title: Director

 

Signature Page to General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS FROM TIME TO TIME PARTY THERETO, AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

ITF INTERNATIONAL TRANSPORT FINANCE SUISSE AG

 

 

 

By

/s/ Natalja Formuzala

/s/ Alexander Schaffert

 

 

Natalja Formuzala

Alexander Schaffert

 

 

Vice President

Vice President

 

Signature Page to General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION: CITIBANK NA

 

 

 

 

 

 

By

/s/ Christopher Conway

 

 

Title:

CHRISTOPHER CONWAY

 

 

 

VP

 

General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

By executing and delivering a copy hereof, each Subsidiary Guarantor listed
below hereby acknowledges and agrees that all Guaranteed Obligations of each
such Subsidiary Guarantor shall be fully guaranteed pursuant to the Subsidiaries
Guaranty and shall be fully secured pursuant to the Security Documents, in each
case in accordance with the respective terms and provisions thereof. Each of the
undersigned, each being a Subsidiary Guarantor under, and as defined in, the
Original Credit Agreement referenced in the foregoing Amended and Restated
Credit Agreement, hereby consents to the entering into of the Amended and
Restated Credit Agreement by the Borrower and agrees to the provisions thereof.

 

 

 

Acknowledged and Agreed by:

 

 

 

GMR POSEIDON LLC,

 

GMR ULYSSES LLC,

 

GMR HERCULES LLC,

 

GMR ATLAS LLC,

 

GMR ZEUS LLC,

 

GMR MANIATE LLC,

 

GMR SPARTIATE LLC,

 

as Subsidiary Guarantors

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name:

John C. Georgiopoulos

 

 

Title:

Manager

 

General Maritime Subsidiary II Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

 

 

COMMITMENTS

 

INSTITUTIONS

 

REVOLVING

 

TERM

 

TOTAL

 

 

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

$

13,172,043.01

 

$

73,291,947.23

 

$

86,463,990.24

 

DNB NOR BANK ASA, NEW YORK BRANCH

 

$

13,172,043.01

 

$

73,291,947.23

 

$

86,463,990.24

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

$

6,720,430.11

 

$

37,393,850.63

 

$

44,114,280.74

 

NIBC BANK N.V.

 

$

6,720,430.11

 

$

37,393,850.63

 

$

44,114,280.74

 

ITF INTERNATIONAL TRANSPORT FINANCE SUISSE AG

 

$

6,182,795.70

 

$

34,402,342.58

 

$

40,585,138.27

 

CITIBANK, N.A.

 

$

4,032,258.06

 

$

22,436,310.38

 

$

26,468,568.44

 

Total:

 

$

50,000,000.00

 

$

278,210,248.68

 

$

328,210,248.68

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LENDER ADDRESSES

 

INSTITUTIONS

 

ADDRESSES

 

 

 

NORDEA BANK FINLAND PLC,

 

437 Madison Avenue, 21st Floor

NEW YORK BRANCH

 

New York, NY 10022

 

 

Attn: Shipping, Offshore and Oil Services

 

 

Telephone:

212-318-9300

 

 

Facsimile:

212-421-4420

 

 

 

DNB NOR BANK ASA, NEW YORK

 

200 Park Avenue, 31st Floor

BRANCH

 

New York, NY 10166

 

 

Attn: Nikolai Nachamkin/Tor Ivar Hansen

 

 

Telephone:

212-681-3863/3856

 

 

Facsimile:

212-681-3900

 

 

email:

nikolai.nachamkin@dnbnor.no

 

 

 

cathleen.buckley@dnbnor.no

 

 

 

SKANDINAVISKA ENSKILDA BANKEN

 

Kungsträdgårdsgatan 8

AB (PUBL)

 

SE-l06 40 Stockholm

 

 

Sweden

 

 

Attn: Arne Juell-Skielse

 

 

Telephone:

+46 8 76 38638

 

 

Facsimile:

+46 8 67 80206

 

 

email: arne.juell-skielse@seb.se

 

 

 

NIBC BANK N.V.

 

Carnegieplein 4

 

 

2517 KJ The Hague

 

 

Netherlands

 

 

Attn: Jan-Willem Schellingerhout

 

 

Telephone:

+31 70 342 54 06

 

 

Facsimile:

+31 70 342 55 77

 

 

email: jan-willem.schellingerhout@nibc.com

 

 

 

ITF INTERNATIONAL TRANSPORT

 

Wasserwerkstrasse 12

FINANCE SUISSE AG

 

8006 Zurich

 

 

Switzerland

 

 

Attn: Mirko Ruelker

 

 

Telephone:

+41 44 3656 123

 

 

Facsimile:

+41 44 3656 299

 

 

email: Mirko.Ruelker@itf-suisse.com

 

 

 

CITIBANK, N.A.

 

399 Park Avenue 16th Floor 5

 

 

New York, NY 10043

 

 

Attn: Robert Malleck

 

 

Telephone:

212-816-5435

 

 

e-mail: robert.malleck@citi.com

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

COLLATERAL VESSELS

 

 

 

Collateral

 

 

 

 

 

Official

 

#

 

Vessels

 

Type

 

Size (dwt)

 

Built

 

Registry

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary Collateral
Vessels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Genmar Poseidon

 

VLCC

 

305,795

 

2002

 

Republic of the Marshall Islands

 

2187

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Genmar Ulysses

 

VLCC

 

318,695

 

2003

 

Republic of the Marshall Islands

 

2092

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Genmar Hercules

 

VLCC

 

306,543

 

2007

 

Republic of the Marshall Islands

 

2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Genmar Atlas

 

VLCC

 

306,005

 

2007

 

Republic of the Marshall Islands

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Genmar Zeus

 

VLCC

 

318,325

 

2010

 

Republic of the Marshall Islands

 

2295

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Genmar Maniate

 

Suezmax

 

165,000

 

2010

 

Republic of the Marshall Islands

 

2247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Genmar Spartiate

 

Suezmax

 

165,000

 

2011

 

Republic of the Marshall Islands

 

2262

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secondary Collateral
Vessels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Genmar Agamemnon

 

Aframax

 

96,214

 

1995

 

Republic of Liberia

 

10257

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Genmar Ajax

 

Aframax

 

96,183

 

1996

 

Republic of Liberia

 

10259

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Genmar Alexandra

 

Aframax

 

102,262

 

1992

 

Republic of the Marshall Islands

 

1441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Genmar Daphne

 

Aframax

 

106,560

 

2002

 

Republic of the Marshall Islands

 

2501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Genmar Defiance

 

Aframax

 

105,538

 

2002

 

Republic of Liberia

 

11678

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Genmar Elektra

 

Aframax

 

106,548

 

2002

 

Republic of the Marshall Islands

 

2945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

Genmar Revenge

 

Aframax

 

96,755

 

1994

 

Republic of Liberia

 

11253

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Genmar Strength

 

Aframax

 

105,674

 

2003

 

Republic of Liberia

 

11846

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Genmar Minotaur

 

Aframax

 

96,226

 

1995

 

Republic of Liberia

 

10948

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Genmar Consul

 

Handymaz

 

47,400

 

2004

 

Republic of the Marshall Islands

 

733745

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Genmar Companion

 

Panamax

 

72,750

 

2004

 

Republic of the Marshall Islands

 

733743

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Genmar Compatriot

 

Panamax

 

72,750

 

2004

 

Republic of the

 

733750

 

 

--------------------------------------------------------------------------------


 

#

 

Collateral
Vessels

 

Type

 

Size (dwt)

 

Built

 

Registry

 

Official
Number

 

 

 

 

 

 

 

 

 

 

Marshall Islands

 

 

20

 

Genmar Argus

 

Suezmax

 

164,097

 

2000

 

Republic of the Marshall Islands

 

1826

21

 

Genmar George T

 

Suezmax

 

149,847

 

2007

 

Republic of the Marshall Islands

 

2935

22

 

Genmar Harriet G

 

Suezmax

 

150,205

 

2006

 

Republic of Liberia

 

12884

23

 

Genmar Hope

 

Suezmax

 

153,919

 

1999

 

Republic of the Marshall Islands

 

1343

24

 

Genmar Horn

 

Suezmax

 

159,475

 

1999

 

Republic of the Marshall Islands

 

1225

25

 

Genmar Kara G

 

Suezmax

 

150,296

 

2007

 

Republic of Liberia

 

13098

26

 

Genmar Orion

 

Suezmax

 

159,992

 

2002

 

Republic of the Marshall Islands

 

1641

27

 

Genmar Phoenix

 

Suezmax

 

149,999

 

1999

 

Republic of the Marshall Islands

 

1882

28

 

Genmar Spyridon

 

Suezmax

 

153,972

 

2000

 

Republic of the Marshall Islands

 

1404

29

 

Genmar St. Nikolas

 

Suezmax

 

149,876

 

2008

 

Republic of the Marshall Islands

 

3046

30

 

Genmar Victory

 

VLCC

 

314,000

 

2001

 

Islands of Bermuda

 

733717

31

 

Genmar Vision

 

VLCC

 

314,000

 

2001

 

Islands of Bermuda

 

733716

 

2

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

INDEBTEDNESS

 

Borrower(s)

 

Lender(s)/
Buyer(s)

 

Governing
Agreement

 

Aggregate
Principal
Amount

 

Guarantor(s)

General

 

Citigroup

 

Interest Rate Swap

 

$

100,000,000

 

None

Maritime

 

 

 

Agreement

 

 

 

 

Corporation

 

 

 

 

 

 

 

 

General

 

DnB Nor Bank

 

Interest Rate Swap

 

$

75,000,000

 

None

Maritime

 

 

 

Agreement

 

 

 

 

Corporation

 

 

 

 

 

 

 

 

General

 

Nordea Bank

 

Interest Rate Swap

 

$

75,000,000

 

None

Maritime

 

Finland plc

 

Agreement

 

 

 

 

Corporation

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


SCHEDULE VI

 

REQUIRED INSURANCE

 

Insurance to be maintained on each Collateral Vessel:

 

(a)  The Parent shall, and shall cause its Subsidiaries to, at the Parent’s
expense, keep each Collateral Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably acceptable to the Collateral Agent (it being understood
that Leeds and Leeds, AON and Marsh are acceptable) and under forms of policies
approved by the Collateral Agent against the risks indicated below and such
other risks as the Collateral Agent may specify from time to time:

 

(i)    Marine and war risk, including terrorism, confiscation, piracy, London
Blocking and Trapping Addendum and Lost Vessel Clause, hull and machinery
insurance, hull interest insurance and freight interest insurance, together in
an amount in U.S. dollars at all times equal to, except as otherwise approved or
required in writing by the Collateral Agent, the greater of (x) the then Fair
Market Value of the Collateral Vessel and (y) an amount which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage or a Secondary
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss) is equal to 120% of the sum
of (A) the aggregate principal amount of outstanding Term Loans at such time and
(B) the Total Revolving Commitments at such time (or, after the termination of
the Total Revolving Commitment, the Revolving Loans outstanding at such time).
The insured values for hull and machinery required under this clause (i) for
each Collateral Vessel shall at all times be in an amount equal to the greater
of (x) eighty per cent (80%) of the Fair Market Value of the Collateral Vessel
and (y) an amount which, when aggregated with such hull and machinery insured
value of the other Collateral Vessels (if the other Collateral Vessels are then
subject to a Collateral Vessel Mortgage or a Secondary Collateral Vessel
Mortgage in favor of the Collateral Agent and have not suffered an Event of
Loss), is equal to the sum of (A) the aggregate principal amount of outstanding
Term Loans at such time and (B) the Total Revolving Commitments at such time
(or, after the termination of the Total Revolving Commitment, the Revolving
Loans outstanding at such time), and the remaining machinery and war risk
insurance required by this clause (i) may be taken out as hull and freight
interest insurance.

 

(ii)   Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for crew, fines and penalties
arising out of the operation of the Collateral Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Collateral Agent;
provided, however, that insurance against liability under law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the greater of:

 

--------------------------------------------------------------------------------


 

(y)   the maximum amount available, as that amount may from time to time change,
from the International Group of Protection and Indemnity Associations (the
“International Group”) or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and

 

(z)    the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Collateral Vessel may be
trading from time to time.

 

(iii)     While the Collateral Vessel is idle or laid up, at the option of the
Parent and in lieu of the above-mentioned marine and war risk hull insurance,
port risk insurance insuring the Collateral Vessel against the usual risks
encountered by like vessels under similar circumstances.

 

(b)      The Collateral Agent shall, at the Parent’s expense, keep each
Collateral Vessel insured with mortgagee’s interest insurance (including
extended mortgagee’s interest-additional perils-pollution) on such conditions as
the Collateral Agent may reasonably require and mortgagee’s interest insurance
for pollution risks as from time to time agreed, in each case satisfactory to
the Collateral Agent and in an amount in U.S. dollars which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage or a Secondary
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss), is not less than 120% of the
sum of (A) the aggregate principal amount of outstanding Term Loans at such time
and (B) the Total Revolving Commitments at such time (or, after the termination
of the Total Revolving Commitment, the Revolving Loans outstanding at such
time); all such Collateral Agent’s interest insurance cover shall in the
Collateral Agent’s discretion be obtained directly by the Collateral Agent and
the Parent shall on demand pay all costs of such cover; premium costs shall be
reimbursed by the Parent to the Collateral Agent.

 

(c)      The marine and commercial war-risk insurance required in this Schedule
VI for each Collateral Vessel shall have deductibles no higher than the
following: (i) Hull and Machinery - U.S. $300,000 for all hull and machinery
claims and each accident or occurrence and (ii) Protection and Indemnity — U.S.
$100,000 for collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000
for crew claims, U.S. $20,000 passenger claims and U.S. $20,000 all other
claims, in each case each accident or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral Agent.
Each policy of marine and war risk hull and machinery insurance with respect to
each Collateral Vessel shall provide that the Collateral Agent shall be a named
insured in its capacity as Mortgagee and as a loss payee. Each entry in a marine
and war risk protection indemnity club with respect to each Collateral Vessel
shall note the interest of the Collateral Agent. The Administrative Agent, the

 

2

--------------------------------------------------------------------------------


 

Collateral Agent and each of their respective successors and assigns shall not
be responsible for any premiums, club calls, assessments or any other
obligations or for the representations and warranties made therein by the
Parent, any of the Parent’s Subsidiaries or any other person.

 

(d)      The Collateral Agent shall from time to time, and in any event at least
annually, obtain a detailed report signed by a firm of marine insurance brokers
acceptable to the Collateral Agent with respect to P & I entry, the hull and
machinery and war risk insurance carried and maintained on each Collateral
Vessel, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Schedule VI. At the Parent’s expense the
Parent will cause its insurance broker (which, for the avoidance of doubt shall
be a different insurance broker from the firm of marine insurance brokers
referred to in the immediately preceding sentence) and the P & I club or
association providing P & I insurance referred to in part (a)(ii) of this
Schedule VI, to agree to advise the Collateral Agent by telecopier or electronic
mail confirmed by letter of any expiration, termination, alteration or
cancellation of any policy, any default in the payment of any premium and of any
other act or omission on the part of the Parent or any of its Subsidiaries of
which the Parent has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on any Collateral Vessel, and
to provide an opportunity of paying any such unpaid premium or call, such right
being exercisable by the Collateral Agent on a Collateral Vessel on an
individual basis and not on a fleet basis. In addition, the Parent shall
promptly provide the Collateral Agent with any information which the Collateral
Agent reasonably requests for the purpose of obtaining or preparing any report
from the Collateral Agent’s independent marine insurance consultant as to the
adequacy of the insurances effected or proposed to be effected in accordance
with this Schedule VI as of the date hereof or in connection with any renewal
thereof, and the Parent shall upon demand indemnify the Collateral Agent in
respect of all reasonable fees and other expenses incurred by or for the account
of the Collateral Agent in connection with any such report, provided that the
Collateral Agent shall be entitled to such indemnity only for one such report
during a period of twelve months.

 

The underwriters or brokers shall furnish the Collateral Agent with a letter or
letters of undertaking to the effect that:

 

(i)    they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Collateral Agent in accordance with
the terms of the loss payable clause referred to in the relevant Assignment of
Insurances or Secondary Assignment of Insurances for each Collateral Vessel, as
applicable;

 

(ii)   they will have endorsed on each and every policy as and when the same is
issued the loss payable clause and the notice of assignment referred to in the
relevant Assignment of Insurances or Secondary Assignment of Insurances for each
Collateral Vessel, as applicable; and

 

(iii)  they will not set off against any sum recoverable in respect of a claim
against any Collateral Vessel under the said underwriters or brokers or any
other Person in respect of any other vessel nor cancel the said insurances by
reason of non-payment of such premiums or other amounts.

 

3

--------------------------------------------------------------------------------


 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Collateral Agent of the
termination or cancellation of the insurance evidenced thereby. All policies of
insurance maintained pursuant to this Schedule VI for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured. The Parent shall, and shall cause its
Subsidiaries to, assign to the Collateral Agent its full rights under any
policies of insurance in respect of each Collateral Vessel. The Parent agrees
that it shall, and shall cause each of its Subsidiaries to, deliver, unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Collateral Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Parent, receipts showing payment of premiums for Required Insurance and also of
demands from the Collateral Vessel’s P & I underwriters to the Collateral Agent
at least two (2) days before the risk in question commences.

 

(e)      Unless the Collateral Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Collateral
Agent for distribution first to itself and thereafter to the Parent or others as
their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Collateral Agent by notice to
the underwriters upon the occurrence and continuance of a Default or an Event of
Default hereunder, (i) amounts payable under any insurance on each Collateral
Vessel with respect to protection and indemnity risks may be paid directly to
(x) the Parent to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or (y) the Person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to each Collateral Vessel
involving any damage to each Collateral Vessel not constituting an Event of
Loss, may be paid by underwriters directly for the repair, salvage or other
charges involved or, if the Parent shall have first fully repaired the damage or
paid all of the salvage or other charges, may be paid to the Parent as
reimbursement therefor; provided, however, that if such amounts (including any
deductible) are in excess of U.S. $2,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Collateral Agent.

 

(f)       All amounts paid to the Collateral Agent in respect of any insurance
on the Collateral Vessels shall be disposed of as follows (after deduction of
the expenses of the Collateral Agent in collecting such amounts):

 

(i)          any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Parent or others
shall be paid by the Collateral Agent to, or as directed by, the Parent;

 

(ii)         all amounts paid to the Collateral Agent in respect of an Event of
Loss of the Collateral Vessel shall be applied by the Collateral Agent to the
payment of the Indebtedness hereby secured pursuant to Section 4.02(d) of the
Credit Agreement and subject to the Intercreditor Agreements;

 

4

--------------------------------------------------------------------------------


 

(iii)        all other amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessel may, in the Collateral Agent’s sole
discretion, be held and applied to the prepayment of the Obligations or to
making of needed repairs or other work on the Collateral Vessel, or to the
payment of other claims incurred by the Parent or any of its Subsidiaries
relating to the Collateral Vessel, or may be paid to the Parent or whosoever may
be entitled thereto.

 

(g)      In the event that any claim or lien is asserted against any Collateral
Vessel for loss, damage or expense which is covered by insurance required
hereunder and it is necessary for the Parent to obtain a bond or supply other
security to prevent arrest of such Collateral Vessel or to release the
Collateral Vessels from arrest on account of such claim or lien, the Collateral
Agent, on request of the Parent, may, in the sole discretion of the Collateral
Agent, assign to any Person, firm or corporation executing a surety or guarantee
bond or other agreement to save or release the Collateral Vessel from such
arrest, all right, title and interest of the Collateral Agent in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.

 

(h)      The Parent shall deliver to the Collateral Agent certified copies and,
whenever so requested by the Collateral Agent, the originals of all certificates
of entry, cover notes, binders, evidences of insurance and policies and all
endorsements and riders amendatory thereof in respect of insurance maintained
pursuant to Section 8.03 of the Credit Agreement and this Schedule VI for the
purpose of inspection or safekeeping, or, alternatively, satisfactory letters of
undertaking from the broker holding the same. The Collateral Agent shall be
under no duty or obligation to verify the adequacy or existence of any such
insurance or any such policies, endorsement or riders.

 

(i)       The Parent will not, and will not permit any of its Subsidiaries to,
execute or permit or willingly allow to be done any act by which any insurance
may be suspended, impaired or cancelled, and that it will not permit or allow
the Collateral Vessels to undertake any voyage or run any risk or transport any
cargo which may not be permitted by the policies in force, without having
previously notified the Collateral Agent in writing and insured the Collateral
Vessels by additional coverage to extend to such voyages, risks, passengers or
cargoes.

 

(j)       In case any underwriter proposes to pay less on any claim than the
amount thereof, the Parent shall forthwith inform the Collateral Agent, and if a
Default, an Event of Default or an Event of Loss has occurred and is continuing,
the Collateral Agent shall have the exclusive right to negotiate and agree to
any compromise.

 

(k)      The Parent will, and will cause each of its Subsidiaries to, comply
with and satisfy all of the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on the Parent, its Subsidiaries or the Collateral Vessels
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Collateral Vessels
are from time to time engaged and the cargo carried by it.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

ERISA

 

General Maritime Corporation 401(k) Profit Sharing Plan and Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

SUBSIDIARIES

 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

General Maritime Subsidiary Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Management LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Management (UK) LLC

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Hellas) LLC

 

General Maritime Management LLC

 

100%

 

Republic of Liberia

General Maritime Management (Portugal) LLC

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Portugal) LDA

 

General Maritime Management (Portugal) LLC

 

100%

 

Republic of Portugal

General Maritime Crewing Pte. Ltd.

 

General Maritime Management (Portugal) LLC

 

100%

 

Singapore

General Maritime Crewing Private Limited (India Division Office)

 

General Maritime Crewing Pte. Ltd.

 

100%

 

India

General Maritime Crewing Limited

 

General Maritime Crewing Pte. Ltd.

 

100%

 

Russia

GMR Chartering LLC

 

General Maritime Subsidiary Corporation

 

100%

 

New York

GMR Administration Corp.

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Agamemnon LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Ajax LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Alexandra LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Argus LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Constantine LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Daphne LLC

 

General Maritime Subsidiary

 

100%

 

Republic of the

 

--------------------------------------------------------------------------------


 

 

 

 

 

Percent (%)

 

Jurisdiction of

Name of Subsidiary

 

Direct Owner(s)

 

Ownership

 

Organization

 

 

Corporation

 

 

 

Marshall Islands

GMR Defiance LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Elektra LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR George T LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR GP LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Gulf LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Harriet G LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Hope LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Horn LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Kara G LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Limited LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Minotaur LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Orion LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Phoenix LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Princess LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Progress LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Revenge LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Percent (%)

 

Jurisdiction of

Name of Subsidiary

 

Direct Owner(s)

 

Ownership

 

Organization

GMR St. Nikolas LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Spyridon LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Star LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Strength LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Trader LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Trust LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

Arlington Tankers Ltd.

 

General Maritime Corporation

 

100%

 

Bermuda

Companion Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Compatriot Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Consul Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Victory Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Vision Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Arlington Tankers, LLC

 

Arlington Tankers Ltd.

 

100%

 

Delaware

General Maritime Subsidiary II Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Poseidon LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Ulysses LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Hercules LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Atlas LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Zeus LLC

 

General Maritime Subsidiary II

 

100%

 

Republic of the

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Percent (%)

 

Jurisdiction of

Name of Subsidiary

 

Direct Owner(s)

 

Ownership

 

Organization

 

 

Corporation

 

 

 

Marshall Islands

GMR Maniate LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Spartiate LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Investments LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

General Product Carriers Corporation

 

General Maritime Investments LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Subsidiary NSF Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

Concept Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

Concord Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

Contest Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

GMR Concord LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

GMR Contest LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

GMR Concord LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

 

4

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

CAPITALIZATION

 

As of the Restatement Effective Date, the authorized capital stock of the Parent
consists of:

 

140,000,000 shares of common stock, $0.01 par value per share, approximately 83%
of
which are issued and outstanding; and

 

10,000,000 shares of preferred stock, $0.01 par value per share, none of which
are issued and
outstanding.

 

As of the Restatement Effective Date, the sole stock plans of the Parent are its
Amended and Restated 2001 Stock Incentive Plan, as amended to date (the “2001
Plan”) and its 2011 Stock Incentive Plan (which remains subject to approval by
the Parent’s shareholders), and

 

6,700 shares of the common stock of the Parent are subject to outstanding
options under the
2001 Plan; and

 

there are no shares remaining for grant under the 2001 Plan to issue regular
equity grants to
our employees, consultants, executive officers and directors.

 

In addition, the Parent may from time to time issue, sell or otherwise cause to
become outstanding its Equity Interests to any director, officer, employee or
consultant of the Parent or any of its Subsidiaries or joint ventures pursuant
to any other compensatory plan or arrangement of the Parent or any of its
Subsidiaries approved by the board of directors of the Parent or the
compensation committee thereof.

 

On the Restatement Effective Date, the Parent issued to OCM Marine Investments
CTB, Ltd., a Cayman Islands exempt company (the “Oaktree Investor”), and/or
certain of its Affiliates, warrants for the purchase of 19.9% of its outstanding
common stock (measured as of immediately prior to the Restatement Effective
Date) at an exercise price of $0.01 per share.

 

On March 29, 2011, the Parent entered into an Investment Agreement with the
Oaktree Investor which, among other things, provides the Oaktree Investor and
certain of its Affiliates, as specified therein, with preemptive rights in
respect of specified future issuance of the capital stock of the Parent.

 

--------------------------------------------------------------------------------


 

SCHEDULE X

 

APPROVED CLASSIFICATION SOCIETIES

 

American Bureau of Shipping

Nippon Kaiji Kyokai

Germanischer Lloyd

Lloyd’s Register of Shipping

Bureau Veritas

Det Norske Veritas

 

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

EXISTING INVESTMENTS

 

Equity Investments of the Parent not exceeding $100,000 in the aggregate in the
following Subsidiaries:

 

GMR Administration Corp.

GMR GP LLC

GMR Limited LLC

General Maritime Management (UK)

LLC

GMR Star LLC

GMR Trader LLC

GMR Trust LLC

General Maritime Management (Hellas)

Ltd.

Arlington Tankers, LLC

 

Equity Investments of the Parent in the following Subsidiaries party to the
sale-leaseback transactions:

 

General Maritime Subsidiary NSF

Corporation

GMR Concord LLC

GMR Contest LLC

GMR Contest LLC

Concord Ltd.

Contest Ltd.

Concept Ltd.

 

--------------------------------------------------------------------------------


 

SCHEDULE XII

 

TRANSACTIONS WITH AFFILIATES

 

·                  the Junior Credit Agreement;

 

·                  that certain Investment Agreement by and between OCM Marine
Investments CTB, Ltd. and the Parent, dated March 29, 2011 (as amended on the
Restatement Effective Date);

 

·                  the Warrants, having the meaning set forth in the Investment
Agreement;

 

·                  the Registration Rights Agreement, to be entered into on the
Restatement Effective Date, by and among the Parent and Peter C. Georgiopoulos;

 

·                  that certain letter, dated as of January 10, 2011, by and
among the Parent, Oaktree Principal Fund V, L.P., and Oaktree FF Investment Fund
L.P.; and

 

·                  that certain letter agreement, dated as of March 29, 2011, by
and between the Parent and OCM Marine Investments CTB, Ltd.

 

--------------------------------------------------------------------------------


 

SCHEDULE XIII

 

SUBSIDIARY GUARANTORS

 

Name of Subsidiary

 

Direct Owner(s)

General Maritime Management LLC

 

General Maritime Subsidiary Corporation

General Maritime Management (Portugal) LLC

 

General Maritime Management LLC

General Maritime Management (Portugal) LDA

 

General Maritime Management (Portugal) LLC

General Maritime Crewing Pte. Ltd.

 

General Maritime Management (Portugal) LLC

General Maritime Crewing Limited

 

General Maritime Crewing Pte. Ltd.

GMR Chartering LLC

 

General Maritime Subsidiary Corporation

GMR Agamemnon LLC

 

General Maritime Subsidiary Corporation

GMR Ajax LLC

 

General Maritime Subsidiary Corporation

GMR Alexandra LLC

 

General Maritime Subsidiary Corporation

GMR Argus LLC

 

General Maritime Subsidiary Corporation

GMR Daphne LLC

 

General Maritime Subsidiary Corporation

GMR Defiance LLC

 

General Maritime Subsidiary Corporation

GMR Elektra LLC

 

General Maritime Subsidiary Corporation

GMR George T LLC

 

General Maritime Subsidiary Corporation

GMR Harriet G LLC

 

General Maritime Subsidiary Corporation

GMR Hope LLC

 

General Maritime Subsidiary Corporation

GMR Horn LLC

 

General Maritime Subsidiary Corporation

GMR Kara G LLC

 

General Maritime Subsidiary Corporation

GMR Minotaur LLC

 

General Maritime Subsidiary Corporation

GMR Orion LLC

 

General Maritime Subsidiary Corporation

GMR Phoenix LLC

 

General Maritime Subsidiary Corporation

GMR Revenge LLC

 

General Maritime Subsidiary Corporation

GMR St. Nikolas LLC

 

General Maritime Subsidiary Corporation

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

GMR Spyridon LLC

 

General Maritime Subsidiary Corporation

GMR Strength LLC

 

General Maritime Subsidiary Corporation

Companion Ltd.

 

Arlington Tankers Ltd.

Compatriot Ltd.

 

Arlington Tankers Ltd.

Consul Ltd.

 

Arlington Tankers Ltd.

Victory Ltd.

 

Arlington Tankers Ltd.

Vision Ltd.

 

Arlington Tankers Ltd.

GMR Poseidon LLC

 

General Maritime Subsidiary II Corporation

GMR Ulysses LLC

 

General Maritime Subsidiary II Corporation

GMR Hercules LLC

 

General Maritime Subsidiary II Corporation

GMR Atlas LLC

 

General Maritime Subsidiary II Corporation

GMR Zeus LLC

 

General Maritime Subsidiary II Corporation

GMR Maniate LLC

 

General Maritime Subsidiary II Corporation

GMR Spartiate LLC

 

General Maritime Subsidiary II Corporation

 

2

--------------------------------------------------------------------------------


SCHEDULE XIV

 

ATTRIBUTABLE LOAN AMOUNTS; COLLATERAL VESSEL AMORTIZATION AMOUNTS

 

I.                 Attributable Loan Amounts

 

Primary Collateral Vessels

 

Attributable Loan Amount

 

Genmar Poseidon

 

$

39,184,858

 

Genmar Ulysses

 

$

43,950,583

 

Genmar Hercules

 

$

50,739,095

 

Genmar Atlas

 

$

50,834,410

 

Genmar Zeus

 

$

63,013,487

 

Genmar Maniate

 

$

40,243,908

 

Genmar Spartiate

 

$

40,243,908

 

 

II.             Collateral Vessel Amortization Amounts

 

Payment

 

 

 

Genmar

 

Genmar

 

Genmar

 

 

 

Genmar

 

Genmar

 

Total

 

Date

 

Genmar Zeus

 

Poseidon

 

Ulysses

 

Hercules

 

Genmar Altas

 

Maniate

 

Spartiate

 

Repayment

 

30-June-11

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

618,563.77

 

$

7,353,138.67

 

30-Sept-11

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Dec-11

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Mar-12

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-June-12

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-Sept-12

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Dec-12

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Mar-13

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-June-13

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-Sept-13

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

 

--------------------------------------------------------------------------------


 

31-Dec-13

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Mar-14

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-June-14

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-Sept-14

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Dec-14

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

31-Mar-15

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

30-June-15

 

$

1,084,902.02

 

$

1,473,873.97

 

$

1,319,674.48

 

$

1,107,641.73

 

$

1,077,750.90

 

$

670,731.80

 

$

670,731.80

 

$

7,405,306.70

 

Maturity

 

$

44,570,152.81

 

$

14,129,000.06

 

$

21,516,117.32

 

$

31,909,185.81

 

$

32,512,644.41

 

$

28,841,467.22

 

$

28,893,635.25

 

$

202,372,202.87

 

 

2

--------------------------------------------------------------------------------